     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 1 of 97

 1                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
 2                            SOUTHERN DIVISION

 3

 4   UNITED STATES OF AMERICA    :   Criminal Action No.

 5       v.                      :   TDC 18-157

 6   LEE ELBAZ,                  :   Greenbelt, Maryland

 7             Defendant.        :   Wednesday, July 24, 2019

 8   __________________________/     2:06 P.M.

 9                            AFTERNOON SESSION

10                    TRANSCRIPT OF JURY TRIAL PROCEEDINGS
                    BEFORE THE HONORABLE THEODORE D. CHUANG
11                        UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   FOR THE GOVERNMENT:       CAITLIN R. COTTINGHAM, ESQUIRE
                               LAWRENCE RUSH ATKINSON, ESQUIRE
14                             HENRY VAN DYCK, ESQUIRE
                               Department of Justice
15                             1400 New York Avenue, NW
                               Washington, D.C. 20530
16                             202-616-5575

17
     FOR THE DEFENDANT:        BARRY JOEL POLLACK, Esquire
18                             JESSICA A. ETTINGER, Esquire
                               Robbins, Russell, Englert, Orseck
19                             Untereiner & Sauber, LLP
                               2000 K Street, NW, 4th Floor
20                             Washington, D.C. 20006
                               202-775-4510
21

22

23   OFFICIAL COURT REPORTER:    LINDA C. MARSHALL,(301) 344-3229

24            COMPUTER-AIDED TRANSCRIPTION OF STENOTYPE NOTES

25
                                                                       2
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 2 of 97

 1                                I-N-D-E-X

 2                                WITNESSES

 3   On behalf of the Government:
                                       Direct   Cross   Redirect   Recross
 4
     Gregory Fine
 5
       (By Mr. VanDyck)                  3
 6
       (By Mr. Pollack)                           8
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                        3
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 3 of 97
              FINE - DIRECT EXAMINATION

 1                            P-R-O-C-E-E-D-I-N-G-S

 2               THE COURT:   We're ready for the jury.    Have the

 3   witness return to the stand.     That would be great, thank you.

 4          GREGORY FINE, GOVERNMENT WITNESS, PREVIOUSLY SWORN

 5        (Jury in.)

 6               THE COURT:   Welcome back.   So I think we're ready to

 7   continue with Special Agent Fine.

 8               Go ahead, Mr. VanDyck.

 9               MR. VAN DYCK:   Thank you, Your Honor.

10                      DIRECT EXAMINATION (Continuing)

11   BY MR. VAN DYCK:

12   Q    Special Agent Fine, I think when we broke, we had listened

13   to a portion of a telephone call.     You testified it was between

14   Lee Elbaz and someone named, Rami Regaim, is that right?

15   A    Yes.

16   Q    Could we look at -- this is Tab 94 in your binder, Special

17   Agent Fine.    This is Exhibit 59.2 and 59.2S is the English

18   translation.

19   A    Okay.

20   Q    Can we play -- sorry, Special Agent Fine, I should ask you

21   first, is 59.2S the English translation of the phone call that

22   we've been discussing here today?

23   A    Of --

24   Q    Is 59.2S the English translation of the portion of the Lee

25   Elbaz, Rami Regaim telephone call that we've been talking about
                                                                        4
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 4 of 97
              FINE - DIRECT EXAMINATION

 1   today?

 2   A    Yes.

 3   Q    And can we play 59.2, please?

 4        (Audio recording was played.)

 5   BY MR. VAN DYCK:

 6   Q    So, Special Agent Fine, there was a voice, a woman spoke

 7   for most of that clip.    Do you recognize the voice that we

 8   heard?

 9   A    Yes.

10   Q    Whose voice was that?

11   A    Lee Elbaz.

12   Q    Can you look at the one minute and ten second mark, please?

13   Special Agent Fine, I'd like, I'd like you to read from the one

14   minute and ten second mark where it says, "Kobi was an active

15   worker."

16   A    "Kobi was an active worker and active manager.       Yossi was a

17   passive partner.   Yossi was Kobi because Yossi bothered me a lot

18   at work.    Kobi told him, from now on you are her advisor.        If

19   she wants, she will use your advice.     And if not, then no.          You

20   are not active in the company.     The three of us were the three

21   principals and there were three additional investors.       There are

22   for sure not active.    When I needed something, I would call

23   them, swing by, collect and things like that.      In November when

24   I left, one of the reasons why I left was that Kobi cleared the

25   way and Kobi went to open a new company in Congo.
                                                                        5
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 5 of 97
              FINE - DIRECT EXAMINATION

 1        He left Mauritius and went to Congo.      He received, he won a

 2   bid and got a license for sports betting, okay.       He went to open

 3   there a company with millions in investment, something crazy

 4   which of course we are all partners there too.      I invested their

 5   $100,000, like, to buy 3 percent."

 6   Q    That's fine.    Do you recognize the voice of the person who

 7   said the words that you just read on the audio recording?

 8   A    Yes.

 9   Q    Who was it?

10   A    Lee Elbaz.

11   Q    And the -- at the top there, it says, "Kobi was an active

12   worker and active manager.    Yossi was a passive partner."

13        What are the names of the owners of the entities?

14   A    Kobi Cohen and Yossi Hertzog.

15   Q    Okay.    At the bottom, do you see where it says, "Yossi is a

16   marketing genius?"

17   A    Yes.

18   Q    Can you start there?    And we're going -- excuse me, we'll

19   have to continue on to the the next page?

20   A    Okay.    "Yossi is a marketing genius.    He has unbelievably

21   good ideas.   Whatever I have is from being his student.      As hard

22   as it is for me to admit this, it is hard for me to get along

23   with him.    But to be honest, and I have to take my hat off him,

24   a lot of the things that I know, vis-a-vis the big picture comes

25   from Yossi.   And many of the things that I know at the human
                                                                        6
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 6 of 97
              FINE - DIRECT EXAMINATION

 1   level regarding managing employees, driving employees,

 2   incentivizing employees, that's Kobi.

 3        In short, by the way, to this day, to this day, I am the

 4   only authorized signatory in the Israeli banks, yes.       In other

 5   words, he does not allow access to anyone, only me; neither

 6   Yossi, nor Ronen, nobody.    He doesn't trust anybody with money,

 7   only me so that you understand.     I have, I have access to the

 8   company accounts with millions of dollars and his big partners

 9   don't have bank access.

10        At any rate, his big partner -- at any rate, Kobi got out

11   in October.   Yossi put on his shoes, so-to-speak, and everyone

12   was in his own area of expertise.     I was in charge of all the

13   branches around the world.    Atai [ph] who is in Israel, was in

14   charge of marketing.    Relly was in charge of finances.     Like it

15   was a really orderly division among us.

16        Yossi engineered a ploy.     Ronen was my employee.    Ronen,

17   the partner whom I cannot stand, he was my employee.       He was my

18   employee and he used to be manager at the Tel Aviv branch, okay.

19   He was like a concessionaire of the Tel Aviv Branch and he was

20   getting 30 percent of the profit generated by his branch.          I

21   taught him this market.    I taught him this world.     He took with

22   me courses for half a year."

23   Q    Thank you.   Special Agent Fine, today we listened to some

24   clips of recordings of -- with clients that were attached to

25   emails sent from Ms. Elbaz to a person named Ronen Roytman.            Do
                                                                        7
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 7 of 97
              FINE - DIRECT EXAMINATION

 1   you recall that?

 2   A    Yes.

 3   Q    Let's go to 51.1S.

 4        Special Agent Fine, is this the English translation of

 5   another portion of a phone call between Ms. Elbaz and someone

 6   named Rami Regaim?

 7   A    Yes.

 8   Q    Can we play 51.1, please.

 9        (Audio recording was played.)

10   BY MR. VAN DYCK:

11   Q    Special Agent Fine, do you recognize the woman whose voice

12   we heard on that clip?

13   A    Yes.

14   Q    And whose voice was that?

15   A    Lee Elbaz.

16   Q    Can we look at the one minute and 53 second mark?       Who,

17   first of all, who said -- do you see where it says, "Dear, I

18   brought it to Dimensions"?

19   A    Yes.

20   Q    Whose voice was this at the one minute and 53 second mark?

21   A    Lee Elbaz.

22   Q    And what did Ms. Elbaz say?

23   A    "Dear, I brought it to Dimensions.      I brought it to

24   Dimensions that when he started working with me, his capital was

25   estimated at 300,000 euros and today his capital is estimated at
                                                                        8
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 8 of 97
              FINE - DIRECT EXAMINATION

 1   over $50 million, okay?        Let me put things into perspective for

 2   you.   I came out as an idiot, I made billionaires out of

 3   people.    and for me, actually, if I run the numbers, how much

 4   money I actually made during those three years.        Let's say that

 5   the gross, gross, I made perhaps 2 million shekels gross,

 6   50 percent of this, a net of approximately 1 million shekels."

 7   Q      Do you know, Special Agent Fine, approximately how much in

 8   U.S. dollars 2 million shekels is approximately?

 9   A      I think it's about a half a million dollars.

10   Q      Can we go to the four minute and 25-second clip.        Was this

11   Ms. Elbaz who said this?

12   A      Yes.

13   Q      Now, what did Ms. Elbaz say at the four minutes and

14   25-second mark?

15   A      "I don't want to sound arrogant.      I'm really not on that

16   groove, but --

17          Your Honor, is there any issue with me saying it verbatim?

18                 THE COURT:   No.

19                 THE WITNESS:    "I don't want to sound arrogant.   I'm

20   really not on that groove, but I'm a fucking money making

21   machine.      I'm a money making machine."

22                 MR. VAN DYCK:    Pass the witness, Your Honor.

23                 THE COURT:   Okay.   Mr. Pollack, your turn.

24                 MR. POLLACK:    Thank you, Your Honor.

25                                 CROSS-EXAMINATION
                                                                        9
      Case 8:18-cr-00157-TDC
     GREGORY                 Document 283 Filed 08/07/19 Page 9 of 97
              FINE - CROSS-EXAMINATION

 1   BY MR. POLLACK:

 2   Q    Agent Fine, Mr. VanDyck asked you a number of questions

 3   about a statement that Ms. Elbaz made in the interview of her

 4   that you did at the time that you arrested her?

 5   A    Yes.

 6   Q    Specifically, he asked you about a comment that she made to

 7   the effect that she never told Spot Option that she wanted to

 8   prevent clients from winning, correct?

 9   A    Yes.

10   Q    And he showed you 674T.     Let's go ahead and put that up.

11   If you can do that middle email there, the one from Ms. Green --

12   A    Okay.

13   Q    -- Ms. Elbaz.    She's talking about a client who made a

14   $50,000 profit on a $6,000 deposit, correct?

15   A    Yes.    Well, actually, can you expand the whole email?

16   Q    Sure.   So can we look at 674, not T -- or not.      I'll tell

17   you -- I think the question, I need more clarification because I

18   think part of that is a translation and part of that might be

19   the original message that was forward.

20        Okay.   So, 674 is now up.

21   A    Okay.

22   Q    Guys, the client have -- CM is customer?

23   A    Yes.

24   Q    Is that your understanding?

25   A    That's my understanding.
                                                                    10
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 10 of 97
              FINE - CROSS-EXAMINATION

 1   Q    "Guys, the customer have a profit of 50,000 from a $6,000

 2   deposit", correct?

 3   A    That's what it says there.

 4   Q    Okay.   And so, a customer that has a $6,000 deposit and

 5   turns it into a $50,000 profit, that would be a profit of about

 6   800 percent?

 7   A    Yes.

 8   Q    And let's look at 5T, I believe it is.      This is talking

 9   about a customer that had a $500 deposit and a $6,000 profit,

10   correct?

11   A    Yes.

12   Q    And that would be a profit of over a thousand percent?

13   A    Yes.

14   Q    And 469, the right one -- maybe not.      There was another one

15   that talked about a $650 deposit turning into $12,000, that

16   would be a return of 1,800 percent, correct?

17   A    Approximately.

18   Q    Now, in -- let's go ahead and put one of those back up.

19   Start -- go back to 674, or 674T, so we have it in English.

20        "And please check ASAP, how does this happen?       Please put

21   on high risk."

22        That's what Ms. Elbaz says?

23   A    I don't think so.

24   Q    No.

25   A    No, I think -- so just to be clear, I think the Hebrew is
                                                                    11
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 11 of 97
              FINE - CROSS-EXAMINATION

 1   what Ms. Elbaz says.    I think she's forwarding English from --

 2   or wait a minute.    So it's highlighted now, I think is what

 3   Ms. Elbaz said.

 4   Q    So what's highlighted now is what Ms. Elbaz said in Hebrew?

 5   A    I believe so.

 6   Q    Okay.   And the part above it, that's not something that

 7   Ms. Elbaz is saying?

 8   A    I don't think so.    I think that's Or Maymon.

 9   Q    Okay.

10             COURT REPORTER:    Okay.   Can you repeat that?

11             THE WITNESS:    Or Maymon, O-R is the first name; last

12   name is M-A-Y-M-O-N.

13   BY MR. POLLACK:

14   Q    In any event, Ms. Elbaz is not saying, stop the client from

15   winning in this email, is she?

16   A    She does not say those words in this email.

17   Q    She doesn't say that word, those words in any of the emails

18   that we've looked at, correct?

19   A    Not those exact words.

20   Q    But she's asking Spot Option, put on high risk customers

21   who apparently have returns of 800 percent, a thousand percent,

22   1,800 percent, correct?

23   A    I don't think we talked about -- I would need to see the

24   other ones to see if it says, put on high risk again.       I mean,

25   we just went through those percentages though, yes.
                                                                    12
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 12 of 97
              FINE - CROSS-EXAMINATION

 1   Q    And you're aware that once a customer placed a trade on the

 2   the platform, they had a few seconds to cancel the trade,

 3   correct?

 4   A    You're asking me if I'm aware of what a customer could -- I

 5   don't know what every customer had the ability to do, no.

 6   Q    Okay.    In your investigation, you didn't learn about how

 7   the platform worked?

 8   A    I did.

 9   Q    Okay.    Do you know if customers had the opportunity to

10   cancel a trade within a certain period of time?

11   A    Again, certain customers may have, but the risk settings

12   affected that ability, is my understanding.

13   Q    Okay.    Because a customer could abuse that ability,

14   correct?

15   A    I don't know.

16   Q    You don't know if a customer might be able to game the

17   system by waiting right before the cancellation period and if he

18   doesn't like the way the market is trending, hit cancel.       And if

19   he does like the way the market is trending, not hit cancel.

20   A    I don't know whether that would be phrased as, game the

21   system.

22   Q    Okay.    Could you understand why, if a customer was

23   generating profits of a thousand percent or 2,000 percent, one

24   might want to adjust that client's ability to cancel trades or

25   shorten the period in which that customer could cancel trades?
                                                                    13
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 13 of 97
              FINE - CROSS-EXAMINATION

 1   A    Why the customer would want to do that or the company?

 2   Q    The company.

 3   A    Why the company would want to do it?      It --

 4        So, can you repeat the question again please?

 5   Q    Sure.   Can you think of a reason why the company might want

 6   to, at least, take a look at the period of time that a customer

 7   has to cancel if a customer is generating returns of 1,000 or

 8   2,000 percent?

 9   A    I can't think of a reason.

10   Q    And you can go ahead and take that down.

11        Again, the statement in the interview that Mr. VanDyck was

12   asking you about was whether or not she ever told Spot Option

13   that she wanted to prevent a client from winning, right?

14   A    Say it one more time.

15   Q    Sure.   The statement that Mr. VanDyck had been asking you

16   about, that he showed you these emails in conjunction with, was

17   a statement to the effect of -- that she never told Spot Option

18   that she wanted to prevent clients from winning?

19   A    Yes.

20   Q    And one of the documents she showed you was Exhibit 6,

21   correct?

22   A    I don't remember all the exhibit numbers.

23   Q    Okay.   Well, let's put it up.    I'm not -- I'm not asking

24   you to memorize them.    Do you remember him asking you about this

25   document?
                                                                    14
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 14 of 97
              FINE - CROSS-EXAMINATION

 1   A     Yes.

 2   Q     But this isn't even a communication with Spot Option, is

 3   it?

 4   A     Can you zoom out?

 5         No, it is not.

 6   Q     Okay.   So this certainly wouldn't be an example of her

 7   telling Spot Option that she wanted to prevent clients from

 8   winning, correct?

 9   A     I don't think it's an email from Ms. Elbaz at all.

10   Q     Okay.   And then let's look at 388.    This is another email

11   that Mr. VanDyck asked you about in conjunction with the same

12   comment about whether she ever told Spot Option she wanted to

13   prevent customers from winning, correct?

14   A     This is an email that Mr. VanDyck asked me about, yes.

15   Q     Well, specifically, asked you about in relation to that

16   statement from the interview, correct?

17   A     I think so.   I don't remember the order in which we did all

18   this.   It's certainly a topic in this email.

19   Q     Well, in fact, this email talks about Binary Book and

20   BigOption decreasing their payouts across the board by

21   1 percent, correct?

22   A     Yes.

23   Q     In -- to an average of about 76 to 80 percent in the case

24   of BigOption and 76 percent in the case of Binary Book?

25   A     Yes.
                                                                    15
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 15 of 97
              FINE - CROSS-EXAMINATION

 1   Q    So this is math even I can do.     Binary Book would have been

 2   at 77 percent before that decrease?

 3   A    If you're subtracting by percent or if you're saying you're

 4   cutting it by percentage of what it was before -- I think it

 5   depends how you do the math.

 6   Q    Okay.   So you don't understand that if you cut something by

 7   1 percent and get to 76 percent, that that meant you started

 8   with 77?

 9   A    Are you saying you're cutting the percentage by a

10   percentage or are you saying that you're subtracting by one

11   percent?

12   Q    Let's do it this way:    Do you read this document as saying

13   that previously the payout was 77 percent and now it's going to

14   be 76 percent?

15   A    I think, like, there really is two ways you can do the math

16   on that, so I don't think you can say for sure.      I think,

17   though, because the 1 percent of 77 percent would drop it,

18   probably, where you'd round it to 76 percent.      I think it was

19   likely, somewhere around 77 percent, beforehand, yes.

20   Q    Okay.   And when you -- your understanding from, from this

21   investigation is, when you buy an option, let's say you buy $100

22   option predicting that something is going to go up or something

23   is going to go down in a certain period of time, that if you are

24   correct, if you predict correctly, you -- you get a payout that

25   is some percentage of your investment, correct?
                                                                    16
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 16 of 97
              FINE - CROSS-EXAMINATION

 1   A    If a customer does that, yes.

 2   Q    Okay.   And I think, you've been in the courtroom the entire

 3   case so far, correct?

 4   A    Almost.

 5   Q    Okay.   Do you remember Ms. Welles testifying, I believe it

 6   was Ms. Welles, that typical payout would be somewhere in the

 7   70, 75-percent range?

 8   A    I don't have a specific recollection.

 9   Q    Does that sound about right?

10   A    Sounds about right.

11   Q    Okay.   And so if I bought $100 option and I predicted

12   correctly, if I was at a 75 percent payout, I'd get my $1,000

13   back plus 75 -- $750 profit, correct?

14   A    Yes.

15   Q    And if the payout was 76 percent, I'd get $760 back,

16   correct?

17   A    Correct.

18   Q    And if it was at 77 percent, I'd get $770 back, correct?

19   A    Correct.

20   Q    So this is talking about --

21   A    But you're saying plus your, plus the thousand?

22   Q    Correct.

23   A    Correct.

24   Q    Correct.   So a profit of 750 or 760 or 770, depending on

25   what the payout percentage is?
                                                                    17
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 17 of 97
              FINE - CROSS-EXAMINATION

 1   A    The payout would be that much.

 2   Q    Yes.    And so, here, what this is talking about is, they

 3   have changed the payout from $770 on $1,000 option to $760 on an

 4   $80,000 option, correct?

 5   A    I believe so, yes.

 6   Q    It's certainly not saying that, it's not asking Spot Option

 7   to prevent customers from winning, correct?

 8   A    It doesn't say those words.

 9   Q    And you can go ahead and take that down.

10        So we, we talked about emails about customers that were

11   making, not 75 percent or 76 percent but 1,000 percent and a

12   communication from Ms. Elbaz to put that person in a high-risk

13   category, correct?

14   A    Can you break it into two -- what were the two questions?

15   Q    Sure.   We've just talked about, we just looked at some

16   emails that involved customers who had not gotten a return of

17   75 percent on their investment or 76 or 77 percent, but

18   800 percent, 1,000 percent, 1,800 percent, correct?

19   A    Correct.

20   Q    And in those situations, Ms. Elbaz might have asked Spot

21   Option to put those clients in a high-risk category, correct?

22   A    Correct.

23   Q    Okay.   And then there are, you -- Mr. VanDyck also asked

24   you about some emails where there were communications about

25   putting customers in a low-risk category, correct?
                                                                    18
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 18 of 97
              FINE - CROSS-EXAMINATION

 1   A    Yes.

 2   Q    And do you understand the low risk is being the opposite of

 3   high risk?

 4   A    No.

 5   Q    You don't understand the word "low" to mean the opposite of

 6   the word "high"?

 7   A    I do.

 8   Q    If you have a different understanding that a low risk as

 9   being the opposite of high risk, you would agree with me that,

10   at least one way somebody could understand the term "low risk"

11   would be to understand it as the opposite of the term "high

12   risk", correct?

13   A    Are you talking about Spot Option settings or are you

14   talking about just, in general, low risk and high risk as

15   applies to anything at any time.

16   Q    I'm talking about the terms.     Is it a reasonable

17   interpretation if one knows what high risk means, is it

18   reasonable to interpret low risk as being the opposite of high

19   risk?

20   A    I'm not sure you clarified what I just asked.

21   Q    Okay.   I'll take your answer as, you can't say.

22   A    Okay.

23   Q    Is that fair?

24               MR. VAN DYCK:   I'm going to object to that

25   characterization of the witness' testimony.
                                                                    19
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 19 of 97
              FINE - CROSS-EXAMINATION

 1               THE COURT:   Overruled.   The witness can answer.

 2               THE WITNESS:   I think, I can't say that I know what

 3   you mean by your question.

 4   BY MR. POLLACK:

 5   Q    Okay, fair enough.    Another document -- well, actually,

 6   before I leave that, did you see the term "high risk" used in

 7   communications with Spot Option?

 8   A    Yes.

 9   Q    Did you also see the term high risk used in internal

10   communications at Yukom?

11   A    Yes.

12   Q    Did you see the words or the term "low risk" used in

13   communications with Spot Option?

14   A    Yes.

15   Q    Did you see the terms low risk used in internal

16   communications at Yukom?

17   A    Yeah.   I mean, the whole organization that operated Binary

18   Book and BigOption, yeah.    I think a lot of those communications

19   are coming between people that are sitting in Mauritius and

20   people sitting in Cesaria.

21   Q    That's a fair point.    Let me try to distinguish that.

22   There's a company called Yukom that's in Cesaria, correct?

23   A    Yes.

24   Q    There's another company called Linkopia in Mauritius?

25   A    Yes.
                                                                    20
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 20 of 97
              FINE - CROSS-EXAMINATION

 1   Q    There's another company called Numaris that's in Tel Aviv?

 2   A    Yes.

 3   Q    And there's a company called Spot Option, correct?

 4   A    Yes.

 5   Q    And then there were also the brand names, Binary Book and

 6   BigOption, correct?

 7   A    Yes.

 8   Q    What I'd like to do for purposes of this question,

 9   communications to and from Spot Option, regardless of which

10   other entity they came from, that's one category of

11   communications, okay.

12   A    Okay.

13   Q    And then the other category of communications would be,

14   communications not to or from Spot Option.      Communications

15   either completely within Yukom or between some combination of

16   those other entities, okay.

17   A    Okay.

18   Q    With those two different categories, did you see the term

19   "high risk" used in communications to or from Spot Option?

20   A    Yes.

21   Q    Did you see the words high risk used in communications that

22   were not to or from Spot Option, but were either completely

23   within Yukom or between Yukom and some of these other entities?

24   A    Yes.

25   Q    And the same would be true with "low risk", you saw it in
                                                                    21
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 21 of 97
              FINE - CROSS-EXAMINATION

 1   communication with Spot Option?

 2   A    Yes.

 3   Q    And you saw it in communications not including Spot Option?

 4   A    Yes.

 5   Q    Now, is it possible that the terms low risk and high risk

 6   have a different meaning with respect to Spot Option than they

 7   do not with respect to Spot Option?

 8   A    I don't know.

 9   Q    Let's look at Exhibit 415, which is another document

10   Mr. VanDyck discussed with you.     And let's start at the very

11   top, just to make something clear.     There's something that looks

12   almost like it's a header that says, RE Weber; do you see that?

13   A    Yes.

14   Q    The way these are processed, is I'm right, that in the

15   original that would have been the RE line, the subject line of

16   the email?

17   A    I'll call it the subject line, yes.

18   Q    Subject line.   So in other words, if I were looking at the

19   original email, it wouldn't have had a banner or headline like

20   that.   It would have been a from, a to, maybe a cc, a date and

21   there would have been a subject line.     And rather than it being

22   in big letters at the top, it would have just been in the

23   subject line; is that correct?

24   A    I mean, it depends which application you're using to look

25   at it, but a lot of them would say, subject, and then you'd see
                                                                    22
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 22 of 97
              FINE - CROSS-EXAMINATION

 1   a subject next to it.

 2   Q    Okay.   And so when we see a banner like this at the top,

 3   what it was in the original was just the subject line of the

 4   email, correct?

 5   A    In this particular one, yeah, that's what it is.       In

 6   general, if it looks exactly like that, yes.

 7   Q    And so in this case, the subject line of the email, RE:

 8   Weber, and you understand that to be a customer?

 9   A    Yes.

10   Q    And then next to it, it's a number, you understand that to

11   be a customer number?

12   A    Yes.

13   Q    And then next to that it says, big client potential.        You

14   understood that big was used as short for BigOption?

15   A    At times.

16   Q    Just like book was used as short for Binary Book?

17   A    At times.

18   Q    And so when this says, big client potential, you don't know

19   whether it means a big client or if it means a potential client

20   for BigOption, correct?

21   A    That's correct.

22   Q    And in the email, itself, the, Mr. Nicholls is the author

23   of the email; is that correct?

24   A    Yes.

25   Q    And Ms. Elbaz is copied on the email, correct?
                                                                    23
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 23 of 97
              FINE - CROSS-EXAMINATION

 1   A    Yes.

 2   Q    Okay.    And what Mr. Nicholls says is that he traded today

 3   two trades for the customer or the client, correct?

 4   A    He says, I traded from today and two trades that were in

 5   the money -- I can stop there, in two trades.

 6   Q    Do you understand the phrase "in the money" meaning trades

 7   that, that one, trades that accurately predicted whatever it is

 8   they were trying to predict?

 9   A    I think that term is used in a few different ways; I'm not

10   sure.

11   Q    Okay.    You don't know if, in the money, means, winning

12   trade?

13   A    You want me to, you want me to say what Mike Nicholls meant

14   it to mean?

15   Q    No, I don't think you can do that.

16   A    Okay.

17   Q    I'm asking if you understand the phrase, in the money, to

18   be a trade that has won, a successful trade?

19   A    I think it can mean that.

20   Q    Yet, on the system it's showing up as if it lost, and he

21   puts lost in quotation marks, correct?

22   A    He does.

23   Q    And so he asks -- well, let's, let's pull back.       The --

24   yeah, at the bottom.    There you go.   It says, "Please let me

25   know if there's anything that can be done here."      So, do you
                                                                    24
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 24 of 97
              FINE - CROSS-EXAMINATION

 1   understand that he has a client who should have gotten a winning

 2   trade, but the platform for some reason is saying the trade was

 3   lost and he's asking for help.     It doesn't make him look very

 4   good in front of a potential client when there is some problem,

 5   some sort of bug in the, in the system, correct?

 6   A    I think the email says that, he had two trades that were in

 7   the money and that registered as lost.

 8   Q    And he's asking something be done about that?

 9   A    Can we, can I see the rest of it?

10   Q    Sure.

11   A    Oh, he does say, please let me know if there's anything

12   that can be done here.    I think it's referring to the whole

13   email, though, not just that part.

14   Q    Let's go ahead and look at Exhibit 17.       It says towards the

15   bottom, "If we want to process the withdrawal, we need to remove

16   the bonus."   Correct?

17   A    Yes.

18   Q    And it would make sense not to return to the client their

19   bonus, correct?

20   A    I don't know.

21   Q    Okay.    And then it says, "This withdrawal should be

22   released only with Lena approval."     Correct?

23   A    Yes.

24   Q    And then, Mr. Goldberg says, "Remove the bonus please."

25   A    Yes.
                                                                    25
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 25 of 97
              FINE - CROSS-EXAMINATION

 1   Q    And then a shift manager says, bonus removed?

 2   A    Correct.

 3   Q    And Ms. Elbaz says, "Put a note."     Were you aware of

 4   whether or not notes could be put into the CRM, the customer

 5   management system?

 6   A    Yes.

 7   Q    Or add some small bonus.     So, a bonus has already been

 8   removed, correct?

 9   A    The email below it -- I can't see it.      It either said,

10   please remove or it was removed.     I don't -- can you show it

11   again?

12        It says, "Bonus removed."

13   Q    Okay.   And what she's saying is, she wants the system to

14   reflect that there was some bonus, so that later if the client

15   tries to withdraw the profit that he made off the bonus, they'll

16   know that there used to be a bonus there, correct?

17   A    It says, put a note or add some bonus so if the client will

18   ask to withdraw the profit we can explain that he can't do it

19   because the bonus.

20   Q    Doesn't say anything about withdrawing his deposit,

21   correct?

22   A    I read the entirety of what it says.

23   Q    Mr. VanDyck asked you about that email in conjunction with

24   a question that you had asked Ms. Elbaz in that interview at the

25   time you arrested her, to the effect of, wasn't the bonus just a
                                                                    26
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 26 of 97
              FINE - CROSS-EXAMINATION

 1   tool to prevent withdrawal of money.     Do you recall that?

 2   A    I think that's right.

 3   Q    And Ms. Elbaz said, no, correct?

 4   A    Something to the effect of, no, I don't think that was the

 5   exact words.

 6   Q    Okay.   Something to the effect of no.     She didn't agree

 7   with that notion, that a bonus was just a tool to prevent the

 8   withdrawal of money, correct?

 9   A    Sorry, I was looking for what she actually said.       All

10   right.   This was the -- she said, "Really, really, really weird.

11   Really weird, really weird."    Is that the one you're talking

12   about?

13   Q    No, I'm talking about either you or Agent Desor, I don't

14   remember which, asked, wasn't the bonus just a tool to prevent

15   the withdrawal of money, something to that effect?

16   A    Oh, you're right.    I'm not going to be able to find it.

17   Q    That's okay.   Regardless of her exact words, you would

18   agree with me that her answer was in the negative.       She did not

19   agree with that premise, that proposition that the tool was just

20   a, that the bonus was just a tool to prevent the withdrawal of

21   money?

22   A    That's correct.

23   Q    And you can put 17 back up.

24        After asking you about that statement from the interview,

25   Mr. VanDyck asked you about 17 and you would agree with me that
                                                                    27
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 27 of 97
              FINE - CROSS-EXAMINATION

 1   there's nothing in 17 that says, a bonus is just a tool to

 2   prevent the withdrawal of money?

 3   A    It does not say those words.

 4   Q    Let's look 637T.    This is another document that Mr. VanDyck

 5   asked you about in conjunction with the question about whether a

 6   bonus is simply a tool to prevent the client from withdrawing

 7   money.

 8        Let's -- can we turn the page on that to page 2.       It says,

 9   again, Bill, one month already that the client was last

10   contacted.   Do you see that?

11   A    Yes.

12   Q    And let's look at 693T.    This is another document that

13   Mr. VanDyck showed you in conjunction with the question about

14   whether a bonus is simply a tool to prevent the withdrawal of

15   money.   And Ms. Elbaz says, the client looks all together as

16   being neglected, correct?

17   A    It says that.

18   Q    Money that was not traded is the same as if we did not

19   bring money, correct?

20   A    Yes.

21   Q    We must take care of the client.

22   A    Yes.

23   Q    You participated in an interview of Ms. Welles on

24   February 7th, 2018?

25   A    I don't know.
                                                                    28
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 28 of 97
              FINE - CROSS-EXAMINATION

 1   Q    Can you show Agent Fine only the Memorandum of Interview

 2   dated February 7th, 2018, for Ms. Welles?

 3        Does this refresh your recollection of whether you

 4   participated in an interview of Ms. Welles on

 5   February 7th, 2018?

 6   A    It does.

 7   Q    And if you could go to page -- well, don't do that yet.

 8   Ms. Welles told you during the interview that Ms. Elbaz stressed

 9   the need to have clients actively trading in their accounts,

10   correct, if you remember?    Do you remember, do you remember if

11   Ms. Welles said that in this interview?

12   A    Off the top of my head, no.

13   Q    Okay.   Can you show the witness only page 13, the third

14   paragraph?

15        Did Ms. Welles tell you that Ms. Elbaz told her to educate

16   her clients?

17   A    Something to that effect.

18   Q    And then Ms. Elbaz stressed the need to have clients

19   actively trading in their accounts?

20   A    Something to that effect.

21   Q    And Elbaz said that this meant clients would be engaged and

22   stay with the company, whereas clients who were not active could

23   become unhappy and take their money to another company?

24   A    That's part of what she said.

25   Q    And if we can go back -- sorry, give me a minute here.         I
                                                                    29
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 29 of 97
              FINE - CROSS-EXAMINATION

 1   wrote the date wrong.

 2        Okay, one second, if I can't find it, I'll move on.

 3        Ms. Welles also told you in that interview that Ms. Elbaz

 4   said clients could not withdraw the bonus or profits if a bonus

 5   was in the account, correct?

 6   A    I don't remember.

 7   Q    The second paragraph there.

 8   A    Just ask the question one more time.

 9   Q    Sure.   Ms. Welles told you in your interview of her, that

10   Ms. Elbaz had said that a client could not withdraw the bonus or

11   profits if a bonus was in the account, correct?

12   A    That's part of what she said.

13   Q    Let's go ahead and take that down.

14        Mr. VanDyck showed you a series of emails that had

15   attachments that looked like advertising campaigns, do you

16   remember those?

17   A    Yes.

18   Q    For example, Exhibit 7.    And there's an underlying email

19   with a couple of attachments, correct?

20   A    Yes.

21   Q    7.1, you just show that?

22   A    I think this one --

23   Q    Oh, no, I'm sorry.    We need the screen for the jury?

24   A    I think it's one attachment here.

25   Q    Okay.   That's seven and the email at the bottom is from
                                                                    30
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 30 of 97
              FINE - CROSS-EXAMINATION

 1   somebody named, Yosh, correct, Y-O-S-H?

 2   A    Correct.

 3   Q    Okay.   And attached to that are 7.1, and 7.2?

 4   A    Correct.

 5   Q    Okay.   So there are a couple of attachments to it, correct?

 6   A    Yeah, I guess the way you phrase it -- like, I think that

 7   RAR file is, like -- I forget what it is.      It's like a, it's

 8   like a zip file where it can have more than one file in it.

 9   It's technically one attachment, I think.

10   Q    Okay.   Let's go back to seven.

11        All right.   It says, BoostAff is launching two new offers?

12   A    It does.

13   Q    And then there are two documents that are either attached

14   or are in a single attachment to the email?

15   A    Yes.

16   Q    And whether it's two documents and one attachment or two

17   different attachments, Ms. Elbaz forwards on whatever was

18   attached with an email saying, read this and send me an email

19   please that you are on it, correct?

20   A    She says that.

21   Q    She doesn't say that she's even looked at the, opened the

22   attachment, looked at them herself.     She's simply passing them

23   on, correct?

24   A    It says, "Hi guys, good morning.     Read this and send me

25   email please that you are on it.     If you have question, I am
                                                                    31
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 31 of 97
              FINE - CROSS-EXAMINATION

 1   here for you.   Thanks, Lee."

 2   Q    Correct.   It does not say that she's read the attachments

 3   herself, does it?

 4   A    Does not say those words.

 5   Q    Or any words to that effect?

 6   A    Well, it doesn't say those exact words I think is the way

 7   I'm going to phrase it.

 8   Q    Okay.   But the FBI has very sophisticated computer

 9   forensics, correct?

10   A    Yes.

11   Q    Yeah.   So we don't have to guess.    I'm sure you've

12   investigated this and you can show us some report, to show us

13   whether she opened the attachment or not, correct?

14   A    You want me to show you a report right now?

15   Q    Well, as part of your investigation, did you do an

16   analysis, a computer forensic analysis to determine whether or

17   not Ms. Elbaz even ever opened this attachment?

18   A    No.

19   Q    Well, let's look at Exhibit 8.     There's an underlying email

20   from a Mr. or Ms. Sookhee, S-O-O-K-H-E-E, correct?

21   A    Correct.

22   Q    And there's an attachment to that, 8.1?

23   A    I believe, yes.

24   Q    Okay.   Well, let's go back then to the email.      Oh, by the

25   way, the subject line of the underlying email is, million
                                                                    32
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 32 of 97
              FINE - CROSS-EXAMINATION

 1   dollar?

 2   A    Correct.

 3   Q    And --

 4   A    I think you're asking -- just to be clear because the other

 5   thing was blown up, it's the subject line at the bottom is

 6   million dollar.

 7   Q    Well, maybe, maybe I've been unclear.      Is the attachment

 8   that we've just looked at, the 8.1, is that an attachment to the

 9   underlying email from Mr. or Mrs. Sookhee or is it an attachment

10   to the next email up, the email from Yosh?

11   A    I would actually say it's an attachment to the email from

12   Lee Elbaz in this situation.    It might also be an attachment to

13   those emails, but as far as what's specifically shown on 8.1,

14   it's attachment to Ms. Elbaz's email.

15   Q    Okay, but is she forwarding an attachment that she got from

16   either Mr. or Ms. Sookhee or Yosh D?

17   A    She is forwarding an email and the attachment that is 8.1

18   is attached.

19   Q    Okay.    On this one, did you do the forensics to determine

20   whether or not Ms. Elbaz ever even opened the attachment?

21   A    Me personally?

22   Q    You or, you're one of the case agents, right?

23   A    Yes.

24   Q    Did you ask somebody to do that for you?

25   A    No.
                                                                    33
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 33 of 97
              FINE - CROSS-EXAMINATION

 1   Q     What about 13, an email from somebody named Divya, D as in

 2   David, I, V as in Victor, Y-A, correct?

 3   A     Yes.

 4   Q     Ms. Green says, let me know that you read it?

 5   A     Yes.

 6   Q     Did you do the forensics on this one to determine if

 7   Ms. Elbaz ever opened this attachment?

 8   A     I did not.

 9   Q     Did you ask somebody to do that for you?

10   A     I did not.

11   Q     You have 1.11S?    Are we able to play the audio that goes

12   with 1.1S     -- well, let's put 1.11S up.   Are we able to play the

13   audio that goes with that?     Can we do that while this is up, or

14   no?

15         And while -- Agent Fine, while we're working on that,

16   1.11S, this is a snippet from your interview with Ms. Elbaz at

17   the time of her arrest?

18   A     Yes.

19   Q     And how long was that interview, all together?

20   A     About two hours.

21   Q     Okay.   And this particular piece of it, at least according

22   to the document is less than two minutes of that interview?

23   A     That's what it says.

24   Q     So, let's see if we can play that.

25                MR. VAN DYCK:   1.11?
                                                                    34
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 34 of 97
              FINE - CROSS-EXAMINATION

 1             MR. POLLACK:    1.11S.   If we can't, we'll just -- oh,

 2   okay.

 3        (Audio recording played.)

 4   BY MR. POLLACK:

 5   Q    Could you stop there?

 6        Did you understand Ms. Elbaz to say, that without any

 7   education about how markets work, 95 percent of people end up

 8   losing money?

 9   A    No, that's not really how I understood it.

10   Q    Okay.   Did you understand her to say, when she said, and

11   our job is to teach them not to be the 95 percent, did you

12   understand her to be saying that Yukom's job is to teach them

13   not to be the 95 percent?

14   A    I mean, she, literally, says, and our job is to teach them

15   not to be the 95 percent.

16   Q    I understand that.    My question is, did you understand that

17   to mean, that's what Yukom was trying to do?

18   A    I understand that that's what she was saying to us at the

19   time.

20   Q    Correct.   So, she was saying that if Yukom did its job

21   right, their clients wouldn't be in the 95 percent of people who

22   lose their money, correct?

23   A    I think she was telling the FBI something to that effect in

24   this interview.

25   Q    You can go ahead and keep going.
                                                                    35
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 35 of 97
              FINE - CROSS-EXAMINATION

 1        (Audio recording played.)

 2   BY MR. POLLACK:

 3   Q    From your investigation, Agent Fine, did you understand

 4   that when Ms. Elbaz initially started at Yukom, she was not yet

 5   the CEO?

 6   A    Yes.

 7   Q    And did you understand that in that earlier time period,

 8   she spent more time on the phone actually talking to clients

 9   than she did in the later time period, when she was a manager

10   and the CEO?

11   A    I think that would be an assumption.      I don't, I don't

12   know.

13   Q    Do you think it's a reasonable assumption?

14   A    I think there's more people that were employed there by the

15   time she's CEO, but there's also more clients.      I don't know, I

16   really don't know.

17   Q    Okay.   So from your investigation you don't know whether

18   she spent more time on the phone with clients earlier than she

19   did later?

20   A    I don't.

21   Q    And when she says that it was her practice to tell clients

22   that 95 percent of people trading lose money, she was talking

23   the past tense; she said she used to do that?

24   A    Yes.

25   Q    Do you know if that was a reference to, she used to do that
                                                                    36
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 36 of 97
              FINE - CROSS-EXAMINATION

 1   back when she regularly talked to clients?

 2   A    I don't.

 3   Q    In any event, one of the items that Mr. VanDyck played for

 4   you was an actual recording of Ms. Elbaz speaking to an actual

 5   customer, correct?

 6   A    That's correct.

 7   Q    And you were here, were you not, when there was some

 8   testimony about the initial training that was given to new

 9   retention agents at Yukom?

10   A    Yes.

11   Q    And how there'd be simulations or, or play acting of

12   scenarios, do you remember that testimony?

13   A    In general, yes.

14   Q    Okay.    But that in that training, they wouldn't be talking

15   to actual customers.

16   A    Are you asking me if there's testimony about that?

17   Q    Yes.

18   A    I don't recall testimony about a training with, between

19   trainees and actual customers doing the training.

20   Q    Right.    And in fact, the testimony was the opposite.      The

21   testimony was that during the training they did simulations but

22   they weren't talking to actual customers?

23               MR. VAN DYCK:   I'd object to recharacterizing

24   testimony already in evidence.

25               THE COURT:   Overruled.   He can answer yes or no.
                                                                    37
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 37 of 97
              FINE - CROSS-EXAMINATION

 1              THE WITNESS:   Can you just ask it again?

 2   BY MR. POLLACK:

 3   Q    Sure.   Do you recall that the testimony was, that in that

 4   training people were not actually, were not speaking to actual

 5   customers, they were doing simulations.      Do you recall that

 6   testimony?

 7   A    Something similar to that testimony.      It's not how I'd

 8   phrase it.

 9   Q    But the conversation that was -- can you go ahead and put

10   up 22T?

11        The conversation that was attached to this email was a

12   conversation between Ms. Elbaz and an actual customer, correct?

13   A    Correct.

14   Q    And she sends this around as an example, correct?       As

15   something for people to listen to, correct?

16   A    It says, "Hey, it's my call to show you they all have

17   money.    Good luck."

18   Q    Okay.   Did you understand that she wanted people to listen

19   to this call?

20   A    Are you asking for my understanding based only on this

21   email or on everything I know?

22   Q    If it's, if you have a different understanding, that's --

23   tell us that.   Do you have an understanding that in sending the

24   call around, the reason she was sending it around, she wanted

25   people to listen to it?
                                                                    38
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 38 of 97
              FINE - CROSS-EXAMINATION

 1   A    Yes.

 2   Q    Let's go ahead and play from the beginning of the recording

 3   that goes with 22.1S and keep 22.1S up, if you can do that while

 4   playing the audio.    And you can start it at the 50-second mark

 5   if you're able to do that, that will save a little time.

 6        (Audio recording was played.)

 7   BY MR. POLLACK:

 8   Q    Let me stop it there for a second.      She refers to herself

 9   as a phone manager?

10   A    I don't think that's right.     You want to listen to it

11   again?

12   Q    Sure.   You can go back.   Try it again, 50 to 52 seconds,

13   somewhere in there.

14        (Audio recording was played.)

15   BY MR. POLLACK:

16   Q    Go ahead and stop.

17   A    I hear floor manager.

18   Q    Floor manager?

19   A    Yes.

20   Q    Okay.   So maybe this is not accurate.     Do you know whether

21   floor manager or phone manager -- the floor was a call center

22   floor?

23   A    I think she says like, trading floor manager in her emails.

24   Q    My question wasn't about her emails.      My question was about

25   this conversation.
                                                                    39
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 39 of 97
              FINE - CROSS-EXAMINATION

 1   A    No, I know, but I would expect her to refer to herself the

 2   same -- if she's communicating with clients with that email

 3   signature, she's probably saying the same thing when she's on

 4   the phone with them.

 5   Q    Okay.   But we don't have to guess what she's saying when

 6   she's on the phone with them.     We have a recording you just

 7   listened to and you thought that she said floor manager,

 8   correct?

 9   A    That's what I heard.

10   Q    Okay.   And do we know when this call took place?

11   A    Can you zoom, can you zoom out?     Can you show the

12   underlying email?

13   Q    Sure, 22T is dated 19 August, 2015.

14   A    I can't remember if we know exactly when the phone call

15   actually occurred.

16   Q    Okay.   Safe to say, no later than August 19th, 2015?

17   A    Safe to say.

18   Q    Okay.   Do you know if as of August of 2015, she was in fact

19   a manager?

20   A    I think she's -- are you including, like, CEO as being a

21   manager in that question?

22   Q    Any level of management.

23   A    Then, yes, she was a manager.

24   Q    Okay.   And she managed the floor, correct?

25   A    She managed, yeah, that's part of what she managed was the
                                                                    40
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 40 of 97
              FINE - CROSS-EXAMINATION

 1   people that were sitting on the floor we see in the office

 2   space.

 3   Q    Right, okay.   So go ahead and keep going, if you would.

 4        (Audio recording played.)

 5   BY MR. POLLACK:

 6   Q    Stop there.

 7        And it is your understanding that English is not

 8   Ms. Elbaz's first language?

 9   A    Yes.

10   Q    Okay.   But she gives an explanation for her accent in

11   English that does not reveal that, in fact, she's a Hebrew

12   speaker, correct?

13   A    She doesn't say she's a Hebrew speaker, no.

14   Q    She gives a different, she explains away the accent in a

15   way that doesn't reveal these she's a Hebrew speaker.

16   A    She says that Russian is her first language.

17               MR. POLLACK:   You can go ahead and keep playing,

18   Brian.

19        (Audio recording was played.)

20   BY MR. POLLACK:

21   Q    Go ahead and stop it there.

22        She says that what she wants to do is, I want to teach you,

23   correct?

24   A    She says, "I want to teach you."

25   Q    And in your interview with her, she said that Yukom's job
                                                                    41
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 41 of 97
              FINE - CROSS-EXAMINATION

 1   was to teach the customers so they wouldn't be in the 95 percent

 2   that lost, correct?

 3   A    I don't remember.

 4   Q    And she talks about an academy session, correct?

 5   A    She says academy session.

 6   Q    And you understand from the testimony that you've heard and

 7   your investigation, that the academy was a webinar or a way that

 8   customers could learn more about the markets, correct?

 9   A    No.

10   Q    Do you, from your investigation, did you learn that there

11   was in fact someone named Lucy and someone named Peter who

12   offered academy sessions to customers of Yukom?

13   A    So I'll start with the first question and then I'll ask you

14   to repeat the same question.    I do remember Lucy.    I -- Peter,

15   it's certainly possible that there was a Peter; I don't remember

16   off the top of my head.

17   Q    Okay.    You remember Lucy?

18   A    I do remember the name Lucy, yeah.

19   Q    And do you remember that Lucy was, in fact, from the UK?

20   A    I don't remember.

21   Q    And I take it, you don't remember Peter, you don't remember

22   that he was also from the UK?

23   A    Right.

24   Q    If you -- when you said you remembered Lucy, do you

25   remember that Lucy was, in fact, one of the people who
                                                                    42
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 42 of 97
              FINE - CROSS-EXAMINATION

 1   participated in these academy sessions?

 2   A    Yes.

 3   Q    Go ahead and finish out that paragraph, if you would.

 4        (Audio recording was played.)

 5   BY MR. POLLACK:

 6   Q    Continue on to the next page, just go ahead and finish out

 7   the paragraph.

 8        (Audio recording was played.)

 9   BY MR. POLLACK:

10   Q    Go ahead and stop, go ahead and stop.      They will educated

11   you, I take it that that's Ms. Elbaz not being a native English

12   speaker?

13   A    Could be.

14   Q    But in any event, she told you in the interview that

15   Yukom's job was to educate the clients so they wouldn't be in

16   the 95 percent that lost, correct?

17   A    I don't remember.

18               MR. POLLACK:   Go ahead and keep playing.

19        (Audio recording was played.)

20   BY MR. POLLACK:

21   Q    Stop right there.

22        When the customer says they want to close the account, what

23   does Ms. Elbaz say?

24   A    Okay, no problem.     Let's close the account.

25   Q    How long does it take her to say that, from the time that
                                                                    43
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 43 of 97
              FINE - CROSS-EXAMINATION

 1   the customer says I'd like to close my account?

 2   A    Not long.

 3   Q    The first words out of her mouth, right?

 4   A    Yes.

 5   Q    Let me --

 6               THE COURT:   Mr. Pollack, don't want to interrupt

 7   during the call here, but since you're pausing to move to the

 8   next one, can we take the break now?

 9               MR. POLLACK:   That's fine, Your Honor.

10               THE COURT:   All right.   We'll continue with the

11   cross-examination after the break, 15-minute break.       Don't

12   discuss the case.    Keep an open mind.   We'll see you in 15

13   minutes.    Thank you.

14        (Jury out.)

15               THE COURT:   Okay.   Thank you.   Just any updates on

16   timing?

17               MR. POLLACK:   I, I have a ways to go.    In my defense,

18   I didn't actually get Agent Fine 10 minutes after the lunch

19   break, but I will try to finish today, but I think I'll be

20   close.

21               THE COURT:   Okay.   So we don't need to worry about

22   Mr. Smith.

23               MR. POLLACK:   We're certainly not going to get to

24   Mr. Smith's cross.

25               THE COURT:   Right, right.   Okay.
                                                                    44
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 44 of 97
              FINE - CROSS-EXAMINATION

 1             MR. POLLACK:     So all of my whining this morning was

 2   wasted.   I apologize.

 3             MS. COTTINGHAM:     Your Honor, just in terms of

 4   scheduling, we do have -- Mr. Burton is a victim, he is here.

 5   He's been out.   So can we release him for the day and call him

 6   back tomorrow morning?     I just want to get a sense from

 7   Mr. Pollack so he doesn't sit here until 4:55.

 8             THE COURT:     Right.    Any thoughts on that?   You want to

 9   think about it and tell them after the break or during the

10   break?

11             MR. POLLACK:     Yeah.   I'm sort of thinking aloud.      My

12   other thought would be to let me finish the phone call and then,

13   by agreement, we can just interrupt the agent's testimony, do

14   Mr. Burton and then, continue with the agent, would be another

15   option.

16             THE COURT:     I would be totally fine with that, if

17   parties wanted to agree on that for Mr. Burton's sake.       Why

18   don't you discuss it, I'm fine with it either way.

19             MS. COTTINGHAM:     Thank you, Your Honor.

20        (Recess.)

21             THE COURT:     So are we going to the agent?     Are we

22   going to the victim?     What are we doing?

23             MS. COTTINGHAM:     We're going to go back to Special

24   Agent Fine and call Mr. Burton tomorrow morning.

25             THE COURT:     Okay.    So, we can have Agent Fine return
                                                                    45
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 45 of 97
              FINE - CROSS-EXAMINATION

 1   to the stand.

 2             Why don't we call the jury in?      Thank you.

 3        (Jury in.)

 4             THE COURT:    Thank you, everyone.    Please be seated.

 5   Ready for the home stretch for the day.      We'll continue with the

 6   cross-examination.

 7             Mr. Pollack, go ahead.

 8             MR. POLLACK:    Thank you, Your Honor.

 9                     CROSS-EXAMINATION (Continuing)

10   BY MR. POLLACK:

11   Q    Agent Fine, I'm going to continue with that same

12   conversation.   This is the recorded conversation of Ms. Elbaz

13   with an actual client?

14   A    Okay.

15   Q    The transcript at 22.1S.

16        And, Brian, if you can play, starting at the 511 mark, and

17   it's on page 3 in the transcript.

18        (Audio recording was played.)

19   BY MR. POLLACK:

20   Q    Stop it right there.

21        Agent Fine, does she say, what I'm going to do is if you

22   don't want to work with us, I'm going to send you your money

23   right away?   Tell me if you need to listen to it again.

24   A    Let's listen one more time.

25        (Audio recording was played.)
                                                                    46
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 46 of 97
              FINE - CROSS-EXAMINATION

 1             MR. POLLACK:    Stop it.

 2   BY MR. POLLACK:

 3   Q    Does she say, your money?

 4   A    Yes, she does.

 5   Q    Okay.    And just to be clear, this transcript here, this was

 6   done by the government, right?

 7   A    I don't know if that's true.

 8   Q    You don't -- you don't know who did this transcript?

 9   A    I know that it wasn't done by me.     It -- so, I don't mean

10   that it's not a government's exhibit.     It is.   I know that

11   there's contractors that do transcripts and then there's also

12   government employees that do it.     I don't know who did it.

13   Q    Okay.    Go ahead and go back to 511.

14        Have you reviewed it before taking the stand?

15   A    I have.

16   Q    Okay.    Is --

17   A    Actually, just to be clear, not this version.       Actually, I

18   think I reviewed this version.     I don't think this is the

19   version with that, after I reviewed it.

20   Q    I'm sorry.   I'm not sure I follow that.

21   A    So remember how we saw that it said phone manager at the

22   beginning.    I remember when I listened to it, I said, no that's

23   floor manager.

24   Q    I see.    But somehow, that didn't get corrected?

25   A    It appears so.
                                                                    47
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 47 of 97
              FINE - CROSS-EXAMINATION

 1   Q      Okay.   And somehow, in the government's exhibit where what

 2   Ms. Elbaz says is, I'm going to send you your money right away,

 3   the words, your money, don't actually show up in the transcript?

 4   A      That's correct.

 5              MR. POLLACK:   Okay.   Go ahead and play the rest of

 6   that.

 7          (Audio recording was played.)

 8              MR. POLLACK:   Go ahead and stop right there.

 9   BY MR. POLLACK:

10   Q      And so, Ms. Elbaz says that -- oh, by the way, did we hear

11   her say that she was looking at the the, his account, looking at

12   the screen or the CRM, not in this paragraph.      And she said in

13   the conversation that she was going to pull up his information?

14   A      I think she said something to that effect.

15   Q      Yeah.   And she says here that, when she sees that somebody

16   has canceled the withdrawal, she understands that to mean that

17   somebody had talked to him, correct?

18   A      I'm sorry, ask the question one more time.

19   Q      Sure.   Here, where she says that someone had, somebody had

20   canceled the withdrawal request, she believed that was because

21   someone had talked to Mr. Christianson, correct?

22   A      She says, maybe because he talked with you, he talked with

23   you, something like that.

24   Q      And when Mr. Christianson says, no, nobody had talked to

25   him.    She says, that's really bad, correct?
                                                                    48
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 48 of 97
              FINE - CROSS-EXAMINATION

 1   A    She says, really, really bad.

 2               MR. POLLACK:   And let's go -- let's go to the top of

 3   the next page, 622.

 4        (Audio recording was played.)

 5               MR. POLLACK:   You can go ahead and stop it right

 6   there.

 7   BY MR. POLLACK:

 8   Q    And this time it's pretty clear, she says, floor manager?

 9   A    I think she says it both times, but yes, she says it here.

10   Q    Yeah.   And then they -- let's go ahead and keep going.

11        (Audio recording was played.)

12               MR. POLLACK:   Okay.   Can you stop it there?

13   BY MR. POLLACK:

14   Q    So, Agent Fine, whose idea was it that rather than close

15   the account all together, he would simply withdraw part of the

16   money, leave part of the money in and continue trading?

17   A    So, Mr. Christianson suggest that, I'll just withdraw.

18   It's not, it's no longer on the screen, but a smaller amount

19   than he -- oh, it says, $1,100 now.

20   Q    Okay.   So it's Mr. Christianson's suggestion, that rather

21   than close the account all together, he'll just withdraw part of

22   it, correct?

23   A    Yes.

24   Q    That's not, that wasn't Ms. Elbaz's suggestion?

25   A    Not at this point in the conversation.
                                                                    49
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 49 of 97
              FINE - CROSS-EXAMINATION

 1   Q    But what she does then is persuades him to keep a little

 2   bit more of the money in.

 3              MR. POLLACK:   You go ahead and keep playing it.

 4        (Audio recording was played.)

 5              MR. POLLACK:   Okay.   Go ahead and stop it there.

 6   BY MR. POLLACK:

 7   Q    Agent Fine, this customer was a customer of BigOption,

 8   correct?   Let me help you out.

 9   A    Yeah.

10   Q    At the very beginning of the call, it says, Hi, this is

11   John from big auction -- from BigOption.      Can you speak for two

12   minutes?   And then Ms. Green gets on the line and says, "I'm the

13   floor manager, floor manager here at BigOption."

14   A    Yes, this is a BigOption customer.

15   Q    Okay.   And in your investigation, did you review the terms

16   and conditions that appeared on the BigOption website?

17   A    On what date?   I'm not sure I'm going to be able to answer

18   what date, but I think there's a lot of versions, so I can't say

19   I have reviewed every version of it.

20   Q    Okay.   Have you reviewed some versions of it?

21   A    I've seen some of them.

22   Q    Okay.   And it's pretty consistent throughout that one of

23   the terms and conditions is that there are fees associated with

24   withdrawals?

25   A    I don't know.
                                                                    50
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 50 of 97
              FINE - CROSS-EXAMINATION

 1   Q    Okay.   In any event, she says that she is not going to

 2   charge him fees associated with withdrawals?

 3   A    Yes.

 4   Q    And he says, "Perfect, send me $900.      That's okay."

 5   Correct?

 6   A    Correct.

 7   Q    And so at this point in the recording, in the conversation

 8   they've reached an agreement in terms of what is going to

 9   happen.    He's not going to close the account all together.        He's

10   going to withdraw $900 and she's not going to charge him a

11   withdrawal fee, correct?

12   A    I think it's tough for me to say they've reached an

13   agreement.   I think, correct to say is that she says, "I'm not

14   going to charge you."    And he says, "Perfect, send me $900."

15   Q    Okay.   There's nothing about the word, perfect, that

16   indicates to you whether or not he's in agreement?

17   A    Well, I just think there's some more context behind -- I

18   think there's more context.    It's hard for me to say that that

19   was an actual agreement at that moment.

20   Q    Okay.   And I'm not talking about agreement in a legal

21   sense.    I'm just saying, they reached an understanding.      He's

22   happy.    He said, perfect; he seems to be satisfied with what

23   they've decided to do.

24   A    In this moment, she's saying that, I'll send it back

25   without charging you fees and he says, perfect, send me $900.
                                                                    51
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 51 of 97
              FINE - CROSS-EXAMINATION

 1   Q    Okay.   And I just want to find a way to characterize that

 2   so we can talk about it.    Would you agree, I mean, he started

 3   out wanting to close the account all together, correct?

 4   A    The beginning of this call, yes, he says, I want to close

 5   my account or something to that effect.

 6   Q    And, sort of, where they've landed by this point in the

 7   conversation is, he's going to make a withdrawal of 900, but

 8   he's going to keep the account open, correct?

 9   A    I don't know he's agreeing to -- I think he wants to get

10   the $900 and let's see, kind of thing.

11   Q    Okay.   Fair enough.   So, he's, he's agreeing that at least,

12   for now he's satisfied with receiving $900.      And he says, if you

13   just scroll up a little bit, I will keep on trading.       Listen, I

14   will keep on trading and I will fund my account again if I

15   receive those money, correct?

16   A    I'm sorry.    Can you point me to where that is?

17   Q    Sure.   I think it's on the screen now.

18   A    Oh, yes, he does say that.

19   Q    Okay.   So, let's, let's continue down this page.      I just

20   want to be clear about the sequence here.      All of that has

21   happened by -- you can go ahead and not close it.      All of that

22   has happened by the eight minute and 3-second mark, would you

23   agree with that?

24   A    It said all the things that we just talked about before the

25   eight minute and 3-second mark.
                                                                    52
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 52 of 97
              FINE - CROSS-EXAMINATION

 1   Q    And it's after that, after they've -- I still don't know

 2   what you, what you -- after they come to an understanding, an

 3   accommodation, is there a word you're comfortable with to

 4   characterize it?

 5   A    When you're saying any of that, there's a document out

 6   there that can refresh my recollection as to whether or not,

 7   that there was an agreement at this moment.      So an agreement, I

 8   believe, two people have to intend to do what they're saying.

 9   Q    Okay.    Let me, let me do it this way.    At this point in the

10   conversation, there's already been a discussion of how much

11   money is going to stay in the account and how much money is

12   going to go back, correct?

13   A    Yes.

14   Q    And that doesn't change for the remainder of the

15   discussion.   In other words, when the conversation ends it's

16   still in the same place.    What's been reflected in the

17   conversation is he's going to, for now, withdraw $900, correct?

18   A    Yes.

19   Q    Okay.    And so the conversation that he's going to withdraw

20   $900 has already concluded by the eight minute and three-second

21   mark, and nothing changes with respect to that for the remainder

22   of the conversation, correct?

23   A    I don't recall another discussion of how much Ms. Elbaz

24   said she was going to authorize as a withdrawal.      I think that's

25   the last of it.
                                                                    53
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 53 of 97
              FINE - CROSS-EXAMINATION

 1   Q    Okay.   And then there's -- it goes on.

 2        Go ahead and blow up the bottom.

 3        Mr. Christianson ask, where in Russia do you come from,

 4   Lena, correct?

 5   A    He does.

 6   Q    Because Ms. Elbaz has previously said that the reason for

 7   her accent is that she's a native of Russia, right?

 8   A    I think she said Russian was her first language or

 9   something like that, yep.

10             MR. POLLACK:    Okay.   And then if we go on.    You can go

11   ahead and play this next part.

12        (Audio recording was played.)

13             MR. POLLACK:    Okay.   Stop it there.

14   BY MR. POLLACK:

15   Q    So all of that discussion about her being married, her

16   having kids, her being from St. Petersburg, her age, all of that

17   happens after he's already agreed to accept a $900 withdrawal

18   and keep the account open, correct?

19   A    Accept the $900 withdrawal, yep.

20             MR. POLLACK:    Let's go to the 13 minute and 21-second

21   mark.   Can you start playing there?

22        (Audio recording was played.)

23             MR. POLLACK:    Go ahead and stop it.

24   BY MR. POLLACK:

25   Q    There had been a discussion about the fact that he had lost
                                                                    54
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 54 of 97
              FINE - CROSS-EXAMINATION

 1   money in the stock market, correct?

 2   A    Yes.

 3   Q    Okay.   And she says, usually when you're losing money it's

 4   because you are stupid, correct?

 5   A    She says that.

 6   Q    And she told you in the interview that the 95 percent who

 7   lose money are those who have not been educated in the market,

 8   correct?

 9   A    I don't know if that's the exact words.

10   Q    Something to that effect?

11   A    Honestly, like that, that session is hard to understand

12   exactly what she means, so I think I'll say, I don't know.

13               MR. POLLACK:   Okay.   And if you go down to the next

14   full paragraph, it starts at 1410.      You can go ahead and play

15   that.

16        (Audio recording was played.)

17   BY MR. POLLACK:

18   Q    And, do you know, well that by August of -- what did we

19   say, 2015, she said that, she is in fact in management, correct?

20   A    Yes.

21   Q    And she's not a retention agent with a full portfolio of

22   clients, correct?

23   A    Correct.

24   Q    Okay.   Her claim that she doesn't have clients who have a

25   portfolio of less than 250,000 and that she handles five or six
                                                                    55
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 55 of 97
              FINE - CROSS-EXAMINATION

 1   portfolios, that claim again is made after Mr. Christianson has

 2   already said that he'll accept a $900 withdrawal and keep the

 3   the account open, correct?

 4   A    Again, I'm not sure I -- it's the first part of that, for

 5   sure.   This part of the call happens after Mr. Christianson

 6   agreed to accept the $900 withdrawal.

 7   Q    Okay.   And than she talks to him a little later in the

 8   conversation, does she not, about her coming up with some

 9   investment plan or investment strategy for him.      Do you remember

10   that?

11   A    Something to that effect.

12   Q    Okay.   And if we can go to the top of page 9, she's asking

13   him how much he thinks he can afford to invest.      Do you recall

14   that part of the conversation?

15        No, higher up, that first partial paragraph.

16        Before, but before we get to that, do you remember there

17   being a point in the conversation where she asked him about how

18   much he can afford to invest?

19   A    She says, how much -- yeah, how much you think is going to

20   be comfortable from you to start with because I want to cover

21   your losses.

22   Q    And specifically, she says, how much do you think or how

23   much do you think you can risk, correct?

24   A    She says, how much do you think you can risk.

25   Q    And you can invest with me, correct?
                                                                    56
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 56 of 97
              FINE - CROSS-EXAMINATION

 1   A    It's a question, but yes.

 2   Q    Okay.   You understand that she's telling him that if you

 3   invest, you're putting money at risk?

 4   A    I think she says, how much you think you can risk.

 5   Q    She's certainly not, in this paragraph, guaranteeing him

 6   that he's not going to lose money, correct?

 7   A    She doesn't say those words.

 8   Q    In fact, she doesn't say those words anywhere in this

 9   entire conversation, does she?

10   A    The word, guarantee?

11   Q    Does she anywhere using the word, guarantee or using any

12   other words promise him that his money won't be at risk, that he

13   won't lose any money if he invest?     Does she make that promise

14   to him anywhere in this entire conversation?

15   A    I think if we go towards the end there's some promises made

16   in relation to, I'm going to turn however much he eventually

17   says he's going to put in, into to cover your losses.

18   Q    He says, she says that she's going to try to cover his

19   losses, correct?

20   A    Well, in this specific thing that we have up on the screen,

21   it says, because I want to cover your losses.

22   Q    Okay, I want to.    You agree with me that there's a

23   difference between saying, how much can you risk, I want to help

24   you recover your losses and saying, if you invest money, I

25   guarantee you you won't lose money.     Those are two different
                                                                    57
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 57 of 97
              FINE - CROSS-EXAMINATION

 1   things?

 2   A    You just, those are two different sets of words you just

 3   said.

 4   Q    Well, there not just two different sets of words, they have

 5   two different sets of meanings, don't they?

 6   A    They do.

 7   Q    Nowhere in this conversation, with an actual customer, does

 8   Ms. Green tell the customer that she wins 87 percent of her

 9   trades?

10   A    She doesn't say those, she doesn't say that.

11   Q    No.   In fact, she doesn't promise him or represent to him

12   that she's won any particular percentage of her trades, correct?

13   A    Not a specific percentage, no.

14   Q    She doesn't anywhere in this conversation with an actual

15   customer promise him a 5-percent return per month, for example?

16   A    She doesn't promise that specifically.

17   Q    She doesn't promise any other specific percentage, correct?

18   A    I don't, I don't think so or I don't recall.

19   Q    She doesn't anywhere in this conversation with an actual

20   customer say that she only gets a commission if he wins a trade?

21   A    She doesn't say that specifically.

22   Q    Let's go ahead and put that aside.

23        Mr. VanDyck asked you about a Document 16-7 -- I'm sorry,

24   617(T).    And this is an email where the IL coordinator for

25   Binary Book sends Ms. Elbaz an audio recordings of some phone
                                                                    58
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 58 of 97
              FINE - CROSS-EXAMINATION

 1   calls, correct?

 2   A    Correct.

 3   Q    And if you look up at the, the next piece of it -- yeah,

 4   thank you.   It looks like, tell me if this is correct, it looks

 5   like the IL coordinator for Binary Book actually sends her six

 6   different recordings but we can only see three of them, is that

 7   your understanding of this?

 8   A    I think, when we were looking at this before, if you go to

 9   the the Hebrew version, you can see all six.

10   Q    Okay.   So then you would agree with me that, what appears

11   to be happening in this email is that the IL coordinator from

12   Binary Book is sending her six different audio recordings of six

13   different calls, correct?

14   A    Yes, that's how many she forwarded to Ronen Roytman.

15   Q    And that is -- Mr. Roytman is, his stage name is Alexander

16   Goldman?

17   A    That's correct.

18   Q    And in the underlying email, the one from the IL

19   coordinator of Binary Book, the subject line is, calls to

20   Mauritius, correct?

21   A    Yes.    Well, it's a translation of the subject.

22   Q    Okay.   Do you have any reason to believe that this

23   translation in the government's exhibit is inaccurate?

24   A    No.

25   Q    Okay.   Do you know why the IL coordinator -- and let me
                                                                    59
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 59 of 97
              FINE - CROSS-EXAMINATION

 1   stop there.   The subject doesn't just say calls to Mauritius.

 2   In the email, itself, it says these are the calls that you have

 3   requested to Mauritius, correct?

 4   A    It says that.

 5   Q    Okay.    And Mauritius is where Linkopia is located?

 6   A    Correct or it was located.

 7   Q    And Linkopia provided a number of different services, one

 8   of which was compliance?

 9   A    Can you rephrase that?

10   Q    Sure.    Did, do you understand that one of the services that

11   Linkopia provided was compliance?

12   A    No.

13   Q    You don't?

14   A    No.

15   Q    Okay.    We haven't seen emails in this case from the

16   compliance department in Mauritius?

17   A    I don't recall the two of those things together; it's

18   possible.

19   Q    Do you know if there were a question about a call or a

20   complaint from a customer, whether there were folks in Mauritius

21   who would listen to calls to make a determination whether or not

22   the customer's complaint was valid?

23   A    I don't know.

24   Q    Ms. Elbaz gets the calls from or the recordings of the

25   calls from the IL coordinator of Binary Book and then forwards
                                                                    60
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 60 of 97
              FINE - CROSS-EXAMINATION

 1   them to Mr. Goldman or Mr. Roytman, correct?

 2   A    Yes.

 3   Q    Again, did you do any forensic analysis to determine

 4   whether Ms. Elbaz ever opened the audio files and listened to

 5   the calls or whether she just simply got the calls from the IL

 6   coordinator of Binary Book and forwarded them on to Mr. Roytman?

 7   A    So, I don't know what forensic -- I'm not sure that is a

 8   forensic analysis that's something to be done.      So, I didn't

 9   perform something I don't know about.

10   Q    Okay.   Do you know that sometimes you can, not you,

11   personally, necessarily but somebody with some computer

12   expertise, can look at a, an email or an attachment and do some

13   analysis as to when it was last opened, whether it was modified,

14   things like that?

15   A    I don't know.

16   Q    Okay.   Well, did you as the case agent, did you make any

17   inquiries?   Did you call up the FBI computer specialist and say,

18   gee, it would be kind of important to understand whether the

19   person who forwarded these files, whether they were opened and

20   played by that person, is there a way to determine that?       Did

21   you ask that question?

22   A    I think we did other types of analysis to determine if she

23   was aware of these types of calls.

24   Q    Okay.   My question is, did you have any of the computer

25   specialist -- the FBI has computer specialist, right?
                                                                    61
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 61 of 97
              FINE - CROSS-EXAMINATION

 1   A    They do.

 2   Q    A lot of them, right?

 3   A    Not enough.

 4   Q    As the case agent, did you even inquire with them as to

 5   what kind of analysis could be done to determine if Ms. Elbaz

 6   had opened these files and if so, how long she had them open?

 7   A    No.

 8   Q    Let's look at, look at 618T.     This is another one from the

 9   IL coordinator at Binary Book, correct?

10   A    Correct.

11   Q    And he is sending Ms. Elbaz an audio recording of -- do we

12   know how many calls?    You can look --

13   A    Um, yeah --

14   Q    -- one above it if it helps?

15   A    So, we know that that email was forwarded with one call

16   attached.

17   Q    Okay.   I mean, before, before we could only see three, but

18   it looked like there were actually six.      Here, do we know if

19   it's one or more than one?

20   A    So attached to which email?     I mean, the email from

21   Ms. Elbaz has one attached.

22   Q    Okay.   Do we know how many were attached to the email from

23   the IL coordinator to Ms. Green?

24   A    No.

25   Q    Okay.   It's safe to say that, the one that she forwards was
                                                                    62
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 62 of 97
              FINE - CROSS-EXAMINATION

 1   coming from the IL coordinator.      She's forwarding something she

 2   got from somebody else?

 3   A    Appears that way, yes.

 4   Q    Okay.   And IL coordinator says, I'm sending to you Dave's

 5   calls, plural?

 6   A    Yes.

 7   Q    Okay.   Nicolas' ones are not good, correct?

 8   A    It says that, yes.

 9   Q    But we don't know if Nicolas' calls are even attached?

10   A    No.

11   Q    I could not find Omer's, O-M-E-R, apostrophe, S?

12   A    It says that.

13   Q    I will also send you, though, a call of Jack which is also,

14   which is also good?

15   A    It says that.

16   Q    Okay.   And do you take from that -- well, that's okay.

17   We'll forget that.    Forget that.   Again, the subject line is,

18   calls to Mauritius?

19   A    Yes.

20   Q    And Ms. Green forwards a call or a recording, maybe a

21   recording with multiple calls, do we know?

22   A    I mean, we could listen to it.     I don't know off the top of

23   my head.

24   Q    Okay.   But she forwards something to Mr. Goldman?

25   A    Correct.
                                                                    63
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 63 of 97
              FINE - CROSS-EXAMINATION

 1   Q    Without any text.    I mean, she's not saying anything to

 2   indicate that she's listened to it, correct?

 3   A    She doesn't have any text in there that says anything.

 4   Q    Right.   And this was on August 26th, 2015.     Well, let's

 5   look at the underlying email from IL coordinator of Binary

 6   Books -- I'm sorry, July 21st, 2015 at 12:11 a.m., correct?

 7   A    Yes.

 8   Q    And that's the one that says at the bottom, I will also

 9   send you, though, a call of Jack, which is also good?

10   A    Yes.

11   Q    And if you look at 612T, that is sent from the IL

12   coordinator of Binary Book six minutes later, July 21, 2015 at

13   12:17 a.m.?

14   A    I don't think I have it up on the screen.      What was the

15   question?

16   Q    Well, that would make it harder for you as the witness.

17   A    Yeah.

18   Q    Okay.    What I'm trying to do is, the 618T, the one that

19   says, I will also send you, though, a call of Jack which is also

20   good, is sent to Ms. Elbaz July 21st, 2015 at 12:11 a.m.,

21   correct?

22   A    That's correct.

23   Q    Okay.    Now, if we could put up 621T, this is sent by IL

24   coordinator of Binary Book July 21st, 2015 at 12:17 a.m, exactly

25   six minutes later, six minutes after the IL coordinator also
                                                                    64
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 64 of 97
              FINE - CROSS-EXAMINATION

 1   said, I will also send you a call of Jack which is good,

 2   correct?

 3   A    Yes.

 4   Q    And the IL coordinator of Binary Books sends it with a

 5   subject line that says, Jack Cohen good call, correct?

 6   A    Correct.

 7   Q    And Ms. Elbaz simply forwards that one on as well, correct?

 8   A    Correct.

 9   Q    With no email indicating that she's read it much less what

10   her reaction to it --

11   A    No.

12   Q    -- to it is?

13   A    No, there's no text in the email.

14   Q    630T, Mr. VanDyck also asked you about this one, correct?

15   A    Yes.

16   Q    Okay.   And again, Ms. Elbaz gets a recording from the IL

17   coordinator and forwards it on, correct?

18   A    I think this is, I think he asked me about this today.         I

19   know it's in here, but I think we skipped a few tabs.       I think

20   he asked me about this.

21   Q    You don't remember whether Mr. VanDyck asked you about this

22   particular one?

23   A    I don't.

24   Q    Okay.   But regardless, it's another one that Ms. Elbaz gets

25   from the IL coordinator and forwards on, correct?
                                                                    65
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 65 of 97
              FINE - CROSS-EXAMINATION

 1   A    Correct.

 2   Q    And attached to that one, the call, itself, is a call by

 3   Alex Geller, G-E-L-L-E-R, correct?

 4   A    Yes, yes.

 5   Q    And on page -- let's do 630.1S.     This is the attachment.

 6   You don't have the 630.1S?

 7             MR. POLLACK:    Forget the audio.    Do you have the

 8   transcript, Brian?

 9             IT TECHNICIAN:    No, I don't.

10   BY MR. POLLACK:

11   Q    All right.   Let me see if I can do it this way.      This is a

12   call with Mr. Geller and if you can just show Agent Fine the

13   exhibit numbers 630.1.    So this is the attached, this is what

14   would have been attached to the one we just looked at, 630, the

15   one that said Alex Geller, first call deposit, correct?

16   A    This is a transcript, I think.

17   Q    Correct.    A transcript of a call, the audio of which was

18   attached, correct?

19   A    Okay.

20   Q    And if you'll look at the -- according to the transcript,

21   the call is a 41-minute call?

22   A    That's what it says.

23   Q    And if we go to Page 6 of the transcript, Mr. Geller says,

24   my success rate stands with 82 to 85-percent success and what I

25   give my clients on a monthly basis is about 20-percent profit,
                                                                    66
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 66 of 97
              FINE - CROSS-EXAMINATION

 1   correct?

 2   A    That's what it says.

 3   Q    Okay.   Now, we don't know if Ms. Elbaz even opened the

 4   audio attachment, much less if she listened to it long enough to

 5   get to the eight-minute mark, correct?

 6   A    We don't.

 7   Q    What we do know is that in recording of a call between

 8   Ms. Elbaz and a client, Mr. Christianson, she never says my

 9   success rate stands at 82 to 85 percent, correct?

10   A    She doesn't say that exactly.

11   Q    And she doesn't say that her clients have a 20-percent

12   profit rate each month, correct?

13   A    She doesn't, she doesn't say that exactly.

14   Q    619T, another one she gets an audio file from the IL

15   coordinator, Binary Book and forwards it on, correct?

16   A    Correct.

17   Q    Same with -- well --

18        Go to 277.   Mr. VanDyck asked you about this email,

19   correct?

20   A    Yes.

21   Q    Okay.   And this is an email that's sent on February 24th,

22   2016, correct?

23   A    Yes.

24   Q    And it's talking about Ms. Elbaz giving a retention class

25   tomorrow.    Would you understand that to mean that she's going to
                                                                    67
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 67 of 97
              FINE - CROSS-EXAMINATION

 1   give a retention class on February 25th, 2016?

 2   A    Yes.

 3   Q    In -- can you show the -- there we go.

 4        And she's going to give that class in the evening between

 5   8:00 p.m. and 10:00 p.m.?

 6   A    That's what it says.

 7   Q    And let's go then to 27T.     Let's start at the bottom.       This

 8   email is the next day, February 25th at 2000 -- I'm sorry,

 9   February 25th, 2016 at 5:37 p.m.?

10   A    Yes.

11   Q    And at that point, Mr. Miller has not yet sent a script,

12   correct?

13   A    I mean, I don't know everything Mr. Miller sent.

14   Q    Okay.   Well, let's, let's go up one and I'm actually a

15   little bit confused about this, maybe, we have 27, not T?       Here,

16   let me stop you there.    Let me tell you what I'm confused about,

17   maybe you can help me out.    The bottom email says it's

18   5:37 p.m., correct?

19   A    Correct.

20   Q    But then the email above that, which I would expect to be

21   later in time says that it's 11:13 a.m.

22   A    Okay.

23   Q    Do you have understanding of why that is?

24   A    I have some understanding why that is, I know that it has

25   to do with the fact that these are Google emails, which is in
                                                                    68
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 68 of 97
              FINE - CROSS-EXAMINATION

 1   California and they were actually in Israel when they are

 2   sending.      I know that sometimes states are one time zone and one

 3   in another.

 4   Q      I see.   Would your understanding be the same as mine that,

 5   the one that's higher up would have been sent later in time than

 6   the one that's lower down?

 7   A      Yes.

 8   Q      But we don't know in Israel, whether the lower one was

 9   really sent at 5:37 p.m. local time?

10   A      I would have to be before the one on top, I guess, is what

11   we know.

12   Q      Correct.    That's what, and that's what I'm saying, we don't

13   really know if the bottom one was really 5:37 or if the top one

14   was 11:13 a.m.     What we know is they can't both be true?

15   A      I think we can look at some other emails and figure this

16   out if we really wanted to dive in.

17   Q      Okay.    Well, let's just leave it at that.   The one on top

18   says, in the meantime, enclosed is the script of the

19   conversation?

20   A      Yes.

21   Q      Okay.    And the script that's enclosed is the one that's at

22   27.1, that we've looked at previously.     Well, we'll talk about

23   that in a minute.

24   A      There's a document that says, Binary options desk script,

25   yes.
                                                                    69
     Case 8:18-cr-00157-TDC
     GREGORY                Document 283 Filed 08/07/19 Page 69 of 97
              FINE - CROSS-EXAMINATION

 1   Q    Exactly.   And so while we're not sure of the time, what we

 2   do know is this script isn't sent to Ms. Green until sometime on

 3   February 25th, the very day that she's giving the course,

 4   correct?

 5   A    Yes.

 6   Q    And may not be sent to her until well into the evening.

 7   She's giving the class at 8:00 and it may not have been sent to

 8   her until some point after 5:37 p.m., correct?

 9   A    Correct.

10   Q    So we don't know if she had time to look at the script

11   before the class or not?

12   A    I don't know.

13   Q    And we don't know whether she used the script in any way in

14   the class?

15   A    I mean, you keep asking me about things -- I mean, you

16   asked me if I'm sitting here.     So I don't know how you want me

17   to answer that.

18   Q    Okay.   Fair enough.   From, from the documentary evidence,

19   from the documents without having to decide whether or not any

20   particular witness is telling the truth, it's fair to say that

21   she didn't get the script until shortly before the class that

22   she was going to give, correct?

23   A    It appears to be the day of.

24   Q    Okay.   And she doesn't respond at all with any comments

25   suggesting that she's read the script or whether she likes it or
                                                                   70
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 70 of 97

 1   doesn't like it, correct?

 2   A    I don't know.

 3              MR. POLLACK:    Well, why don't we leave it there,

 4   Your Honor.    It's probably a good point to break for the day.

 5              THE COURT:   Okay.   Well, ladies and gentlemen we've

 6   made it through another day.    Thank you all very much for your

 7   attention.    I know these are long days and there's a lot of

 8   information coming at you.

 9              But don't discuss the case among yourselves or with

10   anyone else.    Keep an open mind and we will see you tomorrow

11   morning to start at nine.    And we will -- enjoy the evening,

12   again.   No homework.   Thank you.

13        (Jury excused.)

14              THE COURT:   Please be seated.   You can go back to your

15   seat, your regular seat if you like.     So Mr. Pollack, just from

16   a logistical standpoint, how are we doing?

17              MR. POLLACK:    So I'm not sure exactly how long I've

18   been going.    I'm going to say I'm probably three quarters of the

19   way through the cross.

20              THE COURT:   Okay.   So we'll have, from the government

21   side, Mr. Burton, Ms. Graf.     Do we know what order?

22              MR. ATKINSON:   Your Honor, we're going to try to get

23   Ms. Graf on in the morning and so we've already discussed with

24   counsel.   We may -- it will be Burton, Graf, Smith.     The order

25   will be determined based on cross-examination and re-direct of
                                                                    71
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 71 of 97

 1   Special Agent Fine finishes.

 2               THE COURT:   So you might do Smith before some of these

 3   other folks?

 4               MR. ATKINSON:   Well, Mr. Smith will definitely --

 5   Mr. Smith will not testify before one of them, one of the

 6   victims.    So the victim, perhaps, another victim and then

 7   Mr. Smith or victim, Mr. Smith.     Okay.   It looks like Ms. Graf

 8   should just come back another day.     That's what we're doing.     We

 9   anticipate it will be the two victims and then Mr. Smith.

10               THE COURT:   Do you think that that will consume

11   tomorrow?

12               MS. COTTINGHAM:   As we've said, Your Honor, it may,

13   but as we've already told Mr. Pollack, after Mr. Smith we

14   anticipate calling Yair Hadar.

15               THE COURT:   Okay.

16               MS. COTTINGHAM:   So I think between those four, even

17   though two are short with two -- I think that will certainly

18   take us through the day, Your Honor.

19               THE COURT:   Okay.   So let's just kind of make sure

20   we're all on the same page here.     We have Mr. Burton, who

21   Mr. Pollack was told about last night, quite late but now he's

22   got tonight as well as Ms. Graf, who you knew about a while ago.

23   Mr. Smith, you knew about a while ago.      You only got the

24   exhibits late last night or this morning, but now we have this

25   evening, so are we comfortable with that, Mr. Pollack?
                                                                   72
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 72 of 97

 1             MR. POLLACK:    Yes, Your Honor.

 2             THE COURT:   Okay.   And who was the last person again?

 3             MS. COTTINGHAM:    Yeah, Yair Hadar.

 4             THE COURT:   Mr. Hadar, okay.

 5             MS. COTTINGHAM:    And we have a set of exhibits.        I may

 6   slim them some tonight, but I'm happy to give what I have to

 7   defense right now.

 8             THE COURT:   I mean, I think the odds of us getting to

 9   him are certainly not a certainty.

10             MS. COTTINGHAM:    We're happy to hand it over.

11             THE COURT:   Should we just have you all work on this

12   together or should we make some very clear time rules?       Everyone

13   knows what we're doing?

14             What do you think, Mr. Pollack?

15             MR. POLLACK:    Your Honor, I'm actually fine with the

16   government giving me what they have at the moment, which I

17   assume to be a good faith -- what they intend to use rather than

18   a --

19             THE COURT:   Document dump.

20             MR. POLLACK:    -- document dump.   And simply ask the

21   government at some reasonable hour this evening if there is some

22   chance that he's going to go on tomorrow, to the extent they

23   have a more realistic set or pared down set, if they can tell me

24   what that set looks like or conversely which ones they're no

25   longer intending to use, that would be helpful.
                                                                   73
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 73 of 97

 1             THE COURT:   That sounds good but only part that's a

 2   little tricky is this word "reasonable" which has consumed many

 3   legal hour of the courts of our history.     Again, I understand

 4   things come up, technical issues, but what are you shooting for,

 5   Ms. Cottingham, in terms of providing this slimmed down list?

 6             MS. COTTINGHAM:    Your Honor, I think maximum, we're

 7   talking about 30 emails, short emails.     I think I'll probably

 8   slim it down to 20 or so.

 9             THE COURT:   No recordings.

10             MS. COTTINGHAM:    All of the recordings will already

11   have been in evidence.    We won't be admitting any through

12   Mr. Hadar.   So, I also think there's already been testimony and

13   I think Mr. Hadar will, in short order, testify to his pleading

14   guilty and to being a member of this conspiracy.      So I don't

15   think there will be many evidentiary issues.      These are

16   statements from the defendant, statements from Mr. Hadar.          So I

17   think we're hopeful of winnowing not just the exhibit sets, but

18   any evidentiary issues.

19             THE COURT:   Okay.   So you're giving him the exhibits

20   right now.   Let's say, ideally, you'll shoot to get him any

21   smaller group, which again is sort of an extra benefit, you

22   know, by what 9:00 p.m., something like that?      Will that work?

23             MR. POLLACK:    Yes, Your Honor, that's fine.     If we're

24   only dealing with 30 to start with, I promise not to whine even

25   if I don't get the set of 20 by 9:00 p.m.
                                                                   74
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 74 of 97

 1             THE COURT:    Okay, it's on the record.    So as far as

 2   what we know --

 3             MR. POLLACK:    I didn't promise not to whine about

 4   something else.   I just took that one issue have the table.

 5             THE COURT:    Okay, fair enough.

 6             So just in terms of these other witnesses tomorrow, I

 7   know we've all been here, so I don't know if you have new

 8   information.   You say you don't see a lot of issues with Mr.

 9   Hadar, but as far as Mr. Smith and Ms. Graf, Mr. Burton, just on

10   the issue of admissibility.    I know you wanted to see how you

11   wanted to use the videos, but do we have any admissibility

12   questions for the ones that you learned about before, at least

13   have car, so Burton, Graf, Smith to extent we know.

14             MS. COTTINGHAM:    Not from the government's perspective

15   Your Honor.

16             MR. POLLACK:    I don't think for Burton or Graf there

17   are videos or audios.

18             MS. COTTINGHAM:    No, I think Mr. Burton -- again, it's

19   going to be two emails like we've seen with other victims.

20   We're not trying to get them in for the truth of the matter

21   asserted therein.   They are statements of co-conspirators.        And

22   Ms. Graf is very much in the same category.      There are email

23   exchanges back and forth, but no videos or audios.

24             THE COURT:    Well, do you have agreements or disputes

25   about how we've got the emails from a company and whether these
                                                                   75
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 75 of 97

 1   are co-conspirators that we can all agree on, at least I can

 2   agree on and whether, also whether you're planning to offer

 3   statements coming back from the victims.      I know that

 4   Mr. Atkinson suggested perhaps past recollection recorded, so

 5   are we all on the same page about what you're going to use or

 6   not use.

 7              MR. ATKINSON:   So, with respect to Mr. Smith, to begin

 8   with, Your Honor, mostly co-conspirator statements.      I think you

 9   already heard additional testimony today or heard additional

10   documents.    Again, moving into the Tel Aviv office.    The emails

11   will be from Mr. Roytman who has been identified as the head of

12   the Tel Aviv office.

13              And these are the next, I can chart as the next leg of

14   number of emails you saw previously forwarding audio recordings.

15   And so, the regs go from the IL coordinate to Ms. Elbaz,

16   Ms. Elbaz to Mr. Roytman,    Mr. Roytman to the all Tel Aviv

17   distribution list.

18              THE COURT:   These are recordings or scripts, or

19   everything.

20              MR. ATKINSON:   Same recordings.   And we anticipate

21   that Mr. Smith will testify that the reason they were all being

22   sent all of this on or around August 25th, 2015 is they were

23   basically given these as training materials.      And that they

24   listened to them and he remembers them being played inside the

25   Tel Aviv office for the purposes of increasing their performance
                                                                   76
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 76 of 97

 1   after the first three weeks of the office being opened.

 2              THE COURT:   The office was opened in August 2015 or

 3   there outs.

 4              MR. ATKINSON:   I believe Mr. Smith start date is

 5   around August 3rd so that's about when we know the office

 6   started.

 7              THE COURT:   What do did I hear today that you think

 8   sports a single conspiracy involving the Tel Aviv office.          You

 9   said that there were things today and I'm sure there were I want

10   you to tell me anything to connect dots.

11              MR. ATKINSON:   I would say that the risk settings,

12   Judge which you saw a number of high risk, low risk came from

13   the individual identified as Selen Alarie.      Selen Alarie has the

14   the same functional role as the managers Nissim Alfasi and Elad

15   Bigelman in the --

16              So before anything is offered from Ms. Alarie, who

17   will testify as to her role, the fact that he was installed by

18   Ms. Elbaz.    And then Mr. Roytman and his connection to Ms.

19   Elbaz.   Mr. Smith himself will testify that he was recruited to

20   the Tel Aviv office by Ms. Elbaz and Mr. Roytman jointly.          So we

21   think there's enough, plus in addition Mr. Roytman is using the

22   fake name Alexander Gold, Goldman.

23              I stopped counts after 15 of the emails introduced

24   today involving a number of subjects.     The recordings which have

25   on their face they're just I understand the cross-examination
                                                                   77
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 77 of 97

 1   that's going on now, but they are emails that have lies being

 2   told to clients that are recorded.     I think that is a prima

 3   facie case that Mr. Roytman is involved with Ms. Elbaz.

 4             THE COURT:   So these calls that were recorded that

 5   were sent around, including the one that says two Mauritius,

 6   which I don't think is same as Tel Aviv.     Remind me, were people

 7   on them known Cesaria retention agents.     Jack Cohen, I think, is

 8   a name we've seen before.

 9             MR. ATKINSON:    Jack Cohen.   The Dave in there is Dave

10   Simpson, so -- who is Dave Barcelai [ph], the man who was

11   identified on the far right of Ms. Welles in the video where

12   Ms. Elbaz can be heard off screen chanting.

13             THE COURT:   Is that evidence from the documents or are

14   you just proffering that?

15             MR. ATKINSON:    Your Honor, it's the call that says,

16   Dave Simpson from Binary Book.

17             The -- Mr. Smith will identify -- well, one of the

18   calls that I think will be played through, was not played today

19   but was admitted into evidence will be played tomorrow with

20   Mr. Smith involves a call by Daniel Buckley whose real name is

21   Naog Maarek, N-A-O-G M-A-A-R-E-K.     And Mr. Maarek, we anticipate

22   Mr. Smith will testify, started off in Cesaria and then moved to

23   the Tel Aviv office after the Tel Aviv office was opened.          The

24   call itself was from July of 2015 at that time Mr. Maarek was in

25   the Cesaria office.
                                                                   78
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 78 of 97

 1             Again, if you listen to that call, there are -- we

 2   anticipate statements on their face at this point are false

 3   statements about past success with other clients, expected

 4   returns, other -- other same types of lies we've heard before.

 5             THE COURT:    Okay.

 6             MR. ATKINSON:    So I think those are some of the

 7   different strands that we'll see tomorrow.

 8             We'll also hear some more, I guess, organizational and

 9   administrative testimony about the contact between Ms. Elbaz and

10   the Tel Aviv office that I think will help establish one

11   conspiracy.   And that will all be before the first email that we

12   would offer pursuant to 801(d)2(e) under a new or a previously

13   unused co-conspirator, for lack of a better word.

14             THE COURT:    Okay.   And then Ms. Graf, Ms. Uzan and

15   then Mr. Burton, who was he working with?

16             MS. COTTINGHAM:    Your Honor, Mr. Burton was working

17   with several brokers.    First, Edward Mueller who was in the

18   Cesaria office, and then was transferred to Lindsay Cole, Liora

19   Welles and James Evans in a similar pattern with --

20             The initial investment was transferred by retention

21   agents to this hedge fund as, sort of, a second crack at getting

22   them to --

23             THE COURT:    Remind me.   Are there documents already in

24   evidence regarding Mr. Burton and Ms. Welles?

25             MS. COTTINGHAM:    Yes.    Well, Your Honor, there are
                                                                   79
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 79 of 97

 1   documents already in evidence.     Exhibit 213, which came in

 2   through Ms. Welles, which was a letter about the Binary Book

 3   investments.   I anticipate Mr. Burton is going to testify that

 4   he received this letter and that this was his solicitation to

 5   invest more money in this hedge fund, which he understood from

 6   Ms. Welles, Ms. Cole was part of Binary Book and was a safe way

 7   for him to try and recoup his investment losses.

 8              THE COURT:   So, 213 is the exact email sent to Mr.

 9   Burton or it's a form email that he got a copy of?

10              MS. COTTINGHAM:   Your Honor, 213 is actually an

11   attachment to an email, but 213 you can see is addressed to

12   Mr. Burton.    So, it's not just the form.   It's actually the one

13   he received.

14              THE COURT:   Okay.    Anything you want to flag for me,

15   Mr. Pollack, as a potential objection on exhibits; admissibility

16   that is?

17              MR. POLLACK:    No.

18              THE COURT:   Okay.

19              MR. ATKINSON:   Judge, just to complete Ms. Graf,

20   Ms. Graf also is transferred between multiple employees at

21   Yukom.

22              The best way to identify is Exhibit 62 is an email

23   that Ms. Elbaz is on.     The subject is Ann Mayo Graf and it

24   identifies multiple accounts that Ms. Graf opened.      It

25   identifies some of account managers, at least by their fake
                                                                     80
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 80 of 97

 1   names that Ms. Graf was working with.     That's Casey Williams,

 2   who we have not heard about, but at least she -- but she will

 3   testify that he was the one that she remembers most distinctly

 4   soliciting money.   So that's on the Binary Book side.

 5             She also had a giving Big Option accounts.       Again, we

 6   have emails involving Ms. Elbaz on the Big Option accounts.

 7   Exhibit 710 is an email that she is copied on, Ms. Graf's bank

 8   statement for deposit of $20,000.     It's forwarded up to

 9   Ms. Elbaz.

10             And Exhibit 67 is an email that again addresses

11   Ms. Graf's Big Option accounts.     The individual, Joshua Anderson

12   she recognizes as one of her account managers.      And Mr. Joshua

13   Anderson's name appears on email to Ms. Green.

14             THE COURT:   So in what sequence was it?     Ms. Uzan the

15   beginning, the middle or the end?

16             MR. ATKINSON:    So, Uzan is at the beginning on the

17   Binary Book side, moved forward about four months.      Casey

18   Williams becomes involved.    That's where the major investments,

19   that's where the majority of her testimony will be about.

20             Simultaneously, Big Option starts in the April to July

21   time period.   We believe the testimony will be somewhere between

22   70 to $80,000 was deposited.    And then the story shifts to

23   Ms. Graf trying to get the money out and repeatedly contacting

24   the company and being unsuccessful to recoup her investment.

25   Mostly, we'll focus on the Binary Book side of her investments.
                                                                   81
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 81 of 97

 1              THE COURT:   Well, Binary Book or BigOption, we're

 2   still talking about Cesaria?

 3              MR. ATKINSON:   Correct.

 4              THE COURT:   Okay, either way?

 5              MR. ATKINSON:   Correct.

 6              THE COURT:   Okay.   So, see you tomorrow morning.      I

 7   don't know if there'll be any issues overnight, but the only

 8   thing that I know we're planning to discuss at some point or at

 9   least get some information on is Ms. Ettinger is going to let me

10   know what objections there are by the end of tomorrow, at least

11   what she has so far and/or lack of objection to certain

12   documents.   And otherwise, I think we're in good shape, right?

13              MS. COTTINGHAM:   Yes.   Your Honor, one question.      So

14   based on the way things were yesterday, I think Mr. Atkinson had

15   raised -- of course, we're preparing with witnesses at night and

16   I think we had anticipated having Special Agent Fine available

17   to meet with witnesses with us.

18              Of course, we're still hoping to -- we had planned on

19   that.   We don't have an additional agent here who could step in.

20   So, of course we would not discuss any of the substance of his

21   testimony, but none of the three of us can meet with witnesses

22   without Agent Desor or Agent Fine present, so we would ask for

23   the Court's permission for that.

24              THE COURT:   Well, I mean, I'm not sure -- I don't

25   think we heard any testimony from Agent Fine regarding Burton or
                                                                     82
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 82 of 97

 1   Graf, or really Smith either.

 2             Any issues with that, Mr. Pollack, if he's just there

 3   to observe and be your impeachment witness if there's a need to

 4   have one later?

 5             MR. POLLACK:    No, Your Honor.     And with Ms.

 6   Cottingham's representation that there won't be any discussion

 7   with Agent Fine about any of the subject of his direct or my

 8   cross to date or prepping for redirect, I'm absolutely fine with

 9   him continuing in his role as case agent.

10             THE COURT:   Okay.       That's fine then.   Just don't

11   discuss his testimony and you're good otherwise.

12             MS. COTTINGHAM:    Understood.     Thank you, Your Honor.

13             THE COURT:   See you tomorrow morning then.        Thank you.

14        (Recess at 5:15 p.m.)

15                                  *     *   *

16

17

18

19

20

21

22

23

24

25
                                                                   83
     Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 83 of 97

 1                     CERTIFICATE OF COURT REPORTER

 2        I, Linda C. Marshall, certify that the foregoing is a

 3   correct transcript of the record of proceedings in the

 4   above-entitled matter.

 5

 6

 7                  /s/
                    _________________________
 8                  Linda C. Marshall, RPR
                    Official Court Reporter
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 84 of 97

                                                                                                                    84


                                       21-second [1] 53/20                  630.1S [2] 65/5 65/6
$                                      213 [4] 79/1 79/8 79/10 79/11        630T [1] 64/14
$1,000 [2] 16/12 17/3                  21st [3] 63/6 63/20 63/24            637T [1] 27/4
$1,100 [1] 48/19                       22.1S [3] 38/3 38/3 45/15            67 [1] 80/10
$100 [2] 15/21 16/11                   22T [2] 37/10 39/13                  674 [3] 9/16 9/20 10/19
$100,000 [1] 5/5                       24 [1] 1/7                           674T [2] 9/10 10/19
$12,000 [1] 10/15                      24th [1] 66/21                       693T [1] 27/12
$20,000 [1] 80/8                       25-second [2] 8/10 8/14
$50 [1] 8/1                            250,000 [1] 54/25                    7
$50,000 [2] 9/14 10/5                  25th [5] 67/1 67/8 67/9 69/3 75/22   7.1 [2] 29/21 30/3
$500 [1] 10/9                          26th [1] 63/4                        7.2 [1] 30/3
$6,000 [4] 9/14 10/1 10/4 10/9         27 [1] 67/15                         70 [2] 16/7 80/22
$650 [1] 10/15                         27.1 [1] 68/22                       710 [1] 80/7
$750 [1] 16/13                         277 [1] 66/18                        75 [1] 16/13
$760 [2] 16/15 17/3                    27T [1] 67/7                         75 percent [3] 16/12 17/11 17/17
$770 [2] 16/18 17/3                    2:06 [1] 1/8                         75-percent [1] 16/7
$80,000 [2] 17/4 80/22                                                      750 [1] 16/24
$900 [12] 50/4 50/10 50/14 50/25 51/10 3                                    76 [3] 14/23 15/18 17/17
 51/12 52/17 52/20 53/17 53/19 55/2    3 percent [1] 5/5                    76 percent [5] 14/24 15/7 15/14 16/15
 55/6                                  3-second [2] 51/22 51/25              17/11
                                       30 [2] 73/7 73/24                    760 [1] 16/24
/                                      30 percent [1] 6/20                  77 [2] 15/2 15/8
/s [1] 83/7                            300,000 [1] 7/25                     77 percent [5] 15/13 15/17 15/19 16/18
                                       301 [1] 1/23                          17/17
1                                      3229 [1] 1/23                        770 [1] 16/24
1 million [1] 8/6                      344-3229 [1] 1/23
1 percent [3] 14/21 15/7 15/17         388 [1] 14/10                        8
1,000 [3] 13/7 17/11 17/18             3rd [1] 76/5                         8.1 [4] 31/22 32/8 32/13 32/17
1,800 percent [3] 10/16 11/22 17/18                                         80 [1] 14/23
1.11 [1] 33/25                         4                                    800 [1] 10/6
1.11S [4] 33/11 33/12 33/16 34/1       41-minute [1] 65/21                  800 percent [2] 11/21 17/18
1.1S [1] 33/12                         415 [1] 21/9                         801 [1] 78/12
10 [1] 43/18                           4510 [1] 1/20                        82 [2] 65/24 66/9
10:00 p.m [1] 67/5                     469 [1] 10/14                        85 percent [1] 66/9
11:13 a.m [2] 67/21 68/14              4:55 [1] 44/7                        85-percent [1] 65/24
12:11 a.m [2] 63/6 63/20               4th [1] 1/19                         87 percent [1] 57/8
12:17 a.m [2] 63/13 63/24                                                   8:00 and [1] 69/7
13 [3] 28/13 33/1 53/20                5                                    8:00 p.m [1] 67/5
1400 [1] 1/15                          5-percent [1] 57/15
1410 [1] 54/14                         50 [1] 38/12                         9
15 [2] 43/12 76/23                     50 percent [1] 8/6                   900 [1] 51/7
15-minute [1] 43/11                    50,000 [1] 10/1                      94 [1] 3/16
157 [1] 1/5                            50-second [1] 38/4                   95 percent [9] 34/7 34/11 34/13 34/15
16-7 [1] 57/23                         51.1 [1] 7/8                          34/21 35/22 41/1 42/16 54/6
17 [4] 24/14 26/23 26/25 27/1          51.1S [1] 7/3                        9:00 p.m [2] 73/22 73/25
18-157 [1] 1/5                         511 [2] 45/16 46/13
19 [1] 39/13                           52 [1] 38/12                         A
19th [1] 39/16                         53 [2] 7/16 7/20                     a.m [6] 63/6 63/13 63/20 63/24 67/21
                                       5575 [1] 1/16                         68/14
2                                      59.2 [2] 3/17 4/3                    ability [4] 12/5 12/12 12/13 12/24
2 million [2] 8/5 8/8                  59.2S [3] 3/17 3/21 3/24             able [6] 12/16 26/16 33/11 33/12 38/5
2,000 percent [2] 12/23 13/8           5:15 [1] 82/14                        49/17
20 [2] 73/8 73/25                      5:37 [1] 68/13                       about [93]
20-percent [2] 65/25 66/11             5:37 p.m [4] 67/9 67/18 68/9 69/8    above [4] 11/6 61/14 67/20 83/4
2000 [2] 1/19 67/8                     5T [1] 10/8                          above-entitled [1] 83/4
20006 [1] 1/20                                                              absolutely [1] 82/8
2015 [12] 39/13 39/16 39/18 54/19 63/4 6                                    abuse [1] 12/13
 63/6 63/12 63/20 63/24 75/22 76/2     612T [1] 63/11                       academy [5] 41/4 41/5 41/7 41/12 42/1
 77/24                                 617 [1] 57/24                        accent [3] 40/10 40/14 53/7
2016 [3] 66/22 67/1 67/9               618T [2] 61/8 63/18                  accept [4] 53/17 53/19 55/2 55/6
2018 [3] 27/24 28/2 28/5               619T [1] 66/14                       access [3] 6/5 6/7 6/9
2019 [1] 1/7                           62 [1] 79/22                         accommodation [1] 52/3
202-616-5575 [1] 1/16                  621T [1] 63/23                       according [2] 33/21 65/20
202-775-4510 [1] 1/20                  622 [1] 48/3                         account [18] 29/5 29/11 42/22 42/24
20530 [1] 1/15                         630 [1] 65/14                         43/1 47/11 48/15 48/21 50/9 51/3 51/5
21 [1] 63/12                           630.1 [1] 65/13                       51/8 51/14 52/11 53/18 55/3 79/25
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 85 of 97

                                                                                                                           85


                                            42/18 45/7 46/13 47/5 47/8 48/5 48/10     approximately [4] 8/6 8/7 8/8 10/17
A                                           49/3 49/5 51/21 53/2 53/11 53/23 54/14    April [1] 80/20
account... [1] 80/12                        57/22                                     are [63] 4/18 4/20 4/21 5/4 5/13 15/9
accounts [7] 6/8 28/9 28/19 79/24 80/5     AIDED [1] 1/24                              15/10 15/23 17/23 18/13 18/13 19/19
 80/6 80/11                                Alarie [3] 76/13 76/13 76/16                19/19 21/14 30/3 30/5 30/13 30/13
accurate [1] 38/20                         Alex [2] 65/3 65/15                         30/14 30/19 30/25 33/11 33/12 36/16
accurately [1] 23/7                        Alex Geller [2] 65/3 65/15                  37/20 39/20 44/21 44/21 44/22 49/23
across [1] 14/20                           Alexander [2] 58/15 76/22                   54/4 54/7 56/25 57/2 59/2 62/7 62/9
acting [1] 36/11                           Alfasi [1] 76/14                            67/25 68/1 68/2 70/7 70/16 71/17 71/25
Action [1] 1/4                             all [36] 5/4 6/12 7/17 13/22 14/9 14/17     72/9 73/4 73/15 74/17 74/21 74/22 75/1
active [8] 4/14 4/16 4/16 4/20 4/22 5/11    26/9 27/15 30/11 33/19 37/16 43/10         75/5 75/13 75/18 77/1 77/2 77/13 78/1
 5/12 28/22                                 44/1 48/15 48/21 50/9 51/3 51/20 51/21     78/2 78/6 78/23 78/25 81/10
actively [2] 28/9 28/19                     51/24 53/15 53/16 58/9 65/11 69/24        area [1] 6/12
actual [12] 36/4 36/4 36/15 36/19 36/22     70/6 71/20 72/11 73/10 74/7 75/1 75/5     around [8] 6/13 15/19 37/14 37/24 37/24
 37/4 37/12 45/13 50/19 57/7 57/14          75/16 75/21 75/22 78/11                    75/22 76/5 77/5
 57/19                                     allow [1] 6/5                              arrest [1] 33/17
actually [20] 8/3 8/4 9/15 19/5 26/9       almost [2] 16/4 21/12                      arrested [2] 9/4 25/25
 32/11 35/8 37/4 39/15 43/18 46/17         along [1] 5/22                             arrogant [2] 8/15 8/19
 46/17 47/3 58/5 61/18 67/14 68/1 72/15    aloud [1] 44/11                            as [54] 5/21 5/22 8/2 12/20 15/12 18/8
 79/10 79/12                               already [14] 25/7 27/9 36/24 52/10          18/11 18/14 18/18 18/21 22/14 22/16
add [2] 25/7 25/17                          52/20 53/17 55/2 70/23 71/13 73/10         23/20 24/7 27/15 27/18 31/15 32/13
addition [1] 76/21                          73/12 75/9 78/23 79/1                      32/13 33/1 33/2 37/14 37/14 38/9 39/18
additional [4] 4/21 75/9 75/9 81/19        also [23] 17/23 19/9 20/5 29/3 32/12        39/20 52/6 52/24 60/13 60/16 61/4 61/4
addressed [1] 79/11                         35/15 41/22 46/11 62/13 62/13 62/14        63/16 64/7 68/4 71/12 71/13 71/22
addresses [1] 80/10                         63/8 63/9 63/19 63/19 63/25 64/1 64/14     71/22 74/1 74/1 74/9 74/9 75/11 75/13
adjust [1] 12/24                            73/12 75/2 78/8 79/20 80/5                 75/23 76/13 76/14 76/17 77/6 78/21
administrative [1] 78/9                    am [2] 6/3 30/25                            79/15 80/12 82/9
admissibility [3] 74/10 74/11 79/15        AMERICA [1] 1/4                            ASAP [1] 10/20
admit [1] 5/22                             among [2] 6/15 70/9                        aside [1] 57/22
admitted [1] 77/19                         amount [1] 48/18                           ask [12] 3/20 25/18 29/8 32/24 33/9 37/1
admitting [1] 73/11                        analysis [7] 31/16 31/16 60/3 60/8 60/13    41/13 47/18 53/3 60/21 72/20 81/22
advertising [1] 29/15                       60/22 61/5                                asked [21] 9/2 9/6 14/11 14/14 14/15
advice [1] 4/19                            and/or [1] 81/11                            17/20 17/23 18/20 25/23 25/24 26/14
advisor [1] 4/18                           Anderson [1] 80/11                          26/25 27/5 55/17 57/23 64/14 64/18
affected [1] 12/12                         Anderson's [1] 80/13                        64/20 64/21 66/18 69/16
afford [2] 55/13 55/18                     Ann [1] 79/23                              asking [16] 11/20 12/4 13/12 13/15
after [17] 26/24 43/11 43/18 44/9 46/19    another [19] 7/5 10/14 14/10 19/5 19/24     13/23 13/24 17/6 23/17 24/3 24/8 26/24
 52/1 52/1 52/2 53/17 55/1 55/5 63/25       20/1 21/9 27/4 27/12 28/23 44/14 52/23     32/4 36/16 37/20 55/12 69/15
 69/8 71/13 76/1 76/23 77/23                61/8 64/24 66/14 68/3 70/6 71/6 71/8      asks [1] 23/23
AFTERNOON [1] 1/9                          answer [6] 18/21 19/1 26/18 36/25          asserted [1] 74/21
again [25] 11/24 12/11 13/4 13/11 25/11     49/17 69/17                               associated [2] 49/23 50/2
 27/9 37/1 38/11 38/12 45/23 51/14 55/1    anticipate [6] 71/9 71/14 75/20 77/21      assume [1] 72/17
 55/4 60/3 62/17 64/16 70/12 72/2 73/3      78/2 79/3                                 assumption [2] 35/11 35/13
 73/21 74/18 75/10 78/1 80/5 80/10         anticipated [1] 81/16                      at [116]
age [1] 53/16                              any [38] 6/10 6/10 8/17 11/14 11/17        Atai [1] 6/13
agent [36] 3/7 3/12 3/17 3/20 4/6 4/13      18/15 31/5 34/6 36/3 39/22 42/14 43/15    ATKINSON [3] 1/13 75/4 81/14
 6/23 7/4 7/11 8/7 9/2 26/13 28/1 33/15     44/8 50/1 52/5 56/11 56/13 57/12 57/17    attached [15] 6/24 30/3 30/13 30/18
 35/3 43/18 44/14 44/21 44/24 44/25         58/22 60/3 60/16 60/24 63/1 63/3 69/13     32/18 37/11 61/16 61/20 61/21 61/22
 45/11 45/21 48/14 49/7 54/21 60/16         69/19 69/24 73/11 73/18 73/20 74/11        62/9 65/2 65/13 65/14 65/18
 61/4 65/12 71/1 81/16 81/19 81/22          81/7 81/20 81/25 82/2 82/6 82/7           attachment [22] 29/24 30/9 30/14 30/16
 81/22 81/25 82/7 82/9                     anybody [1] 6/6                             30/22 31/13 31/17 31/22 32/7 32/8 32/9
Agent Fine [7] 45/21 48/14 49/7 65/12      anyone [2] 6/5 70/10                        32/11 32/12 32/14 32/15 32/17 32/20
 81/16 81/25 82/7                          anything [9] 18/15 23/25 24/11 25/20        33/7 60/12 65/5 66/4 79/11
agent's [1] 44/13                           63/1 63/3 76/10 76/16 79/14               attachments [5] 29/15 29/19 30/5 30/17
agents [4] 32/22 36/9 77/7 78/21           anywhere [5] 56/8 56/11 56/14 57/14         31/2
ago [2] 71/22 71/23                         57/19                                     attention [1] 70/7
agree [12] 18/9 26/6 26/18 26/19 26/25     apologize [1] 44/2                         auction [1] 49/11
 44/17 51/2 51/23 56/22 58/10 75/1 75/2    apostrophe [1] 62/11                       audio [33] 4/4 5/7 7/9 33/11 33/13 34/3
agreed [2] 53/17 55/6                      apparently [1] 11/21                        35/1 38/4 38/6 38/14 40/4 40/19 42/4
agreeing [2] 51/9 51/11                    APPEARANCES [1] 1/12                        42/8 42/19 45/18 45/25 47/7 48/4 48/11
agreement [8] 44/13 50/8 50/13 50/16       appeared [1] 49/16                          49/4 53/12 53/22 54/16 57/25 58/12
 50/19 50/20 52/7 52/7                     appears [5] 46/25 58/10 62/3 69/23          60/4 61/11 65/7 65/17 66/4 66/14 75/14
agreements [1] 74/24                        80/13                                     audios [2] 74/17 74/23
ahead [33] 3/8 9/10 10/18 13/10 17/9       application [1] 21/24                      August [8] 39/13 39/16 39/18 54/18
 24/14 29/13 34/25 37/9 38/2 38/16 40/3    applies [1] 18/15                           63/4 75/22 76/2 76/5
 40/17 40/21 42/3 42/6 42/10 42/10         approval [1] 24/22                         August 19th [1] 39/16
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 86 of 97

                                                                                                                         86


                                         27/16 39/20 42/11 53/15 53/16 55/17        16/21 17/11 17/17 20/22 21/25 24/2
A                                        73/14 75/21 75/24 76/1 77/1 80/24          31/8 32/13 32/15 35/15 36/14 36/21
August 2015 [1] 76/2                     believe [9] 10/8 11/5 16/5 17/5 31/23      37/9 39/1 39/5 40/10 42/14 43/7 43/19
August 25th [1] 75/22                    52/8 58/22 76/4 80/21                      43/19 46/24 48/9 48/18 49/1 49/18 51/7
August 26th [1] 63/4                     believed [1] 47/20                         55/16 56/1 58/6 60/11 61/17 62/9 62/24
August 3rd [1] 76/5                      below [1] 25/9                             64/19 64/24 67/20 68/8 70/9 71/13
author [1] 22/22                         benefit [1] 73/21                          71/21 71/24 72/6 73/1 73/4 73/17 74/9
authorize [1] 52/24                      best [1] 79/22                             74/11 74/23 77/1 77/19 79/11 80/2 80/2
authorized [1] 6/4                       better [1] 78/13                           81/7 81/21
available [1] 81/16                      betting [1] 5/2                            buy [3] 5/5 15/21 15/21
Avenue [1] 1/15                          between [14] 3/13 7/5 19/19 20/15 20/23
average [1] 14/23                        36/18 37/12 56/23 66/7 67/4 71/16 78/9     C
Aviv [13] 6/18 6/19 20/1 75/10 75/12     79/20 80/21                                CAITLIN [1] 1/13
 75/16 75/25 76/8 76/20 77/6 77/23       bid [1] 5/2                                California [1] 68/1
 77/23 78/10                             big [13] 5/24 6/8 6/10 21/22 22/13 22/14   call [41] 3/13 3/21 3/25 4/22 7/5 21/17
aware [4] 12/1 12/4 25/3 60/23           22/18 22/19 49/11 80/5 80/6 80/11           37/16 37/19 37/24 38/21 39/10 39/14
away [3] 40/14 45/23 47/2                80/20                                       43/7 44/5 44/12 44/24 45/2 49/10 51/4
                                         Bigelman [1] 76/15                          55/5 59/19 60/17 61/15 62/13 62/20
B                                        BigOption [12] 14/20 14/24 19/18 20/6       63/9 63/19 64/1 64/5 65/2 65/2 65/12
back [22] 3/6 10/18 10/19 16/13 16/15    22/14 22/20 49/7 49/11 49/13 49/14          65/15 65/17 65/21 65/21 66/7 77/15
16/18 23/23 26/23 28/25 30/10 31/24      49/16 81/1                                  77/20 77/24 78/1
36/1 38/12 44/6 44/23 46/13 50/24        Bill [1] 27/9                              called [4] 19/22 19/24 20/1 20/3
52/12 70/14 71/8 74/23 75/3              billionaires [1] 8/2                       calling [1] 71/14
bad [2] 47/25 48/1                       Binary [26] 14/19 14/24 15/1 19/17 20/5    calls [18] 58/1 58/13 58/19 59/1 59/2
bank [2] 6/9 80/7                        22/16 57/25 58/5 58/12 58/19 59/25          59/21 59/24 59/25 60/5 60/5 60/23
banks [1] 6/4                            60/6 61/9 63/5 63/12 63/24 64/4 66/15       61/12 62/5 62/9 62/18 62/21 77/4 77/18
banner [2] 21/19 22/2                    68/24 77/16 79/2 79/6 80/4 80/17 80/25     came [4] 8/2 20/10 76/12 79/1
Barcelai [1] 77/10                       81/1                                       campaigns [1] 29/15
BARRY [1] 1/17                           binder [1] 3/16                            can [92]
based [3] 37/20 70/25 81/14              bit [3] 49/2 51/13 67/15                   can't [10] 13/9 18/21 19/2 25/9 25/18
basically [1] 75/23                      blow [1] 53/2                               29/2 34/1 39/14 49/18 68/14
basis [1] 65/25                          blown [1] 32/5                             cancel [7] 12/2 12/10 12/18 12/19 12/24
be [82] 3/3 5/23 6/18 9/18 10/5 10/12    board [1] 14/20                             12/25 13/7
10/16 10/25 12/16 12/20 14/6 15/14       bonus [23] 24/16 24/19 24/24 25/1 25/7     canceled [2] 47/16 47/20
16/6 17/1 18/11 20/13 20/25 22/8 22/11   25/7 25/12 25/14 25/15 25/16 25/17         cancellation [1] 12/17
23/18 23/25 24/8 24/12 24/21 25/4        25/19 25/25 26/7 26/14 26/20 27/1 27/6     cannot [1] 6/17
25/16 26/16 28/21 32/4 32/12 34/11       27/14 29/4 29/4 29/10 29/11                capital [2] 7/24 7/25
34/12 34/13 34/15 34/21 35/11 36/11      book [24] 14/19 14/24 15/1 19/18 20/5      car [1] 74/13
36/14 41/1 42/13 42/15 43/19 44/12       22/16 22/16 57/25 58/5 58/12 58/19         care [1] 27/21
44/14 44/16 45/4 46/5 46/17 49/17        59/25 60/6 61/9 63/12 63/24 66/15          case [12] 14/23 14/24 16/3 22/7 32/22
50/22 51/20 55/20 56/12 58/11 60/8       77/16 79/2 79/6 80/4 80/17 80/25 81/1       43/12 59/15 60/16 61/4 70/9 77/3 82/9
60/18 61/5 67/20 68/4 68/10 68/14 69/6   Books [2] 63/6 64/4                        Casey [2] 80/1 80/17
69/23 70/14 70/24 70/25 71/9 72/17       BoostAff [1] 30/11                         categories [1] 20/18
72/25 73/11 73/15 74/19 75/11 77/12      both [2] 48/9 68/14                        category [6] 17/13 17/21 17/25 20/10
77/18 77/19 78/11 80/19 80/21 81/7       bothered [1] 4/17                           20/13 74/22
82/3 82/6                                bottom [10] 5/15 23/24 24/15 29/25 32/5    cc [1] 21/20
because [12] 4/17 9/17 12/13 15/17       53/2 63/8 67/7 67/17 68/13                 center [1] 38/21
25/19 32/4 47/20 47/22 53/6 54/4 55/20   bought [1] 16/11                           CEO [4] 35/5 35/10 35/15 39/20
56/21                                    branch [3] 6/18 6/19 6/20                  certain [4] 12/10 12/11 15/23 81/11
become [1] 28/23                         branches [1] 6/13                          certainly [8] 14/6 14/18 17/6 41/15
becomes [1] 80/18                        brand [1] 20/5                              43/23 56/5 71/17 72/9
been [24] 3/22 3/25 13/15 15/1 16/2      break [8] 17/14 43/8 43/11 43/11 43/19     certainty [1] 72/9
21/15 21/20 21/21 21/22 25/7 32/7 44/5   44/9 44/10 70/4                            CERTIFICATE [1] 83/1
52/10 52/16 53/25 54/7 65/14 68/5 69/7   Brian [3] 40/18 45/16 65/8                 certify [1] 83/2
70/18 73/11 73/12 74/7 75/11             bring [1] 27/19                            Cesaria [7] 19/20 19/22 77/7 77/22
before [22] 1/10 12/17 15/2 15/4 19/6    broke [1] 3/12                              77/25 78/18 81/2
46/14 51/24 55/16 55/16 58/8 61/17       brokers [1] 78/17                          chance [1] 72/22
61/17 68/10 69/11 69/21 71/2 71/5        brought [3] 7/18 7/23 7/23                 change [1] 52/14
74/12 76/16 77/8 78/4 78/11              Buckley [1] 77/20                          changed [1] 17/3
beforehand [1] 15/19                     bug [1] 24/5                               changes [1] 52/21
begin [1] 75/7                           Burton [17] 44/4 44/14 44/24 70/21         chanting [1] 77/12
beginning [6] 38/2 46/22 49/10 51/4      70/24 71/20 74/9 74/13 74/16 74/18         characterization [1] 18/25
80/15 80/16                              78/15 78/16 78/24 79/3 79/9 79/12          characterize [2] 51/1 52/4
behalf [1] 2/3                           81/25                                      charge [6] 6/12 6/14 6/14 50/2 50/10
behind [1] 50/17                         Burton's [1] 44/17                          50/14
being [17] 5/21 18/2 18/9 18/18 21/21    but [61] 5/23 8/16 8/20 11/20 12/11 14/2   charging [1] 50/25
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 87 of 97

                                                                                                                          87


                                           27/13                                    cut [1] 15/6
C                                         connect [1] 76/10                         cutting [2] 15/4 15/9
chart [1] 75/13                           connection [1] 76/18
check [1] 10/20                           consistent [1] 49/22                      D
Christianson [7] 47/21 47/24 48/17 53/3   conspiracy [3] 73/14 76/8 78/11           D.C [2] 1/15 1/20
 55/1 55/5 66/8                           conspirator [2] 75/8 78/13                Daniel [1] 77/20
Christianson's [1] 48/20                  conspirators [2] 74/21 75/1               date [6] 21/20 29/1 49/17 49/18 76/4
CHUANG [1] 1/10                           consume [1] 71/10                         82/8
claim [2] 54/24 55/1                      consumed [1] 73/2                         dated [2] 28/2 39/13
clarification [1] 9/17                    contact [1] 78/9                          Dave [4] 77/9 77/9 77/10 77/16
clarified [1] 18/20                       contacted [1] 27/10                       Dave's [1] 62/4
class [7] 66/24 67/1 67/4 69/7 69/11      contacting [1] 80/23                      David [1] 33/2
 69/14 69/21                              context [2] 50/17 50/18                   day [11] 6/3 6/3 44/5 45/5 67/8 69/3
clear [8] 10/25 21/11 32/4 46/5 46/17     continue [9] 3/7 5/19 42/6 43/10 44/14    69/23 70/4 70/6 71/8 71/18
 48/8 51/20 72/12                          45/5 45/11 48/16 51/19                   days [1] 70/7
cleared [1] 4/24                          continuing [3] 3/10 45/9 82/9             dealing [1] 73/24
client [21] 9/13 9/22 11/14 13/13 22/13   contractors [1] 46/11                     Dear [2] 7/17 7/23
 22/18 22/19 22/19 23/3 24/1 24/4 24/18   conversation [24] 37/9 37/11 37/12        decide [1] 69/19
 25/14 25/17 27/6 27/9 27/15 27/21         38/25 45/12 45/12 47/13 48/25 50/7       decided [1] 50/23
 29/10 45/13 66/8                          51/7 52/10 52/15 52/17 52/19 52/22       decrease [1] 15/2
client's [1] 12/24                         55/8 55/14 55/17 56/9 56/14 57/7 57/14   decreasing [1] 14/20
clients [25] 6/24 9/8 13/18 14/7 17/21     57/19 68/19                              defendant [3] 1/7 1/17 73/16
 28/9 28/16 28/18 28/21 28/22 29/4        conversely [1] 72/24                      defense [2] 43/17 72/7
 34/21 35/8 35/15 35/18 35/21 36/1 39/2   coordinate [1] 75/15                      definitely [1] 71/4
 42/15 54/22 54/24 65/25 66/11 77/2       coordinator [19] 57/24 58/5 58/11 58/19   department [2] 1/14 59/16
 78/3                                      58/25 59/25 60/6 61/9 61/23 62/1 62/4    depending [1] 16/24
clip [3] 4/7 7/12 8/10                     63/5 63/12 63/24 63/25 64/4 64/17        depends [2] 15/5 21/24
clips [1] 6/24                             64/25 66/15                              deposit [8] 9/14 10/2 10/4 10/9 10/15
close [10] 42/22 42/24 43/1 43/20 48/14   copied [2] 22/25 80/7                     25/20 65/15 80/8
 48/21 50/9 51/3 51/4 51/21               copy [1] 79/9                             deposited [1] 80/22
CM [1] 9/22                               correct [172]                             desk [1] 68/24
co [4] 74/21 75/1 75/8 78/13              corrected [1] 46/24                       Desor [2] 26/13 81/22
co-conspirator [2] 75/8 78/13             correctly [2] 15/24 16/12                 determination [1] 59/21
co-conspirators [2] 74/21 75/1            COTTINGHAM [2] 1/13 73/5                  determine [7] 31/16 32/19 33/6 60/3
Cohen [4] 5/14 64/5 77/7 77/9             Cottingham's [1] 82/6                     60/20 60/22 61/5
Cole [2] 78/18 79/6                       could [20] 3/16 12/4 12/13 12/22 12/25    determined [1] 70/25
collect [1] 4/23                           18/10 25/4 28/7 28/22 29/4 29/10 34/5    did [48] 7/22 8/13 9/4 12/8 14/17 19/6
combination [1] 20/15                      41/8 42/13 61/5 61/17 62/11 62/22        19/9 19/12 19/15 20/18 20/21 26/18
come [4] 52/2 53/3 71/8 73/4               63/23 81/19                              27/18 28/15 31/15 32/19 32/24 33/6
comes [1] 5/24                            counsel [1] 70/24                         33/8 33/9 33/10 34/6 34/10 34/11 34/16
comfortable [3] 52/3 55/20 71/25          counts [1] 76/23                          34/20 35/3 35/7 35/9 35/19 36/21 37/18
coming [5] 19/19 55/8 62/1 70/8 75/3      couple [2] 29/19 30/5                     41/10 46/8 46/12 47/10 49/15 54/18
comment [2] 9/6 14/12                     course [5] 5/4 69/3 81/15 81/18 81/20     59/10 60/3 60/16 60/16 60/17 60/20
comments [1] 69/24                        courses [1] 6/22                          60/22 60/24 61/4 76/7
commission [1] 57/20                      COURT [4] 1/1 1/23 83/1 83/8              didn't [7] 12/6 26/6 43/18 46/24 60/8
communicating [1] 39/2                    Court's [1] 81/23                         69/21 74/3
communication [3] 14/2 17/12 21/1         courtroom [1] 16/2                        difference [1] 56/23
communications [14] 17/24 19/7 19/10      courts [1] 73/3                           different [16] 18/8 20/18 21/6 23/9 30/17
 19/13 19/16 19/18 20/9 20/11 20/13       cover [4] 55/20 56/17 56/18 56/21         37/22 40/14 56/25 57/2 57/4 57/5 58/6
 20/14 20/14 20/19 20/21 21/3             crack [1] 78/21                           58/12 58/13 59/7 78/7
company [16] 4/20 4/25 5/3 6/8 13/1       crazy [1] 5/3                             Dimensions [3] 7/18 7/23 7/24
 13/2 13/3 13/5 19/22 19/24 20/1 20/3     Criminal [1] 1/4                          direct [4] 2/3 3/10 70/25 82/7
 28/22 28/23 74/25 80/24                  CRM [2] 25/4 47/12                        discuss [6] 43/12 44/18 70/9 81/8 81/20
complaint [2] 59/20 59/22                 cross [10] 2/3 8/25 43/11 43/24 45/6      82/11
complete [1] 79/19                         45/9 70/19 70/25 76/25 82/8              discussed [2] 21/10 70/23
completely [2] 20/15 20/22                cross-examination [6] 8/25 43/11 45/6     discussing [1] 3/22
compliance [3] 59/8 59/11 59/16            45/9 70/25 76/25                         discussion [6] 52/10 52/15 52/23 53/15
computer [7] 1/24 31/8 31/16 60/11        customer [31] 9/22 10/1 10/4 10/9 12/1    53/25 82/6
 60/17 60/24 60/25                         12/4 12/5 12/13 12/16 12/22 12/25 13/1   disputes [1] 74/24
COMPUTER-AIDED [1] 1/24                    13/6 13/7 16/1 22/8 22/11 23/3 25/4      distinctly [1] 80/3
concessionaire [1] 6/19                    36/5 37/12 42/22 43/1 49/7 49/7 49/14    distinguish [1] 19/21
concluded [1] 52/20                        57/7 57/8 57/15 57/20 59/20              distribution [1] 75/17
conditions [2] 49/16 49/23                customer's [1] 59/22                      DISTRICT [3] 1/1 1/1 1/11
confused [2] 67/15 67/16                  customers [15] 11/20 12/9 12/11 14/13     dive [1] 68/16
Congo [2] 4/25 5/1                         17/7 17/10 17/16 17/25 36/15 36/19       division [2] 1/2 6/15
conjunction [5] 13/16 14/11 25/23 27/5     36/22 37/5 41/1 41/8 41/12               Divya [1] 33/1
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 88 of 97

                                                                                                                           88


                                           14/10 14/14 14/18 14/19 21/16 21/19       expand [1] 9/15
D                                          22/4 22/7 22/22 22/23 22/25 24/6 24/13    expect [2] 39/1 67/20
do [105]                                   25/9 25/23 29/18 29/25 30/14 30/18        expected [1] 78/3
document [12] 13/25 15/12 19/5 21/9        30/18 30/25 31/19 31/24 31/25 32/9        expertise [2] 6/12 60/12
27/4 27/12 33/22 52/5 57/23 68/24          32/10 32/10 32/11 32/14 32/17 33/1        explain [1] 25/18
72/19 72/20                                37/11 37/21 39/2 39/12 57/24 58/11        explains [1] 40/14
documentary [1] 69/18                      58/18 59/2 60/12 61/15 61/20 61/20        explanation [1] 40/10
documents [9] 13/20 30/13 30/16 69/19      61/22 63/5 64/9 64/13 66/18 66/21 67/8    extent [2] 72/22 74/13
75/10 77/13 78/23 79/1 81/12               67/17 67/20 74/22 78/11 79/8 79/9         extra [1] 73/21
does [29] 6/5 10/20 11/16 12/19 16/1       79/11 79/22 80/7 80/10 80/13
16/9 23/22 24/11 27/3 28/3 28/6 30/12     emails [22] 6/25 11/17 13/16 17/10         F
31/2 31/3 31/4 40/11 42/23 42/25 45/21     17/16 17/24 29/14 32/13 38/23 38/24       face [2] 76/25 78/2
46/3 46/4 49/1 51/18 53/5 55/8 56/9        59/15 67/25 68/15 73/7 73/7 74/19         facie [1] 77/3
56/11 56/13 57/7                           74/25 75/10 75/14 76/23 77/1 80/6         fact [13] 14/19 36/20 39/18 40/11 41/11
doesn't [31] 6/6 11/17 12/18 17/8 24/3    employed [1] 35/14                          41/19 41/25 53/25 54/19 56/8 57/11
25/20 30/21 31/6 40/13 40/15 44/7         employee [3] 6/16 6/17 6/18                 67/25 76/17
52/14 54/24 56/7 56/8 57/10 57/10         employees [5] 6/1 6/1 6/2 46/12 79/20      fair [7] 18/23 19/5 19/21 51/11 69/18
57/11 57/14 57/16 57/17 57/19 57/21       enclosed [2] 68/18 68/21                    69/20 74/5
59/1 63/3 66/10 66/11 66/13 66/13         end [4] 34/7 56/15 80/15 81/10             faith [1] 72/17
69/24 70/1                                ends [1] 52/15                             fake [2] 76/22 79/25
doing [6] 36/19 37/5 44/22 70/16 71/8     engaged [1] 28/21                          false [1] 78/2
72/13                                     engineered [1] 6/16                        far [6] 16/3 32/13 74/1 74/9 77/11 81/11
dollar [2] 32/1 32/6                      Englert [1] 1/18                           FBI [4] 31/8 34/23 60/17 60/25
dollars [3] 6/8 8/8 8/9                   English [9] 3/17 3/21 3/24 7/4 10/19       February [8] 27/24 28/2 28/5 66/21 67/1
don't [103]                                11/1 40/7 40/11 42/11                      67/8 67/9 69/3
done [7] 23/25 24/8 24/12 46/6 46/9       enjoy [1] 70/11                            February 24th [1] 66/21
60/8 61/5                                 enough [7] 19/5 51/11 61/3 66/4 69/18      February 25th [4] 67/1 67/8 67/9 69/3
dots [1] 76/10                             74/5 76/21                                February 7th, 2018 [3] 27/24 28/2 28/5
down [10] 13/10 15/23 17/9 29/13 51/19    entire [3] 16/2 56/9 56/14                 fee [1] 50/11
54/13 68/6 72/23 73/5 73/8                entirety [1] 25/22                         fees [3] 49/23 50/2 50/25
driving [1] 6/1                           entities [3] 5/13 20/16 20/23              few [3] 12/2 23/9 64/19
drop [1] 15/17                            entitled [1] 83/4                          figure [1] 68/15
dump [2] 72/19 72/20                      entity [1] 20/10                           file [4] 30/7 30/8 30/8 66/14
during [5] 8/4 28/8 36/21 43/7 44/9       ESQUIRE [5] 1/13 1/13 1/14 1/17 1/18       files [3] 60/4 60/19 61/6
DYCK [1] 1/14                             establish [1] 78/10                        finances [1] 6/14
                                          estimated [2] 7/25 7/25                    find [4] 26/16 29/2 51/1 62/11
E                                         ETTINGER [2] 1/18 81/9                     fine [37] 2/4 3/4 3/7 3/12 3/17 3/20 4/6
each [1] 66/12                            euros [1] 7/25                              4/13 5/6 6/23 7/4 7/11 8/7 9/2 28/1
earlier [2] 35/7 35/18                    Evans [1] 78/19                             33/15 35/3 43/9 43/18 44/16 44/18
educate [2] 28/15 42/15                   even [10] 14/2 15/1 30/21 31/17 32/20       44/24 44/25 45/11 45/21 48/14 49/7
educated [2] 42/10 54/7                    61/4 62/9 66/3 71/16 73/24                 65/12 71/1 72/15 73/23 81/16 81/22
education [1] 34/7                        evening [5] 67/4 69/6 70/11 71/25 72/21     81/25 82/7 82/8 82/10
Edward [1] 78/17                          event [4] 11/14 36/3 42/14 50/1            finish [4] 42/3 42/6 43/19 44/12
effect [14] 9/7 13/17 25/25 26/4 26/6     eventually [1] 56/16                       finishes [1] 71/1
 26/15 28/17 28/20 31/5 34/23 47/14       ever [6] 13/12 14/12 31/17 32/20 33/7      first [14] 3/21 7/17 11/11 40/8 40/16
 51/5 54/10 55/11                          60/4                                       41/13 43/3 53/8 55/4 55/15 65/15 76/1
eight [4] 51/22 51/25 52/20 66/5          every [2] 12/5 49/19                        78/11 78/17
eight-minute [1] 66/5                     everyone [3] 6/11 45/4 72/12               five [1] 54/25
either [9] 20/15 20/22 25/9 26/13 30/13   everything [3] 37/21 67/13 75/19           flag [1] 79/14
 32/16 44/18 81/4 82/1                    evidence [7] 36/24 69/18 73/11 77/13       floor [14] 1/19 38/17 38/18 38/21 38/21
Elad [1] 76/14                             77/19 78/24 79/1                           38/22 38/23 39/7 39/24 40/1 46/23 48/8
ELBAZ [75] 1/6 3/14 3/25 4/11 5/10 6/25   evidentiary [2] 73/15 73/18                 49/13 49/13
 7/5 7/15 7/21 7/22 8/11 8/13 9/3 9/13    exact [6] 11/19 26/5 26/17 31/6 54/9       focus [1] 80/25
 10/22 11/1 11/3 11/4 11/7 11/14 14/9      79/8                                      folks [2] 59/20 71/3
 17/12 17/20 22/25 25/3 25/24 26/3        exactly [8] 22/6 39/14 54/12 63/24 66/10   follow [1] 46/20
 27/15 28/8 28/15 28/18 28/21 29/3         66/13 69/1 70/17                          foregoing [1] 83/2
 29/10 30/17 31/17 32/12 32/20 33/7       examination [7] 3/10 8/25 43/11 45/6       forensic [4] 31/16 60/3 60/7 60/8
 33/16 34/6 35/4 36/4 37/12 42/11 42/23    45/9 70/25 76/25                          forensics [3] 31/9 32/19 33/6
 45/12 47/2 47/10 52/23 53/6 57/25        example [4] 14/6 29/18 37/14 57/15         forget [4] 30/7 62/17 62/17 65/7
 59/24 60/4 61/5 61/11 61/21 63/20 64/7   exchanges [1] 74/23                        form [2] 79/9 79/12
 64/16 64/24 66/3 66/8 66/24 75/15        excuse [1] 5/18                            forth [1] 74/23
 75/16 76/18 76/19 76/20 77/3 77/12       excused [1] 70/13                          forward [2] 9/19 80/17
 78/9 79/23 80/6 80/9                     exhibit [16] 3/17 13/20 13/22 21/9 24/14   forwarded [5] 58/14 60/6 60/19 61/15
Elbaz's [3] 32/14 40/8 48/24               29/18 31/19 46/10 47/1 58/23 65/13         80/8
else [3] 62/2 70/10 74/4                   73/17 79/1 79/22 80/7 80/10               forwarding [5] 11/1 32/15 32/17 62/1
email [66] 9/11 9/15 11/15 11/16 14/9     exhibits [4] 71/24 72/5 73/19 79/15         75/14
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 89 of 97

                                                                                                                           89


                                          70/20 72/16 72/21                           53/5 53/25 55/13 55/13 55/18 56/12
F                                         government's [4] 46/10 47/1 58/23           56/13 56/16 56/18 57/20 61/11 64/18
forwards [9] 30/17 59/25 61/25 62/20      74/14                                       64/20 75/24 76/17 76/19 78/15 79/4
 62/24 64/7 64/17 64/25 66/15             Graf [17] 70/21 70/23 70/24 71/7 71/22      79/5 79/9 79/13 80/3
four [4] 8/10 8/13 71/16 80/17            74/9 74/13 74/16 74/22 78/14 79/19          he'll [2] 48/21 55/2
front [1] 24/4                            79/20 79/23 79/24 80/1 80/23 82/1           he's [21] 24/3 24/8 44/5 50/9 50/9 50/16
fucking [1] 8/20                          Graf's [2] 80/7 80/11                       50/21 51/7 51/8 51/9 51/11 51/11 51/12
full [2] 54/14 54/21                      great [1] 3/3                               52/17 52/19 53/17 56/6 56/17 71/21
functional [1] 76/14                      Green [8] 9/11 33/4 49/12 57/8 61/23        72/22 82/2
fund [3] 51/14 78/21 79/5                 62/20 69/2 80/13                            head [4] 28/12 41/16 62/23 75/11
                                          Greenbelt [1] 1/6                           header [1] 21/12
G                                         Gregory [2] 2/4 3/4                         headline [1] 21/19
G-E-L-L-E-R [1] 65/3                      groove [2] 8/16 8/20                        hear [4] 38/17 47/10 76/7 78/8
game [2] 12/16 12/20                      gross [3] 8/5 8/5 8/5                       heard [10] 4/8 7/12 39/9 41/6 75/9 75/9
gee [1] 60/18                             group [1] 73/21                             77/12 78/4 80/2 81/25
Geller [4] 65/3 65/12 65/15 65/23         guarantee [3] 56/10 56/11 56/25             Hebrew [6] 10/25 11/4 40/11 40/13
general [3] 18/14 22/6 36/13              guaranteeing [1] 56/5                       40/15 58/9
generated [1] 6/20                        guess [5] 30/6 31/11 39/5 68/10 78/8        hedge [2] 78/21 79/5
generating [2] 12/23 13/7                 guilty [1] 73/14                            help [5] 24/3 49/8 56/23 67/17 78/10
genius [2] 5/16 5/20                      guys [3] 9/22 10/1 30/24                    helpful [1] 72/25
gentlemen [1] 70/5                                                                    helps [1] 61/14
get [20] 5/22 15/7 15/24 16/12 16/15      H                                           HENRY [1] 1/14
16/18 43/18 43/23 44/6 46/24 51/9         had [26] 3/12 10/9 12/2 12/5 12/9 13/15     her [44] 4/18 9/3 9/4 14/6 25/25 26/17
55/16 66/5 69/21 70/22 73/20 73/25        17/16 21/19 24/6 25/24 29/10 29/14          26/18 28/15 28/16 29/9 33/17 34/10
74/20 80/23 81/9                          47/17 47/19 47/19 47/21 47/24 53/25         34/12 35/21 38/23 38/24 39/1 40/10
gets [6] 49/12 57/20 59/24 64/16 64/24    53/25 61/6 61/6 69/10 80/5 81/14 81/16      40/16 40/25 42/25 43/3 47/11 53/7 53/8
66/14                                     81/18                                       53/15 53/15 53/16 53/16 54/24 55/8
getting [3] 6/20 72/8 78/21               Hadar [7] 71/14 72/3 72/4 73/12 73/13       57/8 57/12 58/5 58/12 64/10 66/11 69/6
give [6] 28/25 65/25 67/1 67/4 69/22      73/16 74/9                                  69/8 76/17 80/12 80/19 80/24 80/25
72/6                                      half [2] 6/22 8/9                           here [24] 3/22 17/2 23/25 24/12 28/25
given [2] 36/8 75/23                      hand [1] 72/10                              29/24 31/1 36/7 43/7 44/4 44/7 46/5
gives [2] 40/10 40/14                     handles [1] 54/25                           47/15 47/19 48/9 49/13 51/20 61/18
giving [6] 66/24 69/3 69/7 72/16 73/19    happen [2] 10/20 50/9                       64/19 67/15 69/16 71/20 74/7 81/19
80/5                                      happened [2] 51/21 51/22                    herself [4] 30/22 31/3 38/8 39/1
go [64] 3/8 7/3 8/10 9/10 10/18 10/19     happening [1] 58/11                         Hertzog [1] 5/14
13/10 15/22 15/23 17/9 23/24 24/14        happens [2] 53/17 55/5                      Hey [1] 37/16
28/7 28/25 29/13 30/10 31/24 34/25        happy [3] 50/22 72/6 72/10                  Hi [2] 30/24 49/10
37/9 38/2 38/12 38/16 40/3 40/17 40/21    hard [4] 5/21 5/22 50/18 54/11              high [18] 10/21 11/20 11/24 17/12 17/21
42/3 42/6 42/10 42/10 42/18 43/17         harder [1] 63/16                            18/3 18/6 18/9 18/11 18/14 18/17 18/18
44/23 45/7 46/13 46/13 47/5 47/8 48/2     has [21] 5/20 10/4 13/7 23/18 24/1 25/7     19/6 19/9 20/19 20/21 21/5 76/12
48/2 48/5 48/10 49/3 49/5 51/21 52/12     31/8 47/16 51/20 51/22 52/20 53/6 55/1      high-risk [2] 17/12 17/21
53/2 53/10 53/10 53/20 53/23 54/13        60/25 61/21 67/11 67/24 73/2 75/11          higher [2] 55/15 68/5
54/14 55/12 56/15 57/22 58/8 65/23        76/13 81/11                                 highlighted [2] 11/2 11/4
66/18 67/3 67/7 67/14 70/14 72/22         hat [1] 5/23                                him [30] 4/18 5/23 5/23 6/21 6/21 13/24
75/15                                     have [83] 3/2 5/19 5/21 5/23 6/7 6/7 6/9    24/3 44/5 44/5 47/17 47/25 49/1 50/2
goes [4] 33/11 33/13 38/3 53/1            9/22 10/1 10/19 11/21 12/11 15/1 16/8       50/10 55/7 55/9 55/13 55/17 56/2 56/5
going [50] 5/18 15/13 15/22 15/23 18/24   17/3 17/20 18/8 21/6 21/15 21/19 21/20      56/12 56/14 57/11 57/11 57/15 72/9
26/16 31/7 34/25 40/3 43/23 44/21         21/21 21/22 24/1 28/9 28/18 30/8 30/25      73/19 73/20 79/7 82/9
44/22 44/23 45/11 45/21 45/22 47/2        31/11 33/11 37/16 37/22 37/23 39/5          himself [1] 76/19
47/13 48/10 49/17 50/1 50/8 50/9 50/10    39/6 43/17 44/4 44/25 46/14 46/15           his [22] 5/21 6/8 6/10 6/11 6/12 6/20
50/10 50/14 51/7 51/8 52/11 52/12         49/19 49/20 52/8 54/7 54/24 54/24           7/24 7/25 25/20 47/11 47/13 56/12
52/17 52/19 52/24 55/19 56/6 56/16        56/20 57/4 58/22 59/2 60/24 63/3 63/14      56/18 58/15 73/13 76/18 79/4 79/7
56/17 56/18 66/25 67/4 69/22 70/18        65/6 65/7 65/14 66/11 67/15 67/23           81/20 82/7 82/9 82/11
70/18 70/22 72/22 74/19 75/5 77/1 79/3    67/24 68/5 68/10 69/7 70/20 71/20           history [1] 73/3
81/9                                      71/24 72/5 72/6 72/11 72/16 72/23           hit [2] 12/18 12/19
Gold [1] 76/22                            73/11 74/4 74/7 74/11 74/13 74/24           home [1] 45/5
Goldberg [1] 24/24                        76/24 77/1 80/2 80/6 81/19 82/4             homework [1] 70/12
Goldman [4] 58/16 60/1 62/24 76/22        haven't [1] 59/15                           honest [1] 5/23
good [15] 5/21 24/4 30/24 37/17 62/7      having [3] 53/16 69/19 81/16                Honestly [1] 54/11
62/14 63/9 63/20 64/1 64/5 70/4 72/17     he [69] 5/1 5/1 5/1 5/2 5/20 6/5 6/6 6/17   Honor [25] 3/9 8/17 8/22 8/24 43/9 44/3
73/1 81/12 82/11                          6/17 6/18 6/19 6/19 6/21 7/24 9/6 9/10      44/19 45/8 70/4 70/22 71/12 71/18 72/1
Google [1] 67/25                          12/17 12/19 13/16 23/2 23/4 23/20           72/15 73/6 73/23 74/15 75/8 77/15
got [9] 5/2 6/10 32/15 60/5 62/2 71/22    23/22 23/23 24/1 24/6 24/11 25/15           78/16 78/25 79/10 81/13 82/5 82/12
71/23 74/25 79/9                          25/18 36/25 41/22 44/4 44/7 47/22           HONORABLE [1] 1/10
gotten [2] 17/16 24/1                     47/22 48/15 48/19 50/4 50/14 50/22          hopeful [1] 73/17
government [8] 1/13 2/3 3/4 46/6 46/12    50/22 50/25 51/2 51/4 51/9 51/12 51/18      hoping [1] 81/18
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 90 of 97

                                                                                                                          90


                                          26/24 27/23 28/1 28/4 28/8 28/11 29/3      60/5 65/12 65/14 68/17 70/15 71/8
H                                         29/9 33/16 33/19 33/22 34/24 40/25         71/19 72/11 73/17 74/4 74/6 74/9 76/25
hour [2] 72/21 73/3                       42/14 54/6                                 77/14 79/12 79/19 82/2 82/10
hours [1] 33/20                          into [9] 8/1 10/5 10/15 17/14 25/4 56/17   Justice [1] 1/14
how [33] 8/3 8/7 10/20 12/6 15/5 33/19 69/6 75/10 77/19
 34/7 34/9 36/11 37/7 42/25 46/21 52/10 introduced [1] 76/23                        K
 52/11 52/23 55/13 55/17 55/19 55/19     invest [7] 55/13 55/18 55/25 56/3 56/13    keep [16] 34/25 38/3 40/3 40/17 42/18
 55/22 55/22 55/24 56/4 56/23 58/14       56/24 79/5                                 43/12 48/10 49/1 49/3 51/8 51/13 51/14
 61/6 61/12 61/22 69/16 70/16 70/17      invested [1] 5/4                            53/18 55/2 69/15 70/10
 74/10 74/25                             investigated [1] 31/12                     kids [1] 53/16
however [1] 56/16                        investigation [8] 12/6 15/21 31/15 35/3    kind [4] 51/10 60/18 61/5 71/19
human [1] 5/25                            35/17 41/7 41/10 49/15                    knew [2] 71/22 71/23
                                         investment [8] 5/3 15/25 17/17 55/9        know [83] 5/24 5/25 8/7 12/5 12/9 12/15
I                                         55/9 78/20 79/7 80/24                      12/16 12/20 19/2 21/8 22/18 23/11
I'd [9] 4/13 4/13 16/12 16/15 16/18 20/8 investments [3] 79/3 80/18 80/25            23/25 24/11 24/20 25/16 27/25 33/4
 36/23 37/7 43/1                         investors [1] 4/21                          35/12 35/15 35/16 35/17 35/25 37/21
I'll [11] 9/16 18/21 21/17 29/2 41/13    involved [3] 17/16 77/3 80/18               38/20 39/1 39/10 39/14 39/18 46/7 46/8
 41/13 43/19 48/17 50/24 54/12 73/7      involves [1] 77/20                          46/9 46/10 46/12 49/25 51/9 52/1 54/9
I'm [54] 8/15 8/19 8/20 8/21 12/4 13/23 involving [3] 76/8 76/24 80/6                54/12 54/18 58/25 59/19 59/23 60/7
 13/23 18/16 18/20 18/24 21/14 23/9      is [208]                                    60/9 60/10 60/15 61/12 61/15 61/18
 23/17 26/13 26/16 29/23 31/7 31/11      isn't [2] 14/2 69/2                         61/22 62/9 62/21 62/22 64/19 66/3 66/7
 44/11 44/18 45/11 45/21 45/22 46/20     Israel [3] 6/13 68/1 68/8                   67/13 67/24 68/2 68/8 68/11 68/13
 46/20 47/2 47/18 49/12 49/17 49/17      Israeli [1] 6/4                             68/14 69/2 69/10 69/12 69/13 69/16
 50/13 50/20 50/21 51/16 55/4 56/16      issue [3] 8/17 74/4 74/10                   70/2 70/7 70/21 73/22 74/2 74/7 74/7
 57/23 60/7 62/4 63/6 63/18 67/8 67/14 issues [6] 73/4 73/15 73/18 74/8 81/7         74/10 74/13 75/3 76/5 81/7 81/8 81/10
 67/16 68/12 69/16 70/17 70/18 70/18      82/2                                      known [1] 77/7
 72/6 72/15 76/9 81/24 82/8              it [205]                                   knows [2] 18/17 72/13
I've [3] 32/7 49/21 70/17                it's [57] 8/9 11/2 14/9 14/18 15/13 17/6   Kobi [10] 4/14 4/16 4/17 4/18 4/24 4/25
I-N-D-E-X [1] 2/1                         17/6 21/12 22/10 23/20 24/12 29/24         5/11 5/14 6/2 6/10
idea [1] 48/14                            30/7 30/7 30/9 30/16 32/5 32/11 32/14
ideally [1] 73/20                         35/13 37/7 37/16 37/22 41/15 45/17        L
ideas [1] 5/21                            46/10 48/8 48/18 48/18 48/20 49/22        lack [2] 78/13 81/11
identified [3] 75/11 76/13 77/11          50/12 50/18 51/17 52/1 52/15 54/3 55/4    ladies [1] 70/5
identifies [2] 79/24 79/25                56/1 58/21 59/17 61/19 61/25 64/19        landed [1] 51/6
identify [2] 77/17 79/22                  64/24 66/24 67/17 67/21 69/20 70/4        language [3] 40/8 40/16 53/8
idiot [1] 8/2                             74/1 74/18 77/15 79/9 79/12 79/12 80/8    last [7] 11/11 27/9 52/25 60/13 71/21
if [109]                                 items [1] 36/3                              71/24 72/2
IL [20] 57/24 58/5 58/11 58/18 58/25     its [1] 34/20                              late [2] 71/21 71/24
 59/25 60/5 61/9 61/23 62/1 62/4 63/5    itself [4] 22/22 59/2 65/2 77/24           later [10] 25/14 35/9 35/19 39/16 55/7
 63/11 63/23 63/25 64/4 64/16 64/25                                                  63/12 63/25 67/21 68/5 82/4
 66/14 75/15                             J                                          launching [1] 30/11
impeachment [1] 82/3                     Jack [7] 62/13 63/9 63/19 64/1 64/5 77/7   LAWRENCE [1] 1/13
important [1] 60/18                       77/9                                      learn [3] 12/6 41/8 41/10
in [221]                                 James [1] 78/19                            learned [1] 74/12
inaccurate [1] 58/23                     JESSICA [1] 1/18                           least [10] 13/6 18/10 33/21 51/11 74/12
incentivizing [1] 6/2                    job [6] 34/11 34/12 34/14 34/20 40/25       75/1 79/25 80/2 81/9 81/10
including [3] 21/3 39/20 77/5             42/15                                     leave [4] 19/6 48/16 68/17 70/3
increasing [1] 75/25                     JOEL [1] 1/17                              LEE [9] 1/6 3/14 3/24 4/11 5/10 7/15
indicate [1] 63/2                        John [1] 49/11                              7/21 31/1 32/12
indicates [1] 50/16                      jointly [1] 76/20                          left [3] 4/24 4/24 5/1
indicating [1] 64/9                      Joshua [2] 80/11 80/12                     leg [1] 75/13
individual [2] 76/13 80/11               JUDGE [3] 1/11 76/12 79/19                 legal [2] 50/20 73/3
information [4] 47/13 70/8 74/8 81/9     July [7] 1/7 63/6 63/12 63/20 63/24        Lena [2] 24/22 53/4
initial [2] 36/8 78/20                    77/24 80/20                               less [4] 33/22 54/25 64/9 66/4
initially [1] 35/4                       July 21 [1] 63/12                          let [16] 8/1 19/21 23/24 24/11 33/4 38/8
inquire [1] 61/4                         July 21st [2] 63/6 63/24                    43/5 44/12 49/8 52/9 52/9 58/25 65/11
inquiries [1] 60/17                      July of [1] 77/24                           67/16 67/16 81/9
inside [1] 75/24                         jury [8] 1/10 3/2 3/5 29/23 43/14 45/2     let's [44] 7/3 8/4 9/10 10/8 10/18 13/23
installed [1] 76/17                       45/3 70/13                                 14/10 15/12 15/21 21/9 21/10 23/23
intend [2] 52/8 72/17                    just [62] 5/7 10/25 11/25 17/15 17/15       23/23 24/14 27/4 27/8 27/12 29/13
intending [1] 72/25                       18/14 18/20 21/11 21/22 22/3 22/16         30/10 31/19 31/24 33/12 33/24 38/2
internal [2] 19/9 19/15                   24/13 25/25 26/7 26/14 26/19 26/20         42/24 45/24 48/2 48/2 48/10 51/10
interpret [1] 18/18                       27/1 29/8 29/21 32/4 32/8 34/1 37/1        51/19 51/19 53/20 57/22 61/8 63/4 65/5
interpretation [1] 18/17                  39/6 42/6 43/15 44/3 44/6 44/13 46/5       67/7 67/7 67/14 67/14 68/17 71/19
interrupt [2] 43/6 44/13                  46/17 48/17 48/21 50/17 50/21 51/1         73/20
interview [19] 9/3 13/11 14/16 25/24      51/13 51/19 51/24 57/2 57/2 57/4 59/1     letter [2] 79/2 79/4
         Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 91 of 97

                                                                                                                               91


                                             Maarek [3] 77/21 77/21 77/24               middle [2] 9/11 80/15
L                                            machine [2] 8/21 8/21                      might [7] 9/18 12/16 12/24 13/5 17/20
letters [1] 21/22                            made [10] 8/2 8/4 8/5 9/3 9/6 9/13 25/15   32/12 71/2
level [2] 6/1 39/22                          55/1 56/15 70/6                            Mike [1] 23/13
license [1] 5/2                              major [1] 80/18                            Miller [2] 67/11 67/13
lies [2] 77/1 78/4                           majority [1] 80/19                         million [7] 8/1 8/5 8/6 8/8 8/9 31/25 32/6
like [36] 4/13 4/13 4/23 5/5 6/14 6/19       make [10] 21/11 24/3 24/18 51/7 56/13      millions [2] 5/3 6/8
 12/18 12/19 15/15 20/8 21/12 21/19          59/21 60/16 63/16 71/19 72/12              mind [2] 43/12 70/10
 22/2 22/6 22/16 29/15 30/6 30/7 30/7        making [3] 8/20 8/21 17/11                 mine [1] 68/4
 30/8 38/23 39/20 43/1 47/23 53/9 54/11      man [1] 77/10                              minute [15] 4/12 4/14 7/16 7/20 8/10
 58/4 58/5 60/14 61/18 70/1 70/15 71/7       managed [3] 39/24 39/25 39/25              11/2 28/25 43/11 51/22 51/25 52/20
 72/24 73/22 74/19                           management [3] 25/5 39/22 54/19            53/20 65/21 66/5 68/23
likely [1] 15/19                             manager [20] 4/16 5/12 6/18 25/1 35/9      minutes [8] 8/13 33/22 43/13 43/18
likes [1] 69/25                              38/9 38/17 38/18 38/21 38/21 38/23         49/12 63/12 63/25 63/25
LINDA [3] 1/23 83/2 83/8                     39/7 39/19 39/21 39/23 46/21 46/23         modified [1] 60/13
Lindsay [1] 78/18                            48/8 49/13 49/13                           moment [4] 50/19 50/24 52/7 72/16
line [14] 21/15 21/15 21/17 21/18 21/21      managers [3] 76/14 79/25 80/12             money [45] 6/6 8/4 8/20 8/21 23/5 23/6
 21/23 22/3 22/7 31/25 32/5 49/12 58/19      managing [1] 6/1                           23/11 23/17 24/7 26/1 26/8 26/15 26/21
 62/17 64/5                                  many [6] 5/25 58/14 61/12 61/22 73/2       27/2 27/7 27/15 27/18 27/19 28/23 34/8
Linkopia [4] 19/24 59/5 59/7 59/11           73/15                                      34/22 35/22 37/17 45/22 46/3 47/2 47/3
Liora [1] 78/18                              mark [12] 4/12 4/14 7/16 7/20 8/14 38/4    48/16 48/16 49/2 51/15 52/11 52/11
list [2] 73/5 75/17                          45/16 51/22 51/25 52/21 53/21 66/5         54/1 54/3 54/7 56/3 56/6 56/12 56/13
listen [10] 37/15 37/18 37/25 38/10          market [5] 6/21 12/18 12/19 54/1 54/7      56/24 56/25 79/5 80/4 80/23
 45/23 45/24 51/13 59/21 62/22 78/1          marketing [3] 5/16 5/20 6/14               month [3] 27/9 57/15 66/12
listened [8] 3/12 6/23 39/7 46/22 60/4       markets [2] 34/7 41/8                      monthly [1] 65/25
 63/2 66/4 75/24                             marks [1] 23/21                            months [1] 80/17
literally [1] 34/14                          married [1] 53/15                          more [18] 9/17 13/14 29/8 30/8 35/8
little [6] 38/5 49/1 51/13 55/7 67/15 73/2   MARSHALL [3] 1/23 83/2 83/8                35/14 35/15 35/18 41/8 45/24 47/18
LLP [1] 1/19                                 MARYLAND [2] 1/1 1/6                       49/2 50/17 50/18 61/19 72/23 78/8 79/5
local [1] 68/9                               materials [1] 75/23                        morning [9] 30/24 44/1 44/6 44/24
located [2] 59/5 59/6                        math [3] 15/1 15/5 15/15                   70/11 70/23 71/24 81/6 82/13
logistical [1] 70/16                         matter [2] 74/20 83/4                      most [2] 4/7 80/3
long [7] 33/19 42/25 43/2 61/6 66/4 70/7     Mauritius [11] 5/1 19/19 19/24 58/20       mostly [2] 75/8 80/25
 70/17                                       59/1 59/3 59/5 59/16 59/20 62/18 77/5      mouth [1] 43/3
longer [2] 48/18 72/25                       maximum [1] 73/6                           move [2] 29/2 43/7
look [24] 3/16 4/12 7/16 9/16 10/8 13/6      may [6] 12/11 69/6 69/7 70/24 71/12        moved [2] 77/22 80/17
 14/10 21/9 21/24 24/3 24/14 27/4 27/12      72/5                                       moving [1] 75/10
 31/19 58/3 60/12 61/8 61/8 61/12 63/5       maybe [9] 10/14 21/20 32/7 32/7 38/20      Mr [36] 2/5 2/6 8/23 32/16 43/6 44/7
 63/11 65/20 68/15 69/10                     47/22 62/20 67/15 67/17                    44/17 44/24 45/7 70/15 70/21 71/5
looked [9] 11/18 17/15 29/15 30/21           Maymon [2] 11/8 11/11                      71/13 71/21 71/25 72/4 72/14 73/12
 30/22 32/8 61/18 65/14 68/22                Mayo [1] 79/23                             73/13 73/16 74/8 74/9 74/18 75/11
looking [5] 21/18 26/9 47/11 47/11 58/8      me [63] 4/17 5/18 5/22 5/22 6/5 6/7 6/22   75/16 77/21 77/22 77/24 78/15 78/16
looks [7] 21/11 22/6 27/15 58/4 58/4         7/24 8/1 8/3 8/17 12/4 14/14 18/9 19/21    78/24 79/3 79/8 79/12 79/15 82/2
 71/7 72/24                                  23/13 23/13 23/24 24/11 26/18 26/25        Mr. [66] 3/8 9/2 13/11 13/15 14/11 14/14
lose [6] 34/22 35/22 54/7 56/6 56/13         28/25 30/18 30/24 31/14 32/21 33/4         17/23 21/10 22/22 23/2 24/24 25/23
 56/25                                       36/16 38/8 43/5 44/12 45/23 46/9 49/8      26/25 27/4 27/13 29/14 31/20 32/9 36/3
losing [2] 34/8 54/3                         50/4 50/12 50/14 50/18 50/25 51/16         43/22 43/24 44/4 44/14 47/21 47/24
losses [6] 55/21 56/17 56/19 56/21           52/9 52/9 55/25 56/22 58/4 58/10 58/25     48/17 48/20 53/3 55/1 55/5 57/23 58/15
 56/24 79/7                                  64/18 64/20 65/11 67/16 67/16 67/17        60/1 60/1 60/6 62/24 64/14 64/21 65/12
lost [7] 23/20 23/21 24/3 24/7 41/2          69/15 69/16 69/16 72/16 72/23 76/10        65/23 66/8 66/18 67/11 67/13 71/4 71/7
 42/16 53/25                                 77/6 78/23 79/14 81/9                      71/7 71/9 71/13 71/20 71/23 74/9 75/4
lot [8] 4/17 5/24 19/18 21/25 49/18 61/2     mean [22] 11/24 18/5 19/3 19/17 21/24      75/7 75/16 75/21 76/4 76/18 76/19
 70/7 74/8                                   23/14 23/19 34/14 34/17 46/9 47/16         76/20 76/21 77/3 77/17 77/20 80/12
low [12] 17/25 18/2 18/5 18/8 18/10          51/2 61/17 61/20 62/22 63/1 66/25          81/14
 18/14 18/18 19/12 19/15 20/25 21/5          67/13 69/15 69/15 72/8 81/24               Mr. Atkinson [2] 75/4 81/14
 76/12                                       meaning [2] 21/6 23/6                      Mr. Burton [3] 44/4 44/14 71/20
low-risk [1] 17/25                           meanings [1] 57/5                          Mr. Christianson [7] 47/21 47/24 48/17
lower [2] 68/6 68/8                          means [5] 18/17 22/19 22/19 23/11          53/3 55/1 55/5 66/8
luck [1] 37/17                               54/12                                      Mr. Christianson's [1] 48/20
Lucy [7] 41/11 41/14 41/17 41/18 41/19       meant [3] 15/7 23/13 28/21                 Mr. Geller [2] 65/12 65/23
 41/24 41/25                                 meantime [1] 68/18                         Mr. Goldberg [1] 24/24
lunch [1] 43/18                              meet [2] 81/17 81/21                       Mr. Goldman [2] 60/1 62/24
                                             member [1] 73/14                           Mr. Joshua [1] 80/12
M                                            Memorandum [1] 28/1                        Mr. Miller [2] 67/11 67/13
M-A-A-R-E-K [1] 77/21                        memorize [1] 13/24                         Mr. Nicholls [2] 22/22 23/2
M-A-Y-M-O-N [1] 11/12                        message [1] 9/19                           Mr. or [2] 31/20 32/9
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 92 of 97

                                                                                                                          92


                                           native [2] 42/11 53/7                     OFFICIAL [2] 1/23 83/8
M                                          necessarily [1] 60/11                     oh [8] 24/11 26/16 29/23 31/24 34/1
Mr. Roytman [8] 58/15 60/1 60/6 75/16      need [9] 9/17 11/23 24/15 28/9 28/18      47/10 48/19 51/18
76/18 76/20 76/21 77/3                     29/23 43/21 45/23 82/3                    okay [149]
Mr. Smith [14] 43/22 71/4 71/7 71/7 71/9   needed [1] 4/22                           Omer's [1] 62/11
71/13 71/23 74/9 75/7 75/21 76/4 76/19     negative [1] 26/18                        on [95]
77/17 77/20                                neglected [1] 27/16                       once [1] 12/1
Mr. Smith's [1] 43/24                      neither [1] 6/5                           one [78] 4/12 4/13 4/24 7/16 7/20 9/11
Mr. VanDyck [18] 3/8 9/2 13/11 13/15       net [1] 8/6                               10/14 10/14 10/18 12/23 13/14 13/20
14/11 14/14 17/23 21/10 25/23 26/25        never [3] 9/7 13/17 66/8                  15/10 18/10 18/17 20/10 22/5 23/7
27/4 27/13 29/14 36/3 57/23 64/14          new [6] 1/15 4/25 30/11 36/8 74/7 78/12   26/11 27/9 29/2 29/8 29/22 29/24 30/8
64/21 66/18                                next [14] 5/19 22/1 22/10 22/13 32/10     30/9 30/16 32/19 32/22 33/6 36/3 41/25
Mrs. [1] 32/9                              42/6 43/8 48/3 53/11 54/13 58/3 67/8      43/8 45/24 47/18 49/22 58/18 59/7
Mrs. Sookhee [1] 32/9                      75/13 75/13                               59/10 61/8 61/14 61/15 61/19 61/19
Ms [51] 7/22 9/11 16/5 16/6 27/23 28/2     Nicholls [3] 22/22 23/2 23/13             61/21 61/25 63/8 63/18 64/7 64/14
28/8 28/11 28/15 29/3 29/9 32/20 33/4      Nicolas' [2] 62/7 62/9                    64/22 64/24 65/2 65/14 65/15 66/14
49/12 57/8 61/11 61/23 66/24 70/21         night [3] 71/21 71/24 81/15               67/14 68/2 68/2 68/5 68/6 68/8 68/10
70/23 71/7 71/22 73/5 74/9 74/22 75/15     nine [1] 70/11                            68/13 68/13 68/17 68/21 71/5 71/5 74/4
75/16 76/16 76/18 76/18 76/20 77/3         Nissim [1] 76/14                          77/5 77/17 78/10 79/12 80/3 80/12
77/11 77/12 78/14 78/14 78/24 79/2         no [49] 1/4 4/19 8/18 10/24 10/25 12/5    81/13 82/4
79/6 79/6 79/19 79/20 79/23 79/24 80/1     14/5 18/4 23/15 26/3 26/4 26/6 26/13      ones [4] 11/24 62/7 72/24 74/12
80/7 80/11 80/14 80/23 81/9 82/5           28/12 29/23 31/18 32/25 33/14 34/9        only [14] 6/4 6/5 6/7 24/22 28/1 28/13
Ms. [63] 6/25 7/5 8/11 8/13 9/3 9/13       36/25 39/1 39/16 40/13 41/9 42/24         37/20 57/20 58/6 61/17 71/23 73/1
10/22 11/1 11/3 11/4 11/7 11/14 14/9       46/22 47/24 48/18 55/15 57/11 57/13       73/24 81/7
17/12 17/20 22/25 25/3 25/24 26/3          58/24 59/12 59/14 61/7 61/24 62/10        open [8] 4/25 5/2 43/12 51/8 53/18 55/3
27/15 28/4 28/8 28/15 28/18 29/3 29/10     64/9 64/11 64/13 64/13 65/9 70/12         61/6 70/10
30/17 31/17 31/20 32/14 32/16 33/7         72/24 73/9 74/18 74/23 79/17 82/5         opened [14] 30/21 31/13 31/17 32/20
33/16 34/6 35/4 36/4 37/12 40/8 42/11      nobody [2] 6/6 47/24                      33/7 60/4 60/13 60/19 61/6 66/3 76/1
42/23 45/12 47/2 47/10 48/24 52/23         none [1] 81/21                            76/2 77/23 79/24
53/6 57/25 59/24 60/4 61/5 61/21 62/20     nor [1] 6/6                               operated [1] 19/17
63/20 64/7 64/16 64/24 66/3 66/8 69/2      not [113]                                 opportunity [1] 12/9
78/9 80/6 80/9 80/13                       note [2] 25/3 25/17                       opposite [6] 18/2 18/5 18/9 18/11 18/18
Ms. Elbaz [54] 6/25 7/5 8/11 8/13 9/3      notes [2] 1/24 25/4                       36/20
9/13 10/22 11/1 11/3 11/4 11/7 11/14       nothing [3] 27/1 50/15 52/21              option [31] 9/7 11/20 13/12 13/17 14/2
14/9 17/12 17/20 22/25 25/3 25/24 26/3     notion [1] 26/7                           14/7 14/12 15/21 15/22 16/11 17/3 17/4
27/15 28/8 28/15 28/18 29/3 29/10          November [1] 4/23                         17/6 17/21 18/13 19/7 19/13 20/3 20/9
30/17 31/17 33/7 33/16 34/6 35/4 36/4      now [21] 4/18 8/13 9/20 10/18 11/2 11/4   20/14 20/19 20/22 21/1 21/3 21/6 21/7
37/12 42/11 42/23 45/12 47/2 47/10         15/13 21/5 31/14 43/8 48/19 51/12         44/15 80/5 80/6 80/11 80/20
52/23 53/6 57/25 59/24 60/4 61/5 61/21     51/17 52/17 63/23 66/3 71/21 71/24        options [1] 68/24
63/20 64/7 64/16 64/24 66/3 66/8 78/9      72/7 73/20 77/1                           or [109]
80/6 80/9                                  Nowhere [1] 57/7                          Or Maymon [1] 11/8
Ms. Elbaz's [3] 32/14 40/8 48/24           Numaris [1] 20/1                          order [4] 14/17 70/21 70/24 73/13
Ms. Green [3] 62/20 69/2 80/13             number [7] 9/2 22/10 22/11 59/7 75/14     orderly [1] 6/15
Ms. Sookhee [2] 31/20 32/16                76/12 76/24                               organization [1] 19/17
Ms. Welles [1] 28/4                        numbers [3] 8/3 13/22 65/13               organizational [1] 78/8
much [20] 8/3 8/7 17/1 52/10 52/11         NW [2] 1/15 1/19                          original [4] 9/19 21/15 21/19 22/3
52/23 55/13 55/18 55/19 55/19 55/22                                                  Orseck [1] 1/18
55/23 55/24 56/4 56/16 56/23 64/9 66/4     O                                         other [20] 6/4 11/24 20/10 20/13 20/16
70/6 74/22                              O-M-E-R [1] 62/11                            20/23 21/18 32/4 44/12 52/15 56/12
Mueller [1] 78/17                       O-R [1] 11/11                                57/17 60/22 68/15 71/3 74/6 74/19 78/3
multiple [3] 62/21 79/20 79/24          object [2] 18/24 36/23                       78/4 78/4
must [1] 27/21                          objection [2] 79/15 81/11                    otherwise [2] 81/12 82/11
my [27] 5/23 6/16 6/17 6/17 9/25 12/12  objections [1] 81/10                         our [3] 34/11 34/14 73/3
16/12 28/12 34/16 37/16 37/20 38/24     observe [1] 82/3                             out [16] 6/10 8/2 8/2 14/4 39/11 42/3
38/24 41/16 43/1 43/17 44/1 44/11 51/5  occurred [1] 39/15                           42/6 43/3 43/14 44/5 49/8 51/3 52/5
51/14 52/6 60/24 62/23 65/24 65/25      October [1] 6/11                             67/17 68/16 80/23
66/8 82/7                               odds [1] 72/8                                outs [1] 76/3
                                        of what [1] 12/4                             over [3] 8/1 10/12 72/10
N                                       off [7] 5/23 25/15 28/12 41/16 62/22         overnight [1] 81/7
N-A-O-G [1] 77/21                       77/12 77/22                                  Overruled [2] 19/1 36/25
name [8] 11/11 11/12 41/18 58/15 76/22 offer [2] 75/2 78/12                          own [1] 6/12
77/8 77/20 80/13                        offered [2] 41/12 76/16                      owners [1] 5/13
named [7] 3/14 6/25 7/6 30/1 33/1 41/11 offers [1] 30/11
41/11                                   office [14] 40/1 75/10 75/12 75/25 76/1 P
names [3] 5/13 20/5 80/1                76/2 76/5 76/8 76/20 77/23 77/23 77/25 P-R-O-C-E-E-D-I-N-G-S [1] 3/1
Naog [1] 77/21                          78/10 78/18                             p.m [10] 1/8 67/5 67/5 67/9 67/18 68/9
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 93 of 97

                                                                                                                             93


                                           place [2] 39/10 52/16                       put [19] 6/11 8/1 9/10 10/18 10/20 11/20
P                                          placed [1] 12/1                             11/24 13/23 17/12 17/21 25/3 25/4
p.m... [4] 69/8 73/22 73/25 82/14          plan [1] 55/9                               25/17 26/23 33/12 37/9 56/17 57/22
page [14] 5/19 27/8 27/8 28/7 28/13        planned [1] 81/18                           63/23
42/6 45/17 48/3 51/19 55/12 65/5 65/23     planning [2] 75/2 81/8                      puts [1] 23/21
71/20 75/5                                 platform [3] 12/2 12/7 24/2                 putting [2] 17/25 56/3
paragraph [8] 28/14 29/7 42/3 42/7         play [12] 3/20 4/3 7/8 33/11 33/12 33/24
47/12 54/14 55/15 56/5                     36/11 38/2 45/16 47/5 53/11 54/14           Q
pared [1] 72/23                            played [26] 4/4 7/9 34/3 35/1 36/3 38/6     quarters [1] 70/18
part [17] 9/18 9/18 11/6 24/13 28/24       38/14 40/4 40/19 42/4 42/8 42/19 45/18      question [22] 9/17 13/4 19/3 20/8 25/24
29/12 31/15 39/25 48/15 48/16 48/21        45/25 47/7 48/4 48/11 49/4 53/12 53/22      27/5 27/13 29/8 30/25 34/16 38/24
53/11 55/4 55/5 55/14 73/1 79/6            54/16 60/20 75/24 77/18 77/18 77/19         38/24 39/21 41/13 41/14 47/18 56/1
partial [1] 55/15                          playing [5] 38/4 40/17 42/18 49/3 53/21     59/19 60/21 60/24 63/15 81/13
participated [3] 27/23 28/4 42/1           pleading [1] 73/13                          questions [3] 9/2 17/14 74/12
particular [5] 22/5 33/21 57/12 64/22      please [14] 4/3 4/12 7/8 10/20 10/20        quite [1] 71/21
69/20                                      13/4 23/24 24/11 24/24 25/10 30/19          quotation [1] 23/21
parties [1] 44/17                          30/25 45/4 70/14
partner [4] 4/17 5/12 6/10 6/17            ploy [1] 6/16                               R
partners [2] 5/4 6/8                       plural [1] 62/5                             raised [1] 81/15
Pass [1] 8/22                              plus [4] 16/13 16/21 16/21 76/21            Rami [3] 3/14 3/25 7/6
passing [1] 30/22                          point [12] 19/21 48/25 50/7 51/6 51/16      range [1] 16/7
passive [2] 4/17 5/12                      52/9 55/17 67/11 69/8 70/4 78/2 81/8        RAR [1] 30/7
past [3] 35/23 75/4 78/3                   POLLACK [13] 1/17 2/6 8/23 43/6 44/7        rate [5] 6/10 6/10 65/24 66/9 66/12
pattern [1] 78/19                          45/7 70/15 71/13 71/21 71/25 72/14          rather [4] 21/21 48/14 48/20 72/17
pausing [1] 43/7                           79/15 82/2                                  re [4] 21/12 21/15 22/7 70/25
payout [8] 15/13 15/24 16/6 16/12 16/15    portfolio [2] 54/21 54/25                   re-direct [1] 70/25
16/25 17/1 17/3                            portfolios [1] 55/1                         reached [3] 50/8 50/12 50/21
payouts [1] 14/20                          portion [3] 3/13 3/24 7/5                   reaction [1] 64/10
people [15] 8/3 19/19 19/20 34/7 34/21     possible [3] 21/5 41/15 59/18               read [10] 4/13 5/7 15/12 25/22 30/18
35/14 35/22 37/4 37/15 37/18 37/25         potential [5] 22/13 22/18 22/19 24/4         30/24 31/2 33/4 64/9 69/25
40/1 41/25 52/8 77/6                       79/15                                       ready [3] 3/2 3/6 45/5
per [1] 57/15                              practice [1] 35/21                          real [1] 77/20
percent [53] 5/5 6/20 8/6 10/6 10/12       predict [2] 15/24 23/8                      realistic [1] 72/23
10/16 11/21 11/21 11/22 12/23 12/23        predicted [2] 16/11 23/7                    really [19] 6/15 8/15 8/20 15/15 26/10
13/8 14/21 14/23 14/24 15/2 15/3 15/7      predicting [1] 15/22                         26/10 26/10 26/11 26/11 34/9 35/16
15/7 15/11 15/13 15/14 15/17 15/17         premise [1] 26/19                            47/25 48/1 48/1 68/9 68/13 68/13 68/16
15/18 15/19 16/7 16/12 16/15 16/18         preparing [1] 81/15                          82/1
17/11 17/11 17/11 17/17 17/17 17/18        prepping [1] 82/8                           reason [7] 13/5 13/9 24/2 37/24 53/6
17/18 17/18 34/7 34/11 34/13 34/15         present [1] 81/22                            58/22 75/21
34/21 35/22 41/1 42/16 54/6 57/8 57/15     pretty [2] 48/8 49/22                       reasonable [5] 18/16 18/18 35/13 72/21
65/24 65/25 66/9 66/11                     prevent [13] 9/8 13/13 13/18 14/7 14/13      73/2
percentage [8] 15/4 15/9 15/10 15/25       17/7 26/1 26/7 26/14 26/20 27/2 27/6        reasons [1] 4/24
16/25 57/12 57/13 57/17                    27/14                                       recall [9] 7/1 26/1 36/18 37/3 37/5 52/23
percentages [1] 11/25                      previously [6] 3/4 15/13 53/6 68/22          55/13 57/18 59/17
perfect [5] 50/4 50/14 50/15 50/22 50/25   75/14 78/12                                 receive [1] 51/15
perform [1] 60/9                           prima [1] 77/2                              received [3] 5/1 79/4 79/13
performance [1] 75/25                      principals [1] 4/21                         receiving [1] 51/12
perhaps [3] 8/5 71/6 75/4                  probably [5] 15/18 39/3 70/4 70/18 73/7     Recess [2] 44/20 82/14
period [8] 12/10 12/17 12/25 13/6 15/23    problem [2] 24/4 42/24                      recharacterizing [1] 36/23
35/7 35/9 80/21                            proceedings [2] 1/10 83/3                   recognize [3] 4/7 5/6 7/11
permission [1] 81/23                       process [1] 24/15                           recognizes [1] 80/12
person [6] 5/6 6/25 17/12 60/19 60/20      processed [1] 21/14                         recollection [4] 16/8 28/3 52/6 75/4
72/2                                       proffering [1] 77/14                        record [2] 74/1 83/3
personally [2] 32/21 60/11                 profit [13] 6/20 9/14 10/1 10/5 10/5 10/9   recorded [4] 45/12 75/4 77/2 77/4
perspective [2] 8/1 74/14                  10/12 16/13 16/24 25/15 25/18 65/25         recording [30] 4/4 5/7 7/9 34/3 35/1 36/4
persuades [1] 49/1                         66/12                                        38/2 38/6 38/14 39/6 40/4 40/19 42/4
Peter [4] 41/11 41/14 41/15 41/21          profits [3] 12/23 29/4 29/11                 42/8 42/19 45/18 45/25 47/7 48/4 48/11
Petersburg [1] 53/16                       promise [8] 56/12 56/13 57/11 57/15          49/4 50/7 53/12 53/22 54/16 61/11
ph [2] 6/13 77/10                          57/16 57/17 73/24 74/3                       62/20 62/21 64/16 66/7
phone [12] 3/21 7/5 35/8 35/18 38/9        promises [1] 56/15                          recordings [11] 6/24 57/25 58/6 58/12
38/21 39/4 39/6 39/14 44/12 46/21          proposition [1] 26/19                        59/24 73/9 73/10 75/14 75/18 75/20
57/25                                      provided [2] 59/7 59/11                      76/24
phrase [5] 23/6 23/17 30/6 31/7 37/8       providing [1] 73/5                          recoup [2] 79/7 80/24
phrased [1] 12/20                          pull [2] 23/23 47/13                        recover [1] 56/24
picture [1] 5/24                           purposes [2] 20/8 75/25                     Recross [1] 2/3
piece [2] 33/21 58/3                       pursuant [1] 78/12                          recruited [1] 76/19
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 94 of 97

                                                                                                                           94


                                           Robbins [1] 1/18                           seems [1] 50/22
R                                          role [3] 76/14 76/17 82/9                  seen [4] 49/21 59/15 74/19 77/8
redirect [2] 2/3 82/8                      Ronen [5] 6/6 6/16 6/16 6/25 58/14         sees [1] 47/15
refer [1] 39/1                             round [1] 15/18                            Selen [2] 76/13 76/13
reference [1] 35/25                        Roytman [12] 6/25 58/14 58/15 60/1         send [12] 30/18 30/24 45/22 47/2 50/4
referring [1] 24/12                         60/6 75/11 75/16 75/16 76/18 76/20         50/14 50/24 50/25 62/13 63/9 63/19
refers [1] 38/8                             76/21 77/3                                 64/1
reflect [1] 25/14                          RPR [1] 83/8                               sending [6] 37/23 37/24 58/12 61/11
reflected [1] 52/16                        rules [1] 72/12                             62/4 68/2
refresh [2] 28/3 52/6                      run [1] 8/3                                sends [4] 37/14 57/25 58/5 64/4
Regaim [3] 3/14 3/25 7/6                   RUSH [1] 1/13                              sense [3] 24/18 44/6 50/21
regarding [3] 6/1 78/24 81/25              Russell [1] 1/18                           sent [15] 6/25 63/11 63/20 63/23 66/21
regardless [3] 20/9 26/17 64/24            Russia [2] 53/3 53/7                        67/11 67/13 68/5 68/9 69/2 69/6 69/7
registered [1] 24/7                        Russian [2] 40/16 53/8                      75/22 77/5 79/8
regs [1] 75/15                                                                        sequence [2] 51/20 80/14
regular [1] 70/15                          S                                          series [1] 29/14
regularly [1] 36/1                         S-O-O-K-H-E-E [1] 31/20                    services [2] 59/7 59/10
relation [2] 14/15 56/16                   safe [4] 39/16 39/17 61/25 79/6            session [4] 1/9 41/4 41/5 54/11
release [1] 44/5                           said [36] 5/7 7/17 8/11 11/3 11/4 25/9     sessions [2] 41/12 42/1
released [1] 24/22                          26/3 26/9 26/10 28/11 28/21 28/24 29/4    set [5] 72/5 72/23 72/23 72/24 73/25
Relly [1] 6/14                              29/10 29/12 34/10 35/23 39/7 40/25        sets [4] 57/2 57/4 57/5 73/17
remainder [2] 52/14 52/21                   41/24 46/21 46/22 47/12 47/14 50/22       settings [3] 12/11 18/13 76/11
remember [28] 13/22 13/24 14/17 16/5        51/24 52/24 53/6 53/8 54/19 55/2 57/3     seven [2] 29/25 30/10
 26/14 28/10 28/10 28/10 29/6 29/16         64/1 65/15 71/12 76/9                     several [1] 78/17
 36/12 39/14 41/3 41/14 41/15 41/17        sake [1] 44/17                             shape [1] 81/12
 41/18 41/19 41/20 41/21 41/21 41/25       same [17] 14/11 20/25 27/18 39/2 39/3      she [153]
 42/17 46/21 46/22 55/9 55/16 64/21         41/14 45/11 52/16 66/17 68/4 71/20        she's [35] 9/13 11/1 11/20 25/13 30/21
remembered [1] 41/24                        74/22 75/5 75/20 76/14 77/6 78/4           30/22 31/2 35/15 39/2 39/3 39/3 39/5
remembers [2] 75/24 80/3                   satisfied [2] 50/22 51/12                   39/6 39/20 40/11 40/13 40/15 50/10
Remind [2] 77/6 78/23                      Sauber [1] 1/19                             50/24 53/7 54/21 55/12 56/2 56/5 56/18
remove [3] 24/15 24/24 25/10               save [1] 38/5                               57/12 62/1 63/1 63/2 64/9 66/25 67/4
removed [4] 25/1 25/8 25/10 25/12          saw [5] 20/25 21/3 46/21 75/14 76/12        69/3 69/7 69/25
repeat [3] 11/10 13/4 41/14                say [55] 7/22 8/4 8/13 11/16 11/17 13/14   shekels [3] 8/5 8/6 8/8
repeatedly [1] 80/23                        15/16 15/21 17/8 18/21 19/2 21/25         shift [1] 25/1
rephrase [1] 59/9                           23/13 24/11 25/20 27/3 30/21 31/2 31/4    shifts [1] 80/22
report [2] 31/12 31/14                      31/6 32/11 34/6 34/10 39/16 39/17         shoes [1] 6/11
REPORTER [3] 1/23 83/1 83/8                 40/13 42/23 42/25 45/21 46/3 47/11        shoot [1] 73/20
represent [1] 57/11                         49/18 50/12 50/13 50/18 51/18 54/12       shooting [1] 73/4
representation [1] 82/6                     54/19 56/7 56/8 57/10 57/10 57/20         short [6] 6/3 22/14 22/16 71/17 73/7
request [1] 47/20                           57/21 59/1 60/17 61/25 66/10 66/11         73/13
requested [1] 59/3                          66/13 69/20 70/18 73/20 74/8 76/11        shorten [1] 12/25
respect [4] 21/6 21/7 52/21 75/7           saying [25] 8/17 11/7 11/14 15/3 15/9      shortly [1] 69/21
respond [1] 69/24                           15/10 15/12 16/21 17/6 24/2 25/13         should [6] 3/20 24/1 24/21 71/8 72/11
rest [2] 24/9 47/5                          30/18 34/12 34/18 34/20 39/3 39/5          72/12
retention [6] 36/9 54/21 66/24 67/1 77/7    50/21 50/24 52/5 52/8 56/23 56/24 63/1    show [12] 25/10 28/1 28/13 29/21 31/12
 78/20                                      68/12                                      31/12 31/14 37/16 39/11 47/3 65/12
return [6] 3/3 10/16 17/16 24/18 44/25     says [94]                                   67/3
 57/15                                     scenarios [1] 36/12                        showed [5] 9/10 13/16 13/20 27/13
returns [3] 11/21 13/7 78/4                scheduling [1] 44/4                         29/14
reveal [2] 40/11 40/15                     screen [7] 29/23 47/12 48/18 51/17         showing [1] 23/20
review [1] 49/15                            56/20 63/14 77/12                         shown [1] 32/13
reviewed [5] 46/14 46/18 46/19 49/19       script [9] 67/11 68/18 68/21 68/24 69/2    side [4] 70/21 80/4 80/17 80/25
 49/20                                      69/10 69/13 69/21 69/25                   signatory [1] 6/4
right [39] 3/14 10/14 12/17 13/13 16/9     scripts [1] 75/18                          signature [1] 39/3
 16/10 21/14 26/2 26/10 26/16 30/11        scroll [1] 51/13                           similar [2] 37/7 78/19
 31/14 32/22 34/21 36/20 38/10 40/3        seat [2] 70/15 70/15                       simply [7] 27/6 27/14 30/22 48/15 60/5
 41/23 42/21 43/3 43/10 43/25 43/25        seated [2] 45/4 70/14                       64/7 72/20
 44/8 45/20 45/23 46/6 47/2 47/8 48/5      second [15] 4/12 4/14 7/16 7/20 8/10       Simpson [2] 77/10 77/16
 53/7 60/25 61/2 63/4 65/11 72/7 73/20      8/14 29/2 29/7 38/4 38/8 51/22 51/25      simulations [3] 36/11 36/21 37/5
 77/11 81/12                                52/20 53/20 78/21                         Simultaneously [1] 80/20
risk [36] 10/21 11/20 11/24 12/11 17/12    seconds [2] 12/2 38/12                     since [1] 43/7
 17/21 17/25 18/2 18/3 18/8 18/9 18/10     see [33] 5/15 7/17 11/23 11/24 19/6 19/9   single [2] 30/14 76/8
 18/12 18/14 18/14 18/17 18/18 18/19        19/12 19/15 20/18 20/21 21/12 21/25       sit [1] 44/7
 19/6 19/9 19/12 19/15 20/19 20/21          22/2 24/9 25/9 27/10 33/24 40/1 43/12     sitting [4] 19/19 19/20 40/1 69/16
 20/25 21/5 21/5 55/23 55/24 56/3 56/4      46/24 51/10 58/6 58/9 61/17 65/11 68/4    situation [1] 32/12
 56/12 56/23 76/11 76/12 76/12              70/10 74/8 74/10 78/7 79/11 81/6 82/13    situations [1] 17/20
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 95 of 97

                                                                                                                          95


                                           standpoint [1] 70/16                       18/13 18/14 18/16 26/11 26/13 35/8
S                                          stands [2] 65/24 66/9                      35/22 36/14 36/22 50/20 66/24 73/7
six [9] 54/25 58/5 58/9 58/12 58/12        start [11] 5/18 10/19 21/10 38/4 41/13     81/2
 61/18 63/12 63/25 63/25                    53/21 55/20 67/7 70/11 73/24 76/4        talks [3] 14/19 41/4 55/7
skipped [1] 64/19                          started [6] 7/24 15/7 35/4 51/2 76/6      taught [2] 6/21 6/21
slim [2] 72/6 73/8                          77/22                                    TDC [1] 1/5
slimmed [1] 73/5                           starting [1] 45/16                        teach [6] 34/11 34/12 34/14 40/22 40/24
small [1] 25/7                             starts [2] 54/14 80/20                     41/1
smaller [2] 48/18 73/21                    statement [7] 9/3 13/11 13/15 13/17       technical [1] 73/4
Smith [20] 43/22 70/24 71/2 71/4 71/5       14/16 26/24 80/8                         technically [1] 30/9
 71/7 71/7 71/9 71/13 71/23 74/9 74/13     statements [7] 73/16 73/16 74/21 75/3     TECHNICIAN [1] 65/9
 75/7 75/21 76/4 76/19 77/17 77/20          75/8 78/2 78/3                           Tel [13] 6/18 6/19 20/1 75/10 75/12
 77/22 82/1                                states [4] 1/1 1/4 1/11 68/2               75/16 75/25 76/8 76/20 77/6 77/23
Smith's [1] 43/24                          stay [2] 28/22 52/11                       77/23 78/10
snippet [1] 33/16                          STENOTYPE [1] 1/24                        Tel Aviv [1] 20/1
so [116]                                   step [1] 81/19                            telephone [2] 3/13 3/25
so-to-speak [1] 6/11                       still [4] 52/1 52/16 81/2 81/18           tell [11] 9/16 28/15 35/21 37/23 44/9
solicitation [1] 79/4                      stock [1] 54/1                             45/23 57/8 58/4 67/16 72/23 76/10
soliciting [1] 80/4                        stop [20] 11/14 23/5 34/5 38/8 38/16      telling [4] 14/7 34/23 56/2 69/20
some [35] 6/23 15/25 17/15 17/24 20/15      40/6 40/21 42/10 42/10 42/21 45/20       ten [2] 4/12 4/14
 20/23 24/2 24/4 24/5 25/7 25/14 25/17      46/1 47/8 48/5 48/12 49/5 53/13 53/23    tense [1] 35/23
 31/12 36/7 49/20 49/21 50/17 55/8          59/1 67/16                               term [7] 18/10 18/11 19/6 19/9 19/12
 56/15 57/25 60/11 60/12 67/24 68/15       stopped [1] 76/23                          20/18 23/9
 69/8 71/2 72/6 72/12 72/21 72/21 78/6     story [1] 80/22                           terms [9] 18/16 19/15 21/5 44/3 49/15
 78/8 79/25 81/8 81/9                      strands [1] 78/7                           49/23 50/8 73/5 74/6
somebody [10] 18/10 30/1 32/24 33/1        strategy [1] 55/9                         testified [1] 3/13
 33/9 47/15 47/17 47/19 60/11 62/2         Street [1] 1/19                           testify [8] 71/5 73/13 75/21 76/17 76/19
somehow [2] 46/24 47/1                     stressed [2] 28/8 28/18                    77/22 79/3 80/3
someone [6] 3/14 7/5 41/11 41/11 47/19     stretch [1] 45/5                          testifying [1] 16/5
 47/21                                     student [1] 5/21                          testimony [21] 18/25 36/8 36/12 36/16
something [29] 4/22 5/3 11/6 15/6 15/22    stupid [1] 54/4                            36/18 36/20 36/21 36/24 37/3 37/6 37/7
 15/22 21/11 21/11 24/8 26/4 26/6 26/15    subject [18] 21/15 21/17 21/18 21/21       41/6 44/13 73/12 75/9 78/9 80/19 80/21
 28/17 28/20 34/23 37/7 37/15 47/14         21/23 21/25 22/1 22/3 22/7 31/25 32/5     81/21 81/25 82/11
 47/23 51/5 53/9 54/10 55/11 60/8 60/9      58/19 58/21 59/1 62/17 64/5 79/23 82/7   text [3] 63/1 63/3 64/13
 62/1 62/24 73/22 74/4                     subjects [1] 76/24                        than [15] 21/6 21/21 30/8 33/22 35/9
sometime [1] 69/2                          substance [1] 81/20                        35/18 39/16 48/14 48/19 48/21 54/25
sometimes [2] 60/10 68/2                   subtracting [2] 15/3 15/10                 55/7 61/19 68/5 72/17
somewhere [4] 15/19 16/6 38/13 80/21       success [4] 65/24 65/24 66/9 78/3         thank [15] 3/3 3/9 6/23 8/24 43/13 43/15
Sookhee [3] 31/20 32/9 32/16               successful [1] 23/18                       44/19 45/2 45/4 45/8 58/4 70/6 70/12
sophisticated [1] 31/8                     suggest [1] 48/17                          82/12 82/13
sorry [10] 3/20 26/9 28/25 29/23 46/20     suggested [1] 75/4                        Thanks [1] 31/1
 47/18 51/16 57/23 63/6 67/8               suggesting [1] 69/25                      that [470]
sort [5] 24/5 44/11 51/6 73/21 78/21       suggestion [2] 48/20 48/24                that's [64] 5/6 6/2 9/25 10/3 10/22 11/6
sound [3] 8/15 8/19 16/9                   sure [27] 4/22 9/16 13/5 13/15 15/16       11/8 19/21 19/22 20/1 20/10 22/5 22/21
sounds [2] 16/10 73/1                       17/15 18/20 23/10 24/10 29/9 31/11        26/2 26/17 26/22 28/24 29/12 29/25
SOUTHERN [1] 1/2                            37/3 38/12 39/13 46/20 47/19 49/17        33/23 34/9 34/17 34/18 36/6 37/22
space [1] 40/2                              51/17 55/4 55/5 59/10 60/7 69/1 70/17     38/10 39/9 39/25 42/11 43/9 46/7 46/22
speak [2] 6/11 49/11                        71/19 76/9 81/24                          47/4 47/25 48/24 50/4 52/24 54/9 58/14
speaker [4] 40/12 40/13 40/15 42/12        swing [1] 4/23                             58/17 60/8 62/16 63/8 63/22 65/22 66/2
speaking [2] 36/4 37/4                     SWORN [1] 3/4                              66/21 67/6 68/5 68/6 68/12 68/12 68/21
Special [13] 3/7 3/12 3/16 3/20 4/6 4/13   system [6] 12/17 12/21 23/20 24/5 25/5     68/21 71/8 73/1 73/23 76/5 77/1 80/1
 6/23 7/4 7/11 8/7 44/23 71/1 81/16         25/13                                     80/4 80/18 80/19 82/10
specialist [3] 60/17 60/25 60/25                                                     their [13] 5/4 14/20 17/17 24/18 28/9
specific [4] 16/8 56/20 57/13 57/17        T                                          28/19 28/23 34/21 34/22 75/25 76/25
specifically [6] 9/6 14/15 32/13 55/22     Tab [1] 3/16                               78/2 79/25
 57/16 57/21                               table [1] 74/4                            them [25] 4/23 13/24 21/25 30/22 30/22
spent [2] 35/8 35/18                       tabs [1] 64/19                             34/11 34/12 34/14 39/4 39/6 44/9 49/21
spoke [1] 4/6                              take [14] 5/23 13/6 13/10 17/9 18/21       58/6 60/1 60/6 61/2 61/4 61/6 71/5 72/6
sports [2] 5/2 76/8                         27/21 28/23 29/13 41/21 42/11 42/25       74/20 75/24 75/24 77/7 78/22
Spot [21] 9/7 11/20 13/12 13/17 14/2        43/8 62/16 71/18                         then [38] 4/19 14/10 17/23 20/5 20/13
 14/7 14/12 17/6 17/20 18/13 19/7 19/13    taking [1] 46/14                           21/25 22/10 22/13 24/21 24/24 25/1
 20/3 20/9 20/14 20/19 20/22 21/1 21/3     talk [2] 51/2 68/22                        28/18 30/13 31/24 39/23 41/13 44/12
 21/6 21/7                                 talked [11] 10/15 11/23 17/10 17/15        44/14 46/11 48/10 49/1 49/12 53/1
St [1] 53/16                                36/1 47/17 47/21 47/22 47/22 47/24        53/10 58/10 59/25 67/7 67/20 71/6 71/9
stage [1] 58/15                             51/24                                     76/18 77/22 78/14 78/15 78/18 80/22
stand [4] 3/3 6/17 45/1 46/14              talking [18] 3/25 9/13 10/8 16/20 17/2     82/10 82/13
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 96 of 97

                                                                                                                            96


                                           timing [1] 43/16                           unclear [1] 32/7
T                                          today [13] 3/22 4/1 6/23 7/25 23/2 23/4    under [1] 78/12
THEODORE [1] 1/10                           43/19 64/18 75/9 76/7 76/9 76/24 77/18    underlying [7] 29/18 31/19 31/25 32/9
there [72] 4/6 4/21 4/21 5/3 5/4 5/11      together [8] 27/15 33/19 48/15 48/21       39/12 58/18 63/5
 5/18 8/17 9/11 10/3 10/14 15/15 17/23      50/9 51/3 59/17 72/12                     understand [29] 6/7 12/22 15/6 18/2
 17/24 20/5 21/21 23/5 23/24 24/4 25/14    told [14] 4/18 9/7 13/12 13/17 14/12       18/5 18/10 18/11 22/8 22/10 23/6 23/17
 25/16 25/16 29/7 30/5 30/13 34/5 35/14     28/8 28/15 29/3 29/9 42/14 54/6 71/13     24/1 34/6 34/10 34/12 34/16 34/16
 36/7 38/8 38/13 40/6 40/21 41/10 41/15     71/21 77/2                                34/18 35/3 35/7 37/18 41/6 54/11 56/2
 42/21 45/20 47/8 48/6 48/12 49/5 49/23    tomorrow [12] 44/6 44/24 66/25 70/10       59/10 60/18 66/25 73/3 76/25
 52/3 52/6 52/7 53/13 53/21 53/25 55/16     71/11 72/22 74/6 77/19 78/7 81/6 81/10    understanding [15] 9/24 9/25 12/12
 57/4 59/1 59/19 59/20 60/20 61/18 63/3     82/13                                     15/20 18/8 37/20 37/22 37/23 40/7
 67/3 67/16 70/3 72/21 73/15 74/16         tonight [2] 71/22 72/6                     50/21 52/2 58/7 67/23 67/24 68/4
 74/22 76/3 76/9 76/9 77/9 78/1 78/23      too [1] 5/4                                understands [1] 47/16
 78/25 81/10 82/2 82/6                     took [3] 6/21 39/10 74/4                   understood [4] 22/14 34/9 79/5 82/12
there'd [1] 36/11                          tool [8] 26/1 26/7 26/14 26/19 26/20       unhappy [1] 28/23
there'll [1] 81/7                           27/1 27/6 27/14                           UNITED [3] 1/1 1/4 1/11
there's [31] 19/22 19/24 20/1 20/3 21/11   top [12] 5/11 21/11 21/22 22/2 28/12       unsuccessful [1] 80/24
 23/25 24/11 27/1 29/18 31/19 31/22         41/16 48/2 55/12 62/22 68/10 68/13        Untereiner [1] 1/19
 35/14 35/15 36/16 46/11 46/11 49/18        68/17                                     until [5] 44/7 69/2 69/6 69/8 69/21
 50/15 50/17 50/18 52/5 52/10 53/1         topic [1] 14/18                            unused [1] 78/13
 56/15 56/22 64/13 68/24 70/7 73/12        totally [1] 44/16                          up [29] 9/10 9/20 10/18 13/23 15/22
 76/21 82/3                                tough [1] 50/12                            23/20 26/23 32/5 32/10 33/12 33/13
therein [1] 74/21                          towards [2] 24/14 56/15                    34/7 37/10 38/3 47/3 47/13 51/13 53/2
these [19] 13/16 20/23 21/14 40/15 42/1    trade [9] 12/1 12/2 12/10 23/12 23/18      55/8 55/15 56/20 58/3 60/17 63/14
 59/2 60/19 60/23 61/6 67/25 70/7 71/2      23/18 24/2 24/2 57/20                     63/23 67/14 68/5 73/4 80/8
 73/15 74/6 74/25 75/13 75/18 75/23        traded [3] 23/2 23/4 27/18                 updates [1] 43/15
 77/4                                      trades [10] 12/24 12/25 23/3 23/4 23/5     us [11] 4/20 6/15 31/12 31/12 34/18
they [34] 12/2 17/2 20/10 21/6 23/8         23/6 23/7 24/6 57/9 57/12                 37/23 45/22 71/18 72/8 81/17 81/21
 36/14 36/21 36/22 37/5 37/16 41/1         trading [7] 28/9 28/19 35/22 38/23 48/16   use [6] 4/19 72/17 72/25 74/11 75/5
 42/10 42/15 42/22 48/10 50/21 52/2         51/13 51/14                               75/6
 57/4 57/5 57/6 60/19 61/1 68/1 68/1       trainees [1] 36/19                         used [14] 6/18 19/6 19/9 19/12 19/15
 68/14 72/16 72/17 72/22 72/23 74/21       training [7] 36/8 36/14 36/18 36/19        20/19 20/21 22/14 22/16 23/9 25/16
 75/21 75/22 75/23 77/1                     36/21 37/4 75/23                          35/23 35/25 69/13
they'll [1] 25/15                          transcript [12] 1/10 45/15 45/17 46/5      using [4] 21/24 56/11 56/11 76/21
they're [3] 52/8 72/24 76/25                46/8 47/3 65/8 65/16 65/17 65/20 65/23    usually [1] 54/3
they've [5] 50/8 50/12 50/23 51/6 52/1      83/3                                      Uzan [3] 78/14 80/14 80/16
thing [5] 32/5 39/3 51/10 56/20 81/8       TRANSCRIPTION [1] 1/24
things [12] 4/23 5/24 5/25 8/1 51/24       transcripts [1] 46/11                      V
 57/1 59/17 60/14 69/15 73/4 76/9 81/14    transferred [3] 78/18 78/20 79/20          valid [1] 59/22
think [104]                                translation [7] 3/18 3/21 3/24 7/4 9/18    VAN [1] 1/14
thinking [1] 44/11                          58/21 58/23                               VanDyck [19] 2/5 3/8 9/2 13/11 13/15
thinks [1] 55/13                           trending [2] 12/18 12/19                    14/11 14/14 17/23 21/10 25/23 26/25
third [1] 28/13                            TRIAL [1] 1/10                              27/4 27/13 29/14 36/3 57/23 64/14
this [133]                                 tricky [1] 73/2                             64/21 66/18
those [27] 8/4 10/18 11/16 11/17 11/19     tries [1] 25/15                            verbatim [1] 8/17
 11/25 17/8 17/20 17/21 19/18 20/16        true [3] 20/25 46/7 68/14                  version [5] 46/17 46/18 46/19 49/19
 20/18 27/3 29/16 31/4 31/6 32/13 51/15    trust [1] 6/6                               58/9
 54/7 56/7 56/8 56/25 57/2 57/10 59/17     truth [2] 69/20 74/20                      versions [2] 49/18 49/20
 71/16 78/6                                try [6] 19/21 38/12 43/19 56/18 70/22      very [8] 21/10 24/3 31/8 49/10 69/3 70/6
though [7] 11/25 15/17 24/13 62/13 63/9     79/7                                       72/12 74/22
 63/19 71/17                               trying [5] 23/8 34/17 63/18 74/20 80/23    victim [5] 44/4 44/22 71/6 71/6 71/7
thought [2] 39/7 44/12                     turn [3] 8/23 27/8 56/16                   victims [4] 71/6 71/9 74/19 75/3
thoughts [1] 44/8                          turning [1] 10/15                          Victor [1] 33/2
thousand [4] 10/12 11/21 12/23 16/21       turns [1] 10/5                             video [1] 77/11
three [10] 4/20 4/20 4/21 8/4 52/20 58/6   two [26] 15/15 17/14 17/14 20/18 23/3      videos [3] 74/11 74/17 74/23
 61/17 70/18 76/1 81/21                     23/4 23/5 24/6 30/11 30/13 30/16 30/16    vis [2] 5/24 5/24
three-second [1] 52/20                      33/20 33/22 49/11 52/8 56/25 57/2 57/4    vis-a-vis [1] 5/24
through [7] 11/25 70/6 70/19 71/18          57/5 59/17 71/9 71/17 71/17 74/19 77/5    voice [7] 4/6 4/7 4/10 5/6 7/11 7/14 7/20
 73/11 77/18 79/2                          types [3] 60/22 60/23 78/4
throughout [1] 49/22                       typical [1] 16/6                           W
time [29] 9/4 12/10 13/6 13/14 15/23                                                  wait [1] 11/2
 18/15 25/25 29/8 33/17 34/19 35/7 35/8    U                                          waiting [1] 12/17
 35/9 35/15 35/18 38/5 42/25 45/24         U.S [1] 8/8                                want [28] 8/15 8/19 12/24 13/1 13/3
 47/18 48/8 67/21 68/2 68/5 68/9 69/1      UK [2] 41/19 41/22                         13/5 23/13 23/13 24/15 31/14 38/10
 69/10 72/12 77/24 80/21                   Um [1] 61/13                               40/22 40/24 42/22 43/6 44/6 44/8 45/22
times [3] 22/15 22/17 48/9                 unbelievably [1] 5/20                      51/1 51/4 51/20 55/20 56/21 56/22
        Case 8:18-cr-00157-TDC Document 283 Filed 08/07/19 Page 97 of 97

                                                                                                                         97


                                          64/21 68/8 69/13 69/19 69/25 74/25        17/1 18/9 18/11 20/13 20/25 21/15
W                                         75/2 75/2                                 21/20 21/21 21/22 21/25 24/18 26/17
want... [4] 56/23 69/16 76/9 79/14        which [27] 5/4 12/25 14/17 20/9 21/9      26/25 28/21 32/11 35/11 39/1 40/3 42/3
wanted [11] 9/7 13/13 13/18 14/7 14/12    21/24 26/14 59/8 61/20 62/13 62/14        44/12 44/14 44/16 48/15 51/2 51/22
37/18 37/24 44/17 68/16 74/10 74/11       63/9 63/19 64/1 65/17 67/20 67/25         58/10 59/21 60/18 63/16 65/14 66/25
wanting [1] 51/3                          72/16 72/24 73/2 73/21 76/12 76/24        67/20 68/4 68/5 68/10 72/25 76/11
wants [4] 4/19 25/13 40/22 51/9           77/6 79/1 79/2 79/5                       78/12 81/20 81/22
was [160]                                 while [7] 33/13 33/15 33/15 38/3 69/1     would call [1] 4/22
Washington [2] 1/15 1/20                  71/22 71/23                               wouldn't [6] 14/6 21/19 34/21 36/14
wasn't [5] 25/25 26/14 38/24 46/9 48/24   whine [2] 73/24 74/3                      41/1 42/15
wasted [1] 44/2                           whining [1] 44/1                          wrong [1] 29/1
way [25] 4/25 6/3 12/18 12/19 15/12       who [32] 5/6 5/9 6/13 7/16 7/17 8/11      wrote [1] 29/1
18/10 21/14 30/6 31/6 31/25 40/15 41/7    9/13 11/21 17/16 24/1 28/22 34/21
44/18 47/10 51/1 52/9 60/20 62/3 65/11    41/11 41/25 46/8 46/12 54/6 54/7 54/24    Y
69/13 70/19 79/6 79/22 81/4 81/14         59/21 60/19 71/20 71/22 72/2 75/11        Y-A [1] 33/2
ways [3] 15/15 23/9 43/17                 76/16 77/10 77/10 78/15 78/17 80/2        Y-O-S-H [1] 30/1
we [126]                                  81/19                                     Yair [2] 71/14 72/3
we'll [11] 5/18 34/1 43/10 43/12 45/5     whole [3] 9/15 19/17 24/12                yeah [17] 19/17 19/18 22/5 23/24 30/6
62/17 68/22 70/20 78/7 78/8 80/25         whom [1] 6/17                              31/11 39/25 41/18 44/11 47/15 48/10
we're [21] 3/2 3/6 5/18 33/15 43/23       whose [6] 4/10 7/11 7/14 7/20 48/14        49/9 55/19 58/3 61/13 63/17 72/3
44/23 69/1 70/22 71/8 71/20 72/10         77/20                                     year [1] 6/22
72/13 73/6 73/17 73/23 74/20 81/1 81/8    why [11] 4/24 12/22 13/1 13/3 13/5        years [1] 8/4
81/12 81/15 81/18                         44/17 45/2 58/25 67/23 67/24 70/3         yep [2] 53/9 53/19
we've [15] 3/22 3/25 11/18 17/15 32/8     will [38] 4/19 25/17 38/5 42/10 43/19     yes [114]
68/22 70/5 70/23 71/12 71/13 74/7         51/13 51/14 51/14 62/13 63/8 63/19        yesterday [1] 81/14
74/19 74/25 77/8 78/4                     64/1 70/10 70/11 70/24 70/25 71/4 71/5    yet [4] 23/20 28/7 35/4 67/11
Weber [2] 21/12 22/8                      71/9 71/10 71/17 73/10 73/13 73/15        York [1] 1/15
webinar [1] 41/7                          73/22 75/11 75/21 76/17 76/19 77/17       Yosh [3] 30/1 32/10 32/16
website [1] 49/16                         77/18 77/19 77/22 78/10 78/11 80/2        Yossi [11] 4/16 4/17 4/17 5/12 5/14 5/15
Wednesday [1] 1/7                         80/19 80/21                                5/20 5/25 6/6 6/11 6/16
weeks [1] 76/1                            Williams [2] 80/1 80/18                   Yossi Hertzog [1] 5/14
weird [3] 26/10 26/11 26/11               winning [9] 9/8 11/15 13/13 13/18 14/8    you [354]
Welcome [1] 3/6                           14/13 17/7 23/11 24/1                     you'd [2] 15/18 21/25
well [37] 9/15 13/23 14/15 14/19 19/5     winnowing [1] 73/17                       you'll [2] 65/20 73/20
23/23 28/7 31/6 31/15 31/19 31/24 32/7    wins [2] 57/8 57/20                       you're [23] 12/1 12/4 15/3 15/3 15/3
33/12 50/17 54/18 56/20 57/4 58/21        withdraw [10] 25/15 25/18 29/4 29/10       15/9 15/10 16/21 21/24 26/11 26/16
60/16 62/16 63/4 63/16 64/7 66/17         48/15 48/17 48/21 50/10 52/17 52/19        32/4 32/22 38/5 43/7 52/3 52/5 54/3
67/14 68/17 68/22 69/6 70/3 70/5 71/4     withdrawal [17] 24/15 24/21 26/1 26/8      56/3 73/19 75/2 75/5 82/11
71/22 74/24 77/17 78/25 81/1 81/24        26/15 26/20 27/2 27/14 47/16 47/20        you've [3] 16/2 31/11 41/6
Welles [15] 16/5 16/6 27/23 28/2 28/4     50/11 51/7 52/24 53/17 53/19 55/2 55/6    your [60] 3/9 3/16 4/19 8/17 8/22 8/23
28/8 28/11 28/15 29/3 29/9 77/11 78/19    withdrawals [2] 49/24 50/2                 8/24 9/24 12/6 15/20 15/25 16/21 18/21
78/24 79/2 79/6                           withdrawing [2] 25/20 27/6                 19/3 28/3 29/9 31/15 33/16 35/3 35/17
went [4] 4/25 5/1 5/2 11/25               within [3] 12/10 20/15 20/23               40/7 40/25 41/7 41/10 43/9 44/3 44/19
were [37] 4/20 4/21 6/24 17/10 17/14      without [5] 34/6 50/25 63/1 69/19 81/22    45/8 45/22 46/3 47/2 47/3 49/15 55/21
17/24 20/5 20/22 20/22 21/18 23/4 23/8    witness [8] 3/3 3/4 8/22 19/1 28/13        56/17 56/21 56/24 58/7 68/4 70/4 70/6
24/6 25/3 28/22 35/14 36/7 36/7 37/4      63/16 69/20 82/3                           70/14 70/15 70/22 71/12 71/18 72/1
37/4 37/5 40/1 58/8 59/19 59/20 60/19     witness' [1] 18/25                         72/15 73/6 73/23 74/15 75/8 77/15
61/18 61/22 68/1 75/21 75/22 76/9 76/9    witnesses [5] 2/2 74/6 81/15 81/17         78/16 78/25 79/10 81/13 82/3 82/5
77/4 77/5 77/6 81/14                      81/21                                      82/12
weren't [1] 36/22                         woman [2] 4/6 7/11                        Your Honor [12] 8/17 8/22 43/9 44/3
what [84]                                 won [3] 5/1 23/18 57/12                    70/4 71/12 71/18 72/15 74/15 75/8
what's [3] 11/4 32/13 52/16               won't [5] 56/12 56/13 56/25 73/11 82/6     78/16 79/10
whatever [3] 5/21 23/7 30/17              word [9] 11/17 18/5 18/6 50/15 52/3       yourselves [1] 70/9
when [31] 3/12 4/22 4/23 7/24 15/20       56/10 56/11 73/2 78/13                    Yukom [12] 19/10 19/16 19/22 20/15
15/21 22/2 22/18 24/4 34/10 35/4 35/9     words [24] 5/7 6/5 11/16 11/17 11/19       20/23 20/23 34/17 34/20 35/4 36/9
35/21 36/1 36/7 39/3 39/5 39/10 39/14     17/8 19/12 20/21 21/18 26/5 26/17 27/3     41/12 79/21
41/24 42/22 46/22 47/15 47/24 52/5        31/4 31/5 31/6 43/3 47/3 52/15 54/9       Yukom's [3] 34/12 40/25 42/15
52/15 54/3 58/8 60/13 68/1 76/5           56/7 56/8 56/12 57/2 57/4
where [17] 4/14 5/15 7/17 15/18 17/24     work [5] 4/18 34/7 45/22 72/11 73/22      Z
30/8 47/1 47/19 51/6 51/16 53/3 55/17     worked [1] 12/7                           zip [1] 30/8
57/24 59/5 77/11 80/18 80/19              worker [3] 4/15 4/16 5/12                 zone [1] 68/2
whereas [1] 28/22                         working [5] 7/24 33/15 78/15 78/16 80/1   zoom [3] 14/4 39/11 39/11
whether [31] 12/20 13/12 14/12 22/19      world [2] 6/13 6/21
25/4 27/5 27/14 28/3 30/16 31/13 31/16    worry [1] 43/21
32/20 35/17 38/20 50/16 52/6 59/20        would [52] 3/3 4/22 10/5 10/12 10/16
59/21 60/4 60/5 60/13 60/18 60/19         11/23 12/20 13/1 13/3 15/1 15/17 16/6
